Case 19-12378-KBO     Doc 599-6    Filed 01/30/20   Page 1 of 157



                          EXHIBIT D

    Detailed Description of Fees, Expenses, and Disbursements
                      Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 2 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055760
                                                                                Client Matter: 45214-7

In the Matter of Case Administration




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 28,695.00
Total legal services rendered                                                                                  $ 28,695.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO        Doc 599-6      Filed 01/30/20   Page 3 of 157
Legal Services for the Period Ending December 31, 2019        Invoice Number:         1010055760
Dura Automotive Systems, LLC                                   Matter Number:            45214-7
Case Administration




                                        Summary of Hours Billed

Name                                                          Hours      Rate              Amount
Anthony Abate                                                   0.50 325.00                  162.50
Rachael Marie Bazinski                                          2.00 920.00                1,840.00
Ryan Besaw                                                      3.90 325.00                1,267.50
Spencer Caldwell-McMillan                                       1.50 705.00                1,057.50
Stephen L. Iacovo                                               0.30 995.00                  298.50
Chris Koenig                                                    3.30 1,045.00              3,448.50
Carrie Therese Oppenheim                                        0.30 430.00                  129.00
Prentis Robinson                                                6.40 595.00                3,808.00
Claire Stephens                                                14.70 705.00               10,363.50
Matt Taylor                                                     1.20 705.00                  846.00
Alison Wirtz                                                    6.80 805.00                5,474.00

TOTALS                                                         40.90                 $ 28,695.00




                                                    2
                 Case 19-12378-KBO        Doc 599-6      Filed 01/30/20   Page 4 of 157
Legal Services for the Period Ending December 31, 2019        Invoice Number:         1010055760
Dura Automotive Systems, LLC                                   Matter Number:            45214-7
Case Administration



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Prentis Robinson                      0.10 Review and revise internal work in process
                                                    chart.
12/03/19 Ryan Besaw                            0.10 Prepare daily docket update.
12/03/19 Prentis Robinson                      1.10 Review and revise internal work in process
                                                    chart (.8); correspond with K&E team re same
                                                    (.3).
12/03/19 Claire Stephens                       1.20 Draft and revise removal extension motion
                                                    (.4); research precedent re same (.8).
12/04/19 Anthony Abate                         0.50 Conference with K&E team re work in
                                                    process.
12/04/19 Rachael Marie Bazinski                0.50 Telephone conference with K&E team re
                                                    work in process and case status.
12/04/19 Ryan Besaw                            0.10 Prepare docket update.
12/04/19 Spencer Caldwell-McMillan             0.50 Attend telephone conference with C. Koenig
                                                    and K&E team re work in process.
12/04/19 Chris Koenig                          0.50 Telephone conference with K&E team re
                                                    work in process and next steps.
12/04/19 Prentis Robinson                      0.80 Revise internal work in process chart (.3);
                                                    telephone conference with C. Koenig and
                                                    K&E team re same (.5).
12/04/19 Claire Stephens                       0.70 Telephone conference with K&E team re
                                                    work in process (.5); prepare for same (.2).
12/04/19 Matt Taylor                           0.50 Telephone conference with K&E team re
                                                    work in process.
12/04/19 Alison Wirtz                          0.50 Telephone conference with K&E team re
                                                    work in process.
12/05/19 Ryan Besaw                            0.50 Organize and archive filed pleadings to K&E
                                                    files (.4); prepare daily docket update (.1).
12/06/19 Ryan Besaw                            0.10 Prepare daily docket update.
12/06/19 Claire Stephens                       3.10 Review and revise removal extension motion
                                                    (2.5); review precedent re same (.6).
12/07/19 Claire Stephens                       1.70 Review and revise removal extension motion
                                                    (.9); research case law re same (.8).
12/08/19 Claire Stephens                       0.80 Review and revise removal extension (.6);
                                                    correspond with A. Wirtz re same (.2).
12/09/19 Ryan Besaw                            0.10 Prepare daily docket update.



                                                    3
                 Case 19-12378-KBO        Doc 599-6      Filed 01/30/20   Page 5 of 157
Legal Services for the Period Ending December 31, 2019        Invoice Number:           1010055760
Dura Automotive Systems, LLC                                   Matter Number:              45214-7
Case Administration

Date     Name                                 Hours Description
12/10/19 Ryan Besaw                            0.20 Prepare daily docket update (.1); correspond
                                                    with G. Pesce re sealed documents (.1).
12/11/19 Ryan Besaw                            0.20 Review, summarize messages in case voice
                                                    mailbox (.1); prepare daily docket update (.1).
12/11/19 Spencer Caldwell-McMillan             0.30 Telephone conference with K&E team and C.
                                                    Koenig re work in process.
12/11/19 Stephen L. Iacovo                     0.30 Telephone conference with K&E team re
                                                    work in process.
12/11/19 Chris Koenig                          0.30 Telephone conference with K&E team re
                                                    work in process status and next steps of
                                                    chapter 11 cases.
12/11/19 Prentis Robinson                      1.90 Revise and circulate internal work in process
                                                    chart (1.6); telephone conference with C.
                                                    Koenig and K&E team re work in process
                                                    (.3).
12/11/19 Claire Stephens                       0.30 Telephone conference with K&E team re
                                                    work in process.
12/11/19 Matt Taylor                           0.30 Telephone conference with K&E team re
                                                    work in process.
12/11/19 Alison Wirtz                          0.60 Telephone conference with K&E team re
                                                    work in process (.3); prepare for same (.3).
12/12/19 Ryan Besaw                            0.10 Prepare daily docket update.
12/12/19 Chris Koenig                          0.50 Telephone conferences with C. Marcus, G.
                                                    Pesce, M. Ray, C. McGushin re status of
                                                    chapter 11 cases and next steps.
12/13/19 Rachael Marie Bazinski                0.50 Telephone conference with C. Marcus, G.
                                                    Pesce, Portage Point, Jefferies, and
                                                    independent managers re status.
12/13/19 Chris Koenig                          0.60 Telephone conference with C. Marcus, G.
                                                    Pesce, Portage Point, Jefferies, and
                                                    independent managers re status and next steps
                                                    (.5); prepare for same (.1).
12/16/19 Claire Stephens                       2.30 Draft and revise letter re transaction
                                                    committee (2.0); correspond with C. Koenig
                                                    re same (.3).
12/16/19 Alison Wirtz                          1.10 Review and comment on removal extension
                                                    motion (.5); review precedent motions re
                                                    same (.6).
12/17/19 Rachael Marie Bazinski                0.40 Telephone conference with K&E team re
                                                    work in process and case status.
12/17/19 Ryan Besaw                            0.10 Prepare daily docket update.


                                                    4
                 Case 19-12378-KBO        Doc 599-6      Filed 01/30/20   Page 6 of 157
Legal Services for the Period Ending December 31, 2019        Invoice Number:          1010055760
Dura Automotive Systems, LLC                                   Matter Number:             45214-7
Case Administration

Date     Name                                 Hours Description
12/17/19 Spencer Caldwell-McMillan             0.20 Telephone conference with K&E team re
                                                    work in process (in part).
12/17/19 Chris Koenig                          0.70 Office conference with K&E team re status of
                                                    chapter 11 cases and next steps (.4); review
                                                    and revise removal extension motion (.3).
12/17/19 Prentis Robinson                      1.50 Revise internal work in process chart (1.1);
                                                    telephone conference with C. Koenig and
                                                    K&E team re work in process (.4).
12/17/19 Claire Stephens                       2.40 Review and revise removal extension motion
                                                    (1.5); conference and correspond with C.
                                                    Koenig re same (.2); office conference with
                                                    K&E team re work in process (.4); prepare for
                                                    same (.3).
12/17/19 Matt Taylor                           0.40 Conference with K&E team re work in
                                                    process.
12/17/19 Alison Wirtz                          0.50 Office conference with K&E team re work in
                                                    process (.4); review and comment on work in
                                                    process list (.1).
12/17/19 Alison Wirtz                          3.20 Review and comment on removal extension
                                                    motion (2.6); review precedent re same (.4);
                                                    correspond with C. Stephens re same (.2).
12/18/19 Ryan Besaw                            1.10 Update and maintain case files (.6); arrange
                                                    docket updates for K&E team (.3); prepare
                                                    daily docket update (.2).
12/18/19 Carrie Therese Oppenheim              0.30 Arrange attorney case notifications.
12/19/19 Ryan Besaw                            0.40 Arrange telephonic line re 12/20 hearing (.3);
                                                    prepare daily docket update (.1).
12/19/19 Claire Stephens                       0.60 Revise notice of removal extension motion
                                                    (.3); correspond with C. Koenig and G. Pesce
                                                    re removal extension motion (.3).
12/19/19 Alison Wirtz                          0.40 Correspond with K&E team and parties in
                                                    interest re removal extension motion (.2);
                                                    review and revise motion re same (.2).
12/20/19 Ryan Besaw                            0.10 Prepare daily docket update.
12/20/19 Chris Koenig                          0.50 Telephone conference with transaction
                                                    committee, G. Pesce, Jefferies, Portage Point
                                                    re status and next steps of chapter 11 cases
                                                    (.2); prepare agenda re same (.2); correspond
                                                    with G. Pesce re same (.1).




                                                    5
                 Case 19-12378-KBO        Doc 599-6        Filed 01/30/20   Page 7 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055760
Dura Automotive Systems, LLC                                     Matter Number:            45214-7
Case Administration

Date     Name                                 Hours Description
12/20/19 Claire Stephens                       1.10 Review and revise removal extension motion
                                                    and notice of motion (.6); correspond with C.
                                                    Koenig, A. Wirtz, and G. Pesce re same (.4);
                                                    correspond with local counsel re filing same
                                                    (.1).
12/20/19 Alison Wirtz                          0.10 Correspond with K&E team re removal
                                                    extension motion.
12/23/19 Rachael Marie Bazinski                0.30 Telephone conference with K&E team re
                                                    status and work in process (.2); review,
                                                    analyze work in process list and correspond
                                                    with P. Robinson re same (.1).
12/23/19 Ryan Besaw                            0.10 Prepare daily docket update.
12/23/19 Spencer Caldwell-McMillan             0.50 Telephone conference with K&E team re
                                                    work in process (.3); prepare for same (.2).
12/23/19 Chris Koenig                          0.20 Telephone conference with K&E team re
                                                    status of chapter 11 cases and next steps.
12/23/19 Prentis Robinson                      1.00 Review and revise internal work in process
                                                    chart (.7); conference with C. Koenig and
                                                    K&E team re same (.3).
12/23/19 Claire Stephens                       0.50 Telephone conference with K&E Team re
                                                    work in process (.3); prepare for same (.2).
12/23/19 Alison Wirtz                          0.20 Telephone conference with K&E team re
                                                    work in process.
12/24/19 Rachael Marie Bazinski                0.30 Review, revise notice re creditor matrix (.2);
                                                    correspond with local counsel re same (.1).
12/24/19 Alison Wirtz                          0.20 Telephone conference from party in interest
                                                    re Dura bankruptcy case.
12/30/19 Ryan Besaw                            0.30 Review, summarize messages in case voice
                                                    mailbox (.2); prepare daily docket update (.1).
12/31/19 Ryan Besaw                            0.40 Maintain case files (.3); prepare daily docket
                                                    update (.1).

Total                                          40.90




                                                       6
                      Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 8 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055759
                                                                                Client Matter: 45214-8

In the Matter of Cash Management




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                            $ 697.50
Total legal services rendered                                                                                      $ 697.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO        Doc 599-6      Filed 01/30/20   Page 9 of 157
Legal Services for the Period Ending December 31, 2019        Invoice Number:         1010055759
Dura Automotive Systems, LLC                                   Matter Number:            45214-8
Cash Management




                                        Summary of Hours Billed

Name                                                          Hours     Rate              Amount
Michelle Kilkenney, P.C.                                       0.50 1,395.00               697.50

TOTALS                                                          0.50                      $ 697.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 10 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055759
Dura Automotive Systems, LLC                                      Matter Number:           45214-8
Cash Management



                                      Description of Legal Services

Date     Name                                 Hours Description
12/01/19 Michelle Kilkenney, P.C.              0.50 Telephone conference with G. Pesce and
                                                    Portage Point re cash management issues.

Total                                           0.50




                                                       3
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 11 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055758
                                                                                Client Matter: 45214-9

In the Matter of Claims Administration and Objections




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 4,868.00
Total legal services rendered                                                                                   $ 4,868.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20    Page 12 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055758
Dura Automotive Systems, LLC                                    Matter Number:            45214-9
Claims Administration and Objections




                                        Summary of Hours Billed

Name                                                          Hours         Rate            Amount
Rachael Marie Bazinski                                         3.80       920.00            3,496.00
Prentis Robinson                                               1.90       595.00            1,130.50
Alison Wirtz                                                   0.30       805.00              241.50

TOTALS                                                          6.00                   $ 4,868.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 13 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055758
Dura Automotive Systems, LLC                                    Matter Number:             45214-9
Claims Administration and Objections



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Prentis Robinson                      0.20 Correspond with claimant's counsel re
                                                    stipulation and order.
12/03/19 Rachael Marie Bazinski                0.50 Review and revise publication bar date notice
                                                    (.3); correspond with working group re same
                                                    (.2).
12/03/19 Prentis Robinson                      0.70 Revise stipulation re administrative expense
                                                    claim (.3); correspond with C. Koenig and
                                                    claimant's counsel re same (.2); prepare filing
                                                    version of stipulation (.2).
12/03/19 Alison Wirtz                          0.30 Correspond with C. Koenig re incoming letter
                                                    and Prime Clerk inquiries (.2); correspond
                                                    with Prime Clerk re same (.1).
12/05/19 Rachael Marie Bazinski                0.60 Review and analyze agreements re diligence
                                                    requests (.4); correspond with Portage Point
                                                    and C. Koenig re same (.2).
12/10/19 Prentis Robinson                      0.30 Telephone conference with supplier re vendor
                                                    agreement and administrative claim.
12/11/19 Prentis Robinson                      0.10 Revise stipulation re administrative claim.
12/13/19 Prentis Robinson                      0.60 Review and revise stipulation re
                                                    administrative claim (.5); conference with C.
                                                    Koenig re same (.1).
12/17/19 Rachael Marie Bazinski                0.50 Review, analyze bar date order (.1);
                                                    correspond with Prime Clerk team and C.
                                                    Koenig re bar date notices (.2); review and
                                                    comment on same (.2).
12/17/19 Rachael Marie Bazinski                0.60 Review and revise bar date notice (.2);
                                                    review, analyze order re same (.1);
                                                    correspond with C. Koenig re same (.1);
                                                    correspond with Prime Clerk re same (.2).




                                                    3
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 14 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055758
Dura Automotive Systems, LLC                                      Matter Number:           45214-9
Claims Administration and Objections

Date     Name                                 Hours Description
12/23/19 Rachael Marie Bazinski                1.60 Draft and revise bar date notice (.4);
                                                    correspond with Prime Clerk re same (.2);
                                                    review and analyze SoFAs and SOALS re
                                                    same (.2); telephone conference and
                                                    correspond with C. Koenig re same (.2);
                                                    correspond with Prime Clerk re creditor
                                                    matrix (.1); review and analyze same (.2);
                                                    coordinate filing of same (.1); correspond
                                                    with local counsel re notice (.2).

Total                                           6.00




                                                       4
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 15 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055757
                                                                                Client Matter: 45214-10

In the Matter of Corporate & Governance Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 18,019.50
Total legal services rendered                                                                                  $ 18,019.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 16 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055757
Dura Automotive Systems, LLC                                    Matter Number:          45214-10
Corporate & Governance Issues




                                        Summary of Hours Billed

Name                                                          Hours     Rate               Amount
Rachael Marie Bazinski                                         1.90 920.00                 1,748.00
Ryan Blaine Bennett, P.C.                                      6.60 1,515.00               9,999.00
Chris Koenig                                                   2.70 1,045.00               2,821.50
Prentis Robinson                                               5.80 595.00                 3,451.00

TOTALS                                                         17.00                 $ 18,019.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 17 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055757
Dura Automotive Systems, LLC                                    Matter Number:           45214-10
Corporate & Governance Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Prentis Robinson                      0.70 Review and revise documents re corporate
                                                    governance and board minutes (.6);
                                                    correspond with C. Koenig re same (.1).
12/03/19 Prentis Robinson                      0.40 Review and revise documents re corporate
                                                    governance and transaction committee
                                                    minutes (.1); prepare chart re same (.3).
12/06/19 Rachael Marie Bazinski                1.90 Review notes re transaction committee
                                                    meeting (.4); draft and revise minutes re same
                                                    (1.5).
12/06/19 Ryan Blaine Bennett, P.C.             2.00 Correspond and telephone conferences with
                                                    independent managers re status, next steps.
12/10/19 Ryan Blaine Bennett, P.C.             2.10 Correspond and telephone conferences with
                                                    independent managers re case update, next
                                                    steps (1.5); analyze process issues re same
                                                    (.6).
12/10/19 Chris Koenig                          1.50 Telephone conference with P. Robinson re
                                                    transaction committee minutes (.1); review
                                                    and revise transaction committee meeting
                                                    minutes (.8); correspond with P. Robinson re
                                                    same (.6).
12/10/19 Prentis Robinson                      1.10 Review and revise transaction committee
                                                    meeting minutes (1.0); conference with C.
                                                    Koenig re same (.1).
12/11/19 Ryan Blaine Bennett, P.C.             1.10 Telephone conferences and correspond with
                                                    independent managers, Jefferies re status,
                                                    next steps.
12/11/19 Chris Koenig                          0.80 Review and revise meeting minutes (.6);
                                                    correspond with P. Robinson re same (.2).
12/11/19 Prentis Robinson                      1.30 Draft and revise transaction committee
                                                    meetings minutes.
12/12/19 Chris Koenig                          0.40 Review and revise transaction committee
                                                    minutes (.2); correspond with G. Pesce and
                                                    transaction committee re same (.2).
12/12/19 Prentis Robinson                      1.30 Draft and revise transaction committee
                                                    meeting minutes.
12/13/19 Ryan Blaine Bennett, P.C.             1.40 Telephone conferences and correspond with
                                                    independent managers re sale process,
                                                    committee discussions, next steps.



                                                    3
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 18 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055757
Dura Automotive Systems, LLC                                      Matter Number:          45214-10
Corporate & Governance Issues

Date     Name                                 Hours Description
12/13/19 Prentis Robinson                      0.50 Attend telephone conference with
                                                    independent managers re sales process
                                                    update.
12/16/19 Prentis Robinson                      0.50 Review and revise transaction committee
                                                    meeting minutes.

Total                                          17.00




                                                       4
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 19 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055756
                                                                                Client Matter: 45214-11

In the Matter of Creditor Communications




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 9,451.00
Total legal services rendered                                                                                   $ 9,451.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                   Case 19-12378-KBO     Doc 599-6       Filed 01/30/20   Page 20 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055756
Dura Automotive Systems, LLC                                    Matter Number:          45214-11
Creditor Communications




                                        Summary of Hours Billed

Name                                                          Hours     Rate               Amount
Gregory F. Pesce                                               4.60 1,135.00               5,221.00
Claire Stephens                                                1.00 705.00                   705.00
Matt Taylor                                                    5.00 705.00                 3,525.00

TOTALS                                                         10.60                  $ 9,451.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 21 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055756
Dura Automotive Systems, LLC                                      Matter Number:          45214-11
Creditor Communications



                                      Description of Legal Services

Date     Name                                 Hours Description
12/10/19 Matt Taylor                           0.10 Telephone conference with S. Iacovo re
                                                    PBGC issues.
12/11/19 Claire Stephens                       0.60 Telephone conference with creditor re
                                                    creditor inquiry (.1); prepare for same (.3);
                                                    office conference with A. Wirtz re same (.2).
12/11/19 Matt Taylor                           1.10 Draft response letter to the PBGC.
12/16/19 Gregory F. Pesce                      0.80 Conference with Skadden re next steps (.4);
                                                    correspond with YCST re next steps (.4).
12/16/19 Matt Taylor                           0.90 Draft response to information request from
                                                    the PBGC.
12/17/19 Gregory F. Pesce                      0.80 Conference with Skadden re next steps (.4);
                                                    correspond with YCST re next steps (.4).
12/17/19 Matt Taylor                           1.70 Review and revise response to the PBGC.
12/18/19 Gregory F. Pesce                      0.80 Conference with Skadden re next steps (.4);
                                                    correspond with YCST re hearing follow up
                                                    (.4).
12/18/19 Matt Taylor                           1.20 Review and revise PBGC response letter (.9);
                                                    coordinate document transfer to PBGC (.3).
12/24/19 Gregory F. Pesce                      0.80 Conferences with creditor advisers re next
                                                    steps.
12/30/19 Gregory F. Pesce                      0.80 Conferences with B. Lohan re status and next
                                                    steps (.2); conferences with J. Barry (.3);
                                                    correspond with same re next steps (.3).
12/30/19 Claire Stephens                       0.40 Conference and correspond with creditor re
                                                    change of noticing address (.3); correspond
                                                    with Prime Clerk re same (.1).
12/31/19 Gregory F. Pesce                      0.60 Correspond with Zohar, BH, and other
                                                    constituents re next steps.

Total                                          10.60




                                                       3
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 22 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055755
                                                                                Client Matter: 45214-12

In the Matter of Customer Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 6,232.50
Total legal services rendered                                                                                   $ 6,232.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 23 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055755
Dura Automotive Systems, LLC                                    Matter Number:          45214-12
Customer Issues




                                        Summary of Hours Billed

Name                                                          Hours     Rate               Amount
Ryan Blaine Bennett, P.C.                                      3.70 1,515.00               5,605.50
Chris Koenig                                                   0.60 1,045.00                 627.00

TOTALS                                                          4.30                  $ 6,232.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 24 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055755
Dura Automotive Systems, LLC                                      Matter Number:          45214-12
Customer Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Ryan Blaine Bennett, P.C.             0.60 Review and analyze customer claim issues
                                                    (.2); telephone conferences and correspond
                                                    with Company re same (.4).
12/03/19 Ryan Blaine Bennett, P.C.             0.50 Correspond with Portage Point, Company re
                                                    customer information requests and next steps.
12/11/19 Ryan Blaine Bennett, P.C.             1.60 Correspond and telephone conferences with
                                                    Jefferies re customer presentation, next steps
                                                    (.6); review and analyze materials re same
                                                    (1.0).
12/12/19 Chris Koenig                          0.60 Telephone conference with Company, Portage
                                                    Point and Jefferies re customer presentation
                                                    (.3); attend customer presentation (.3).
12/20/19 Ryan Blaine Bennett, P.C.             1.00 Participate for telephone conference with
                                                    customer re update (.6); prepare for same (.4).

Total                                           4.30




                                                       3
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 25 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055754
                                                                                Client Matter: 45214-13

In the Matter of DIP, Cash Collateral




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 96,520.50
Total legal services rendered                                                                                  $ 96,520.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 26 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055754
Dura Automotive Systems, LLC                                    Matter Number:          45214-13
DIP, Cash Collateral




                                        Summary of Hours Billed

Name                                                          Hours        Rate         Amount
Ryan Blaine Bennett, P.C.                                      13.00   1,515.00        19,695.00
Eric Herst                                                     27.90     595.00        16,600.50
Emily Hogan                                                    10.60     920.00         9,752.00
Michelle Kilkenney, P.C.                                        3.80   1,395.00         5,301.00
Chris Koenig                                                    0.80   1,045.00           836.00
Matthew N. Leist                                               29.20     995.00        29,054.00
Gregory F. Pesce                                                4.90   1,135.00         5,561.50
Wolfram Prusko                                                  6.50     975.00         6,337.50
Julia Schichmann                                                1.00     485.00           485.00
Alison Wirtz                                                    3.60     805.00         2,898.00

TOTALS                                                        101.30                 $ 96,520.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 27 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055754
Dura Automotive Systems, LLC                                    Matter Number:            45214-13
DIP, Cash Collateral



                                      Description of Legal Services

Date     Name                                 Hours Description
12/01/19 Emily Hogan                           0.30 Revise intercompany note schedule (.1);
                                                    coordinate telephone conference with Czech
                                                    counsel (.1); correspond with K&E team re
                                                    same (.1).
12/01/19 Matthew N. Leist                      2.10 Review and analyze documents re
                                                    intercompany loans (.9); prepare for and
                                                    participate in telephone conference with
                                                    Portage Point Partners re same (.4); review
                                                    and revise loan documents (.8).
12/02/19 Ryan Blaine Bennett, P.C.             0.70 Analyze alternative DIP structures.
12/02/19 Eric Herst                            1.70 Telephone conference with foreign counsel re
                                                    purchase money security interest in their
                                                    jurisdiction (.9); review foreign loan payouts
                                                    and coordinate with local counsel re security
                                                    interest (.8).
12/02/19 Emily Hogan                           1.50 Conference with K&E team re collateral
                                                    documents (.5); telephone conference with
                                                    Czech counsel re Czech security interests (.5);
                                                    revise intercompany note schedule (.3);
                                                    correspond with Company advisors re same
                                                    (.1); coordinate with K&E team re foreign
                                                    security (.1).
12/02/19 Michelle Kilkenney, P.C.              0.30 Correspond with various parties re
                                                    compliance matters (.1); conference with M.
                                                    Leist and E. Hogan re same (.2).
12/02/19 Matthew N. Leist                      2.30 Review and analyze documents re collateral
                                                    (1.2); prepare for and participate in office
                                                    conference with K&E team re same (.3);
                                                    prepare for and participate in telephone
                                                    conference with local counsel re same (.3);
                                                    review and analyze DIP term sheet (.5).
12/02/19 Gregory F. Pesce                      0.90 Correspond with DIP lender and Zohars re
                                                    next steps.
12/02/19 Wolfram Prusko                        0.80 Correspond with K&E team re request for
                                                    securing German intercompany loans.
12/02/19 Julia Schichmann                      1.00 Prepare draft correspondence re purchase
                                                    money security interest re shareholder loan.
12/02/19 Alison Wirtz                          0.50 Summarize alternative DIP proposal terms
                                                    (.3); correspond with K&E team re same (.2).


                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 28 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:            1010055754
Dura Automotive Systems, LLC                                    Matter Number:              45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/03/19 Ryan Blaine Bennett, P.C.             1.20 Correspond and telephone conferences re
                                                    European solvency and liquidity needs,
                                                    including DIP language re same.
12/03/19 Eric Herst                            2.30 Correspond with local counsel re purchase
                                                    money security interests in their respective
                                                    jurisdictions (1.0); draft and revise checklist
                                                    for unsecured credit committee re purchase
                                                    money security interests in foreign
                                                    jurisdictions (1.3).
12/03/19 Emily Hogan                           2.00 Telephone conference with Czech counsel re
                                                    foreign security interests (.5); revise checklist
                                                    (.7); draft and revise chart of capex (.5);
                                                    correspond with Company advisors and K&E
                                                    team re same (.3).
12/03/19 Michelle Kilkenney, P.C.              0.70 Prepare board materials re Portage Point DIP.
12/03/19 Matthew N. Leist                      1.30 Review and analyze documents re collateral
                                                    (.5); prepare for and participate in telephone
                                                    conference with local counsel re same (.3);
                                                    review and analyze DIP term sheet (.5).
12/03/19 Gregory F. Pesce                      0.90 Correspond with DIP lender and Zohars re
                                                    next steps.
12/03/19 Wolfram Prusko                        2.50 Work on and correspond with K&E team re
                                                    request for securing German intercompany
                                                    loans.
12/03/19 Alison Wirtz                          1.80 Draft, revise slides re DIP funding (1.5);
                                                    correspond with K&E team re same (.3).
12/04/19 Ryan Blaine Bennett, P.C.             1.90 Correspond and telephone conferences with
                                                    working group re European funding needs,
                                                    next steps re same.
12/04/19 Eric Herst                            0.90 Coordinate with local counsel in various
                                                    jurisdictions re security interests on
                                                    equipment purchased with loan proceeds.
12/04/19 Emily Hogan                           0.70 Review and analyze foreign security
                                                    document matters.
12/04/19 Michelle Kilkenney, P.C.              0.50 Prepare and conference with Portage Point
                                                    Partners, European management and K&E re
                                                    solvency and liquidity matters.
12/04/19 Matthew N. Leist                      1.00 Prepare for and participate in telephone
                                                    conference with Portage Point Partners re
                                                    European liquidity.
12/04/19 Gregory F. Pesce                      0.90 Correspond with DIP lender and Zohars re
                                                    next steps.


                                                    4
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 29 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055754
Dura Automotive Systems, LLC                                    Matter Number:           45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/04/19 Wolfram Prusko                        0.60 Correspond with various parties re security of
                                                    German intercompany loans.
12/04/19 Alison Wirtz                          0.60 Review and comment on presentation re DIP
                                                    funding (.4); correspond with K&E team re
                                                    same (.2).
12/05/19 Matthew N. Leist                      1.10 Review and analyze documents re collateral
                                                    (.6); review and analyze documents re post-
                                                    closing matters (.5).
12/05/19 Gregory F. Pesce                      0.90 Correspond with DIP lender and Zohars re
                                                    next steps.
12/06/19 Eric Herst                            0.90 Coordinate with local counsel re security
                                                    interests on assets purchased with inter-
                                                    company loans.
12/06/19 Emily Hogan                           0.80 Review and analyze foreign security
                                                    document matters re capex.
12/06/19 Matthew N. Leist                      1.20 Review and analyze documents re collateral.
12/06/19 Gregory F. Pesce                      0.90 Correspond with DIP lender and Zohars re
                                                    next steps.
12/08/19 Ryan Blaine Bennett, P.C.             1.40 Telephone conferences and correspond with
                                                    Portage Point re European funding issues (.5);
                                                    analyze next steps re same (.9).
12/08/19 Eric Herst                            0.90 Coordinate with foreign counsel re security
                                                    interest in place in their country.
12/08/19 Michelle Kilkenney, P.C.              0.30 Conference with K&E team and Portage Point
                                                    re DIP liquidity needs.
12/08/19 Matthew N. Leist                      1.00 Review and analyze documents re collateral
                                                    (.6); prepare for and participate in telephone
                                                    conference with Portage Point Partners re
                                                    same and UCC requests (.4).
12/09/19 Eric Herst                            2.00 Coordinate with foreign counsel re inter-
                                                    company loans and security interests.
12/09/19 Emily Hogan                           0.60 Correspond with European counsels re
                                                    foreign collateral documents (.2); telephone
                                                    conference with restructuring counsel re UCC
                                                    search results (.4).
12/09/19 Michelle Kilkenney, P.C.              0.50 Prepare and conference with K&E team re
                                                    European liquidity matters.




                                                    5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 30 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055754
Dura Automotive Systems, LLC                                    Matter Number:             45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/09/19 Matthew N. Leist                      2.10 Review and analyze documents re
                                                    intercompany transfers (.4); prepare for and
                                                    participate in telephone conference with K&E
                                                    Munich re same (.5); review and analyze
                                                    documents re liens (.4); review and analyze
                                                    documents re collateral (.8).
12/10/19 Eric Herst                            2.10 Telephone conference with French counsel re
                                                    procedure to place security interest in France
                                                    (.2); coordinate with foreign counsel re
                                                    security interests procedure and requirements
                                                    in their respective jurisdictions (1.7);
                                                    telephone conference with E. Hogan re
                                                    foreign security interests (.2).
12/10/19 Emily Hogan                           1.00 Coordinate with local Portuguese counsel re
                                                    security documents (.2); review and revise
                                                    checklist of foreign collateral documents (.3);
                                                    telephone conference with French local
                                                    counsel re same (.3); correspond with
                                                    unsecured creditors committee's counsel and
                                                    other parties re same (.2).
12/10/19 Chris Koenig                          0.50 Telephone conference with independent
                                                    directors, G. Pesce, Portage Point, Jefferies re
                                                    DIP issues.
12/10/19 Matthew N. Leist                      1.80 Review and analyze collateral documents
                                                    (1.4); correspond with K&E team re same
                                                    (.4).
12/11/19 Eric Herst                            1.70 Coordinate with foreign counsel and company
                                                    counsel to place purchase money security
                                                    interest in place in foreign jurisdictions.
12/11/19 Emily Hogan                           0.60 Coordinate foreign security documents (.3);
                                                    update foreign security checklist (.2);
                                                    correspond with various parties re foreign
                                                    security documents (.1).
12/11/19 Michelle Kilkenney, P.C.              0.60 Review and analyze compliance matters.
12/11/19 Matthew N. Leist                      2.70 Review and analyze documents re budget (.8);
                                                    prepare for and participate in telephone
                                                    conferences with Portage Point Partners re
                                                    same (.4); review and analyze documents re
                                                    collateral (1.5).
12/11/19 Wolfram Prusko                        1.50 Telephone conference with K&E team re
                                                    security for German financing (.5); review
                                                    related documentation (1.0).




                                                    6
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 31 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055754
Dura Automotive Systems, LLC                                    Matter Number:            45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/12/19 Eric Herst                            2.50 Coordinate with foreign counsel re inter-
                                                    Company loan and purchase money security
                                                    interest (.9); review and analyze final DIP
                                                    order from Delaware bankruptcy judge (1.1);
                                                    review and analyze publications re inter-
                                                    Company loans. (.5).
12/12/19 Emily Hogan                           0.30 Coordinate foreign security documents (.1);
                                                    update foreign security checklist (.1);
                                                    correspond re foreign security documents (.1).
12/12/19 Matthew N. Leist                      0.80 Review and analyze collateral documents.
12/12/19 Wolfram Prusko                        0.50 Correspond with various parties re German
                                                    loan security.
12/13/19 Eric Herst                            0.70 Negotiate with foreign counsel and Company
                                                    re foreign counsel's fees (.3); coordinate with
                                                    foreign counsel re foreign purchase money
                                                    security interests (.3); finalize and confirm
                                                    insurance certificates and endorsements (.1).
12/13/19 Emily Hogan                           0.50 Coordinate foreign security documents (.2);
                                                    update foreign security checklist (.2);
                                                    correspondence re foreign security documents
                                                    (.1).
12/13/19 Matthew N. Leist                      1.90 Review and analyze collateral documents.
12/13/19 Alison Wirtz                          0.20 Correspond with S. Iacovo re collateral
                                                    questions.
12/14/19 Eric Herst                            2.70 Review and analyze intercompany loan
                                                    agreements and forms re capex and security
                                                    obligations (1.1); review and analyze DIP
                                                    order (1.6).
12/15/19 Eric Herst                            1.30 Coordinate with Company and local counsel
                                                    re purchase money security interests (.4);
                                                    review drafts of security documents (.9).
12/16/19 Eric Herst                            1.20 Conference with E. Hogan and F. Ludwig re
                                                    security requirements in Germany (.5);
                                                    coordinate with local counsel and Company
                                                    re putting security in place re inter-Company
                                                    loans (.7).
12/16/19 Emily Hogan                           1.00 Attend telephone conference with working
                                                    group re DIP credit agreement (.3); telephone
                                                    conference with German counsel re local
                                                    security documents (.5); discuss foreign
                                                    collateral with K&E team (.2).
12/16/19 Michelle Kilkenney, P.C.              0.30 Conference with K&E team re DIP upsize.



                                                    7
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 32 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055754
Dura Automotive Systems, LLC                                    Matter Number:            45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/16/19 Chris Koenig                          0.30 Telephone conference with R. Bennett, C.
                                                    Marcus, G. Pesce, M. Kilkenney, Portage
                                                    Point re DIP-related issues.
12/16/19 Matthew N. Leist                      2.60 Review and analyze documents re variance
                                                    reports (1.1); review and analyze documents
                                                    re intercompany transfers (.7); prepare for and
                                                    participate in telephone conference with
                                                    Portage Point Partners re same (.3); review
                                                    and analyze documents re collateral (.5).
12/16/19 Wolfram Prusko                        0.60 Correspond with various parties re German
                                                    intra-group loan security.
12/17/19 Ryan Blaine Bennett, P.C.             1.40 Analyze case timeline and DIP sizing issues.
12/17/19 Eric Herst                            2.00 Review and analyze German security
                                                    documents (.6); review Czech security
                                                    documents (1.2); conference with E. Hogan re
                                                    Czech security documents (.2).
12/17/19 Emily Hogan                           0.70 Review and revise checklist (.3); telephone
                                                    conference with German local counsel (.1);
                                                    correspond re capital expenditures (.1);
                                                    review Czech security document (.1);
                                                    correspond with Company re same (.1).
12/17/19 Michelle Kilkenney, P.C.              0.30 Conference with M. Leist re status and DIP
                                                    upsize.
12/17/19 Matthew N. Leist                      1.10 Review and analyze documents re
                                                    intercompany transfers (.3); review and
                                                    analyze documents re collateral (.8).
12/18/19 Eric Herst                            1.80 Review and analyze foreign purchase money
                                                    security agreements.
12/19/19 Emily Hogan                           0.60 Coordinate foreign security document review.
12/19/19 Michelle Kilkenney, P.C.              0.30 Conference with M. Leist re compliance (.1);
                                                    review and analyze same (.2).
12/19/19 Matthew N. Leist                      2.00 Review and analyze documents re
                                                    intercompany transfers (.7); prepare for and
                                                    participate in telephone conference with PPP
                                                    re same (.3); review and analyze documents
                                                    re collateral (1.0).
12/20/19 Eric Herst                            1.50 Review and analyze foreign security pledges
                                                    (1.2); conference with E. Hogan re DIP
                                                    requirements (.3).
12/20/19 Alison Wirtz                          0.40 Correspond with billing re estimates for DIP
                                                    budget (.2); correspond with K&E team re
                                                    same (.2).
12/21/19 Matthew N. Leist                      0.80 Review and analyze collateral documents.

                                                    8
                 Case 19-12378-KBO       Doc 599-6        Filed 01/30/20   Page 33 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:        1010055754
Dura Automotive Systems, LLC                                     Matter Number:          45214-13
DIP, Cash Collateral

Date     Name                                 Hours Description
12/21/19 Alison Wirtz                          0.10 Correspond with Portage, K&E team re
                                                    budget forecasts.
12/23/19 Eric Herst                            0.80 Review and analyze foreign security
                                                    documents (.5); coordinate foreign security
                                                    interest (.3).
12/23/19 Matthew N. Leist                      1.60 Review and analyze collateral documents.
12/24/19 Ryan Blaine Bennett, P.C.             2.00 Analyze DIP sizing issues (1.1); correspond
                                                    and telephone conferences with Portage Point,
                                                    transaction committee re same (.9).
12/24/19 Gregory F. Pesce                      0.40 Conference with Portage Point re DIP issues.
12/26/19 Ryan Blaine Bennett, P.C.             2.10 Analyze DIP sizing and lender position (1.6);
                                                    correspond with Jefferies, independent
                                                    managers re same (.5).
12/27/19 Ryan Blaine Bennett, P.C.             2.30 Analyze strategy and next steps re DIP
                                                    extension, case timeline (1.5); correspond
                                                    with various parties re same (.8).
12/30/19 Eric Herst                            0.90 Review and analyze foreign counsel draft
                                                    documents (.3); coordinate with foreign
                                                    counsel and Company re inter-Company loans
                                                    (.6).
12/31/19 Matthew N. Leist                      1.80 Review and analyze collateral documents.

Total                                        101.30




                                                      9
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 34 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055753
                                                                                Client Matter: 45214-14

In the Matter of Employee Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 154,351.00
Total legal services rendered                                                                                $ 154,351.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 35 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055753
Dura Automotive Systems, LLC                                    Matter Number:          45214-14
Employee Issues




                                        Summary of Hours Billed

Name                                                          Hours        Rate         Amount
Anthony Abate                                                   0.40     325.00           130.00
Rachael Marie Bazinski                                          1.30     920.00         1,196.00
Ryan Blaine Bennett, P.C.                                       2.60   1,515.00         3,939.00
Jack N. Bernstein                                              15.00   1,315.00        19,725.00
Ryan Besaw                                                      0.70     325.00           227.50
Kate Coverdale                                                  7.00   1,090.00         7,630.00
Fred Anthony Hilow                                             15.00     795.00        11,925.00
Stephen L. Iacovo                                              20.80     995.00        20,696.00
Chris Koenig                                                   16.00   1,045.00        16,720.00
Christopher Marcus, P.C.                                        3.70   1,565.00         5,790.50
Casey McGushin                                                 11.30   1,025.00        11,582.50
Claire Stephens                                                44.20     705.00        31,161.00
Mei Y. Wang                                                     2.10     595.00         1,249.50
Alison Wirtz                                                   27.80     805.00        22,379.00

TOTALS                                                        167.90                $ 154,351.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 36 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055753
Dura Automotive Systems, LLC                                    Matter Number:            45214-14
Employee Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/01/19 Ryan Besaw                             0.70 Draft motion to seal KERP reply (.4); draft
                                                     notice re same (.3).
12/01/19 Kate Coverdale                         0.40 Review and revise KEIP overview deck.
12/01/19 Fred Anthony Hilow                     2.90 Draft, review, revise valued employee
                                                     program direct examination outline, proffer
                                                     (1.8); prepare for valued employee program
                                                     motion hearing (.9); correspond with K&E
                                                     team re same (.2).
12/01/19 Stephen L. Iacovo                      4.40 Review, revise motion to seal KERP
                                                     participants' information (2.7); revise KERP
                                                     reply (1.2); revise KERP declarations (.5).
12/01/19 Chris Koenig                           5.30 Review and revise KERP reply (3.1); review
                                                     and revise supporting declarations (1.4);
                                                     correspond with G. Pesce and K&E team re
                                                     same (.8).
12/01/19 Casey McGushin                         2.70 Prepare witness preparation materials for
                                                     session with M. Berger re KERP hearing.
12/01/19 Claire Stephens                       12.20 Draft motion to seal re KERP Reply (3.7);
                                                     research precedent re same (.9); draft notice
                                                     of motion to seal re KERP reply (.9);
                                                     correspond with S. Iacovo re same (.4); revise
                                                     same per S. Iacovo comments (.3);
                                                     correspond with K&E team re Berger
                                                     Declaration (.3); correspond with K&E team
                                                     re Georgeson Declaration (.4); revise KERP
                                                     reply re precedent (3.9); correspond with A.
                                                     Wirtz re same (.3); revise KERP reply per G.
                                                     Pesce comments (1.1).
12/01/19 Alison Wirtz                           2.60 Correspond with K&E team re KERP reply
                                                     (.3); review and comment on KERP reply
                                                     (1.1); review case law re same (1.2).
12/02/19 Kate Coverdale                         1.00 Review and revise KEIP deck (.8); telephone
                                                     conference with G. Pesce re KEIP (.1);
                                                     correspond with WTW re KEIP (.1).




                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 37 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055753
Dura Automotive Systems, LLC                                    Matter Number:            45214-14
Employee Issues

Date     Name                                 Hours Description
12/02/19 Fred Anthony Hilow                    8.90 Prepare for and attend conference with M.
                                                    Berger and C. McGushin re valued employee
                                                    program motion hearing (1.6); prepare for and
                                                    attend telephone conference with Z.
                                                    Georgeson, C. McGushin re valued employee
                                                    program motion (1.2); draft, revise direct
                                                    examination outline re valued employee
                                                    program hearing (2.6); review, revise
                                                    Georgeson proffer re same (.5); correspond
                                                    and conference with K&E team re same (.2);
                                                    prepare for valued employee program hearing
                                                    (2.8).
12/02/19 Stephen L. Iacovo                     4.90 Telephone conference with Bayard re KERP
                                                    reply and related documents (.1); telephone
                                                    conference with K&E team and Portage Point
                                                    re PBGC information requests (.3); revise
                                                    KERP declarations (1.7); revise motion to
                                                    seal KERP reply (1.2); revise KERP reply
                                                    (1.6).
12/02/19 Chris Koenig                          4.30 Telephone conference with J. Bernstein, S.
                                                    Iacovo, Portage Point re PBGC issues (.3);
                                                    review letter re same (.1); review and revise
                                                    reply in support of KERP motion (1.4);
                                                    review and revise declarations re same (1.1);
                                                    review and revise sealing motion re same (.9);
                                                    correspond with G. Pesce and K&E team re
                                                    KERP matters (.5).
12/02/19 Casey McGushin                        4.90 Participate in witness preparation session with
                                                    M. Berger (1.5); prepare for KERP hearing
                                                    (1.1); prepare for witness preparation session
                                                    re KERP hearing (1.8); participate in witness
                                                    preparation session with Z. Georgeson (.5).
12/02/19 Claire Stephens                       2.30 Revise Georgeson Declaration (.7);
                                                    correspond with K&E team re KERP reply
                                                    and declarations (1.3); review files for KERP
                                                    presentation (.3).
12/02/19 Alison Wirtz                          0.40 Correspond with K&E team, WTW re KERP
                                                    presentation and participants.
12/03/19 Ryan Blaine Bennett, P.C.             1.10 Analyze approval and timing issues re KERP
                                                    and KEIP.
12/03/19 Jack N. Bernstein                     3.00 Analyze employee benefit plan transition
                                                    issues (2.0); review plan documentation re
                                                    same (1.0).



                                                    4
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 38 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055753
Dura Automotive Systems, LLC                                    Matter Number:           45214-14
Employee Issues

Date     Name                                 Hours Description
12/03/19 Fred Anthony Hilow                    3.20 Prepare for and attend conference with M.
                                                    Berger, Z. Georgeson, K&E team re valued
                                                    employee program motion hearing (1.1);
                                                    review, revise direct examination outline re
                                                    valued employee program hearing (.9);
                                                    review, revise Georgeson proffer re same
                                                    (1.2).
12/03/19 Stephen L. Iacovo                     0.50 Correspond with PBGC re pension plan
                                                    information requests (.2); review non-
                                                    disclosure agreement re same (.3).
12/03/19 Chris Koenig                          1.20 Prepare for KERP hearing with K&E team
                                                    and witnesses.
12/03/19 Christopher Marcus, P.C.              3.00 Telephone conference with G. Pesce re KERP
                                                    hearing and correspond re same (.5); follow
                                                    up telephone conferences re KERP (.6); revise
                                                    equity committee letter and telephone
                                                    conference with K&E re same (1.5);
                                                    telephone conference with Jefferies re sale
                                                    update (.4).
12/03/19 Casey McGushin                        3.70 Prepare for hearing re KERP.
12/04/19 Jack N. Bernstein                     2.00 Review PBGC issues (1.5); review PBGC
                                                    correspondence re same (.5).
12/09/19 Ryan Blaine Bennett, P.C.             0.90 Correspond and telephone conferences with
                                                    Company re KEIP and next steps re same.
12/09/19 Jack N. Bernstein                     2.00 Analyze pension issues (1.0); review and
                                                    analyze employee benefit transition issues
                                                    (1.0).
12/09/19 Kate Coverdale                        0.70 Telephone conference with WTW and K&E
                                                    team re KEIP (.2); telephone conference with
                                                    L. Tilton and G. Pesce re KEIP (.4); telephone
                                                    conference with G. Pesce re KEIP (.1).
12/09/19 Christopher Marcus, P.C.              0.70 Telephone conference with K&E team re
                                                    KEIP (.2); review and analyze
                                                    correspondence re same (.5).
12/10/19 Kate Coverdale                        0.30 Telephone conference with G. Pesce, L.
                                                    Letiner re KEIP.
12/10/19 Stephen L. Iacovo                     0.40 Telephone conference with J. Bernstein,
                                                    PBGC, and Portage Point re PBGC requests
                                                    (.2); telephone conferences and correspond
                                                    with Portage Point, J. Bernstein, and M.
                                                    Taylor re same (.2).
12/11/19 Ryan Blaine Bennett, P.C.             0.60 Analyze status and next steps re KEIP (.4);
                                                    correspond with Portage Point re same (.2).

                                                    5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 39 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055753
Dura Automotive Systems, LLC                                    Matter Number:          45214-14
Employee Issues

Date     Name                                 Hours Description
12/11/19 Jack N. Bernstein                     1.00 Review and analyze employee benefit
                                                    transition issues.
12/11/19 Kate Coverdale                        0.50 Correspond with WTW re KEIP (.1);
                                                    telephone conference with M. Berger re KEIP
                                                    (.4).
12/11/19 Stephen L. Iacovo                     0.30 Conference and correspond with K&E team
                                                    re responses to PBGC information request.
12/12/19 Kate Coverdale                        0.20 Telephone conference with Z. Georgeson re
                                                    KEIP.
12/12/19 Stephen L. Iacovo                     0.20 Correspond with Portage re PBGC diligence
                                                    requests.
12/13/19 Jack N. Bernstein                     2.00 Analyze PBGC issues (1.5); review and
                                                    prepare comments to PBGC correspondence
                                                    (.5).
12/13/19 Kate Coverdale                        1.20 Review and revise KEIP deck (.9);
                                                    correspond with K&E team and WTW re
                                                    KEIP structuring (.3).
12/13/19 Stephen L. Iacovo                     2.30 Conference and correspond with E. Hogan
                                                    and Portage re PBGC requests (.4); review
                                                    requested PBGC documents and revise letter
                                                    responding to PBGC requests (1.9).
12/13/19 Mei Y. Wang                           1.90 Review and analyze revised Dura KEIP slide
                                                    deck (1.6); correspond with K&E team re
                                                    KEIP proposal (.3).
12/14/19 Kate Coverdale                        1.30 Telephone conference with L. Tilton, G.
                                                    Pesce and WTW (.8); telephone conference
                                                    with Z. Georgeson (.4); correspond with G.
                                                    Pesce re additional KERP participant (.1).
12/14/19 Stephen L. Iacovo                     0.80 Review and correspond with K&E team re
                                                    terms of proposed added KERP employee and
                                                    compliance with KERP order.
12/14/19 Chris Koenig                          0.80 Telephone conference with G. Pesce, K.
                                                    Coverdale, Company, and Willis Towers
                                                    Watson re KEIP proposal.
12/15/19 Kate Coverdale                        0.70 Review and revise KEIP presentation.
12/15/19 Stephen L. Iacovo                     2.00 Correspond with C. Stephens and Portage re
                                                    additional KERP employee (.6); review,
                                                    revise notice re same (.8); correspond with
                                                    Dentons re same (.2); correspond with
                                                    Portage re PBGC requests (.2); review, revise
                                                    letter re same (.2).



                                                    6
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 40 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055753
Dura Automotive Systems, LLC                                    Matter Number:             45214-14
Employee Issues

Date     Name                                 Hours Description
12/15/19 Claire Stephens                       1.60 Draft notice of supplemental cash pool
                                                    participants (1.2); review correspondence
                                                    with counsel to committee re same (.4).
12/15/19 Mei Y. Wang                           0.20 Review and analyze correspondence re KEIP
                                                    slide deck.
12/16/19 Anthony Abate                         0.40 Update KEIP motion template.
12/16/19 Rachael Marie Bazinski                1.30 Review and analyze precedent re KEIP (.6);
                                                    review and analyze latest proposal re same
                                                    (.2); telephone conference with K&E team re
                                                    same (.5).
12/16/19 Jack N. Bernstein                     2.00 Analyze pension and ERISA issues (1.0);
                                                    review and analyze employee issues (1.0).
12/16/19 Kate Coverdale                        0.40 Correspond with WTW re KEIP (.1);
                                                    correspond with K&E team re KEIP (.1);
                                                    correspond with K&E team and WTW re
                                                    same (.1); correspond with L. Tilton re same
                                                    (.1).
12/16/19 Stephen L. Iacovo                     3.20 Telephone conference with J. Bernstein re
                                                    PBGC requests (.1); correspond with
                                                    Company and Portage re same (.4); revise
                                                    response letter re same (.8); review
                                                    documents re same (.7); review terms of
                                                    additional valued employee and correspond
                                                    with U.S. Trustee and Committee re same
                                                    (.5); correspond with Company re same (.3);
                                                    revise notice re same (.4).
12/16/19 Chris Koenig                          1.20 Office conference with R. Bazinski, A. Wirtz,
                                                    C. Stephens re KEIP motion (.5); review and
                                                    revise KEIP motion (.7).
12/16/19 Claire Stephens                       7.30 Draft tracking chart re additional KERP
                                                    participants (.3); correspond with A. Wirtz
                                                    and S. Iacovo re same (.1); draft and revise
                                                    redacted notice of additional KERP
                                                    participant (1.2); correspond with local
                                                    counsel re filing same (.3); review draft Willis
                                                    Towers Watson KEIP presentation (.7);
                                                    telephone conference with K&E team re
                                                    KEIP (.5); prepare for same (.2); draft KEIP
                                                    motion (.2); review precedent re KEIP motion
                                                    (1.1); correspond with A. Wirtz re same (.2);
                                                    review precedent re KEIP declarations (.9);
                                                    draft and revise Willis Towers Watson
                                                    declaration re KEIP (1.6).



                                                    7
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 41 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055753
Dura Automotive Systems, LLC                                    Matter Number:          45214-14
Employee Issues

Date     Name                                 Hours Description
12/16/19 Alison Wirtz                          5.00 Review KEIP materials from WTW (.9);
                                                    correspond with K&E team re same (.3);
                                                    review precedent KEIP motions (.5);
                                                    correspond with K&E team re precedent and
                                                    next steps (.4); conference with K&E team re
                                                    KEIP motion (.5); draft sections of KEIP
                                                    motion (2.4).
12/17/19 Jack N. Bernstein                     1.00 Review and analyze PBGC issues.
12/17/19 Stephen L. Iacovo                     0.80 Revise PBGC response letter (.6); correspond
                                                    with J. Bernstein re same (.2).
12/17/19 Chris Koenig                          0.50 Review and revise KEIP motion (.3);
                                                    correspond with A. Wirtz re same (.2).
12/17/19 Claire Stephens                       6.90 Correspond with G. Pesce re notice of
                                                    additional valued employee (.2); review
                                                    revised Willis Towers Watson KEIP
                                                    presentation (.9); draft Willis Towers Watson
                                                    declaration re KEIP (3.7); review KEIP
                                                    declaration precedent (2.1).
12/17/19 Alison Wirtz                          6.70 Review precedent KEIP motions (1.1); draft
                                                    and revise sections of KEIP motion (5.3);
                                                    conference with C. Koenig re same (.3).
12/18/19 Jack N. Bernstein                     2.00 Analyze pension issues (1.0); review and
                                                    analyze employee issues (1.0).
12/18/19 Kate Coverdale                        0.30 Correspond with Company re KEIP (.1);
                                                    telephone conference with L. Tilton re KEIP
                                                    (.2).
12/18/19 Stephen L. Iacovo                     0.80 Revise PBGC response letter and send to
                                                    PBGC.
12/18/19 Chris Koenig                          0.70 Review and revise KEIP motion and
                                                    supporting declarations (.5); correspond with
                                                    A. Wirtz and C. Stephens re same (.2).
12/18/19 Alison Wirtz                          4.10 Review precedent KEIP motions (1.4); review
                                                    revised KEIP presentation from WTW (.8);
                                                    review and revise KEIP motion (1.9).
12/19/19 Stephen L. Iacovo                     0.20 Correspond with Company re pension
                                                    payments.
12/19/19 Chris Koenig                          2.00 Review and revise KEIP motion (1.1); review
                                                    and revise supporting declarations (.5);
                                                    correspond with A. Wirtz and C. Stephens re
                                                    same (.4).




                                                    8
                 Case 19-12378-KBO       Doc 599-6        Filed 01/30/20   Page 42 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055753
Dura Automotive Systems, LLC                                     Matter Number:           45214-14
Employee Issues

Date     Name                                 Hours Description
12/19/19 Alison Wirtz                          3.70 Draft and revise sections of KEIP motion
                                                    (1.4); review precedent KEIP motions and
                                                    case law re same (1.8); conference with C.
                                                    Koenig and C. Stephens re same (.3);
                                                    correspond with WTW re same (.2).
12/22/19 Alison Wirtz                          4.80 Draft and revise sections of KEIP motion
                                                    (3.6); review precedent KEIP motions re same
                                                    (.8); review KEIP summary materials from
                                                    WTW re same (.4).
12/23/19 Claire Stephens                       2.30 Correspond with G. Pesce re notice of
                                                    additional valued employee (.4); revise notice
                                                    of additional valued employee (1.6);
                                                    correspond with S. Iacovo re same (.3).
12/23/19 Alison Wirtz                          0.50 Review draft KEIP motion (.3); correspond
                                                    with C. Koenig, R. Bazinski re same (.2).
12/26/19 Claire Stephens                       6.50 Draft WTW declaration re KEIP (1.3); draft
                                                    Frizzley declaration re KEIP (3.1); review
                                                    KEIP re same (1.8); correspond with local
                                                    counsel re notice of additional valued
                                                    employee (.3).
12/28/19 Claire Stephens                       5.10 Draft and revise WTW declaration re KEIP
                                                    (1.5); draft and revise Frizzley declaration re
                                                    KEIP (3.6).

Total                                        167.90




                                                      9
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 43 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055752
                                                                                Client Matter: 45214-15

In the Matter of Executory Contracts and Unexpired Leases




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 5,741.50
Total legal services rendered                                                                                   $ 5,741.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20    Page 44 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055752
Dura Automotive Systems, LLC                                    Matter Number:           45214-15
Executory Contracts and Unexpired Leases




                                        Summary of Hours Billed

Name                                                          Hours         Rate            Amount
Rachael Marie Bazinski                                         4.60       920.00            4,232.00
Prentis Robinson                                               2.30       595.00            1,368.50
Matt Taylor                                                    0.20       705.00              141.00

TOTALS                                                          7.10                   $ 5,741.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 45 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055752
Dura Automotive Systems, LLC                                      Matter Number:          45214-15
Executory Contracts and Unexpired Leases



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Rachael Marie Bazinski                1.10 Review and analyze issues re cure notices
                                                    (.4); telephone conferences and correspond
                                                    with working group re same (.4); review and
                                                    revise notice re same (.3).
12/07/19 Rachael Marie Bazinski                0.80 Review and analyze schedule G and cure
                                                    amounts (.4); correspond with Portage and C.
                                                    Koenig re same (.2); correspond with P.
                                                    Robbins re research re executory contracts
                                                    (.2).
12/08/19 Rachael Marie Bazinski                1.20 Prepare for and participate in telephone
                                                    conferences with Portage Point re cure costs
                                                    (.5); telephone conference and correspond
                                                    with C. Koenig re same (.3); correspond with
                                                    Portage re same (.1); review and analyze
                                                    research and case law re executory contracts
                                                    and purchase orders (.3).
12/08/19 Prentis Robinson                      2.30 Research re executory contracts.
12/10/19 Rachael Marie Bazinski                1.50 Review, revise cure notice (.3); correspond
                                                    with K&E team re same (.1); review,
                                                    comment on schedule re same (.5); telephone
                                                    conferences and correspond with C. Koenig re
                                                    same (.4); prepare filing version of same (.2).
12/31/19 Matt Taylor                           0.20 Review and analyze executory contract terms.

Total                                           7.10




                                                       3
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 46 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055751
                                                                                Client Matter: 45214-16

In the Matter of Hearings




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 12,997.00
Total legal services rendered                                                                                  $ 12,997.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 47 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055751
Dura Automotive Systems, LLC                                    Matter Number:          45214-16
Hearings




                                        Summary of Hours Billed

Name                                                          Hours        Rate            Amount
Ryan Blaine Bennett, P.C.                                      1.50    1,515.00            2,272.50
Chris Koenig                                                   2.30    1,045.00            2,403.50
Christopher Marcus, P.C.                                       2.00    1,565.00            3,130.00
Casey McGushin                                                 4.40    1,025.00            4,510.00
Gregory F. Pesce                                               0.60    1,135.00              681.00

TOTALS                                                         10.80                 $ 12,997.00




                                                    2
                  Case 19-12378-KBO       Doc 599-6        Filed 01/30/20   Page 48 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055751
Dura Automotive Systems, LLC                                      Matter Number:          45214-16
Hearings



                                       Description of Legal Services

Date       Name                               Hours  Description
12/03/19   Chris Koenig                        1.80  Attend hearing re KERP.
12/03/19   Christopher Marcus, P.C.            2.00  Telephonically attend KERP hearing.
12/03/19   Casey McGushin                      2.00  Attend hearing re KERP.
12/20/19   Ryan Blaine Bennett, P.C.           1.50  Review materials and telephonically attend
                                                     hearing re KERP.
12/20/19 Chris Koenig                           0.50 Attend hearing re Committee 2004 motion.
12/20/19 Casey McGushin                         2.40 Attend hearing re UCC’s rule 2004 motion
                                                     (.5); prepare for same (1.9).
12/20/19 Gregory F. Pesce                       0.60 Participate in telephonic hearing re UCC
                                                     motion.

Total                                          10.80




                                                       3
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 49 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055750
                                                                                Client Matter: 45214-18

In the Matter of K&E Fee, Employment/Application/Objection




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 62,573.00
Total legal services rendered                                                                                  $ 62,573.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 50 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055750
Dura Automotive Systems, LLC                                    Matter Number:          45214-18
K&E Fee, Employment/Application/Objection




                                        Summary of Hours Billed

Name                                                          Hours        Rate         Amount
Anthony Abate                                                   2.50     325.00           812.50
Rachael Marie Bazinski                                          1.20     920.00         1,104.00
Ryan Blaine Bennett, P.C.                                       3.40   1,515.00         5,151.00
Susan D. Golden                                                 5.00   1,135.00         5,675.00
Chris Koenig                                                    9.60   1,045.00        10,032.00
Christopher Marcus, P.C.                                        0.40   1,565.00           626.00
Prentis Robinson                                                4.70     595.00         2,796.50
Claire Stephens                                                13.70     705.00         9,658.50
Matt Taylor                                                     2.50     705.00         1,762.50
Alison Wirtz                                                   31.00     805.00        24,955.00

TOTALS                                                         74.00                 $ 62,573.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 51 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055750
Dura Automotive Systems, LLC                                    Matter Number:            45214-18
K&E Fee, Employment/Application/Objection



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Christopher Marcus, P.C.              0.40 Review and analyze K&E retention
                                                    application.
12/02/19 Alison Wirtz                          2.40 Correspond with C. Koenig, conflicts team re
                                                    disclosures for supplemental declaration (.4);
                                                    review fee statements re compliance with
                                                    U.S. Trustee guidelines (1.4); correspond with
                                                    K&E team re same (.1); revise fee statements
                                                    re comments from G. Pesce (.4); correspond
                                                    with K&E team re same (.1).
12/03/19 Alison Wirtz                          0.20 Correspond with K&E team re fee statement
                                                    matters.
12/06/19 Alison Wirtz                          3.20 Review and revise Bennett supplemental
                                                    declaration (2.8); review precedent re same
                                                    (.3); correspond with C. Koenig re same (.1).
12/09/19 Susan D. Golden                       1.00 Correspond with G. Pesce and C. Koenig re
                                                    U.S. Trustee questions re K&E retention
                                                    application (.4); review, analyze response and
                                                    supplemental declaration (.6).
12/09/19 Chris Koenig                          1.60 Review and revise K&E supplemental
                                                    declaration (.6); review and revise K&E
                                                    retention order (.3); correspond with G. Pesce
                                                    and A. Wirtz re same (.7).
12/09/19 Alison Wirtz                          2.30 Correspond with G. Pesce, S. Golden, C.
                                                    Koenig re U.S. Trustee comments to K&E
                                                    retention (.2); revise supplemental declaration
                                                    (1.4); review and revise schedules (.4);
                                                    correspond with K&E team re same (.3).
12/10/19 Ryan Blaine Bennett, P.C.             0.90 Review and analyze supplemental disclosure
                                                    requests per U.S. Trustee, next steps re same.
12/10/19 Susan D. Golden                       0.50 Review further revisions to Bennett
                                                    declaration (.3); correspond with A. Wirtz re
                                                    same (.2).
12/10/19 Alison Wirtz                          2.00 Correspond with K&E team re supplemental
                                                    declaration (.2); review and revise
                                                    supplemental declaration re comments from
                                                    C. Husnick (1.3); correspond with S. Golden
                                                    re same (.1); correspond with G. Pesce re
                                                    same (.4).




                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 52 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055750
Dura Automotive Systems, LLC                                    Matter Number:           45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
12/11/19 Chris Koenig                          1.10 Review and revise K&E supplemental
                                                    declaration (.8); correspond with G. Pesce, A.
                                                    Wirtz and K&E team re same (.3).
12/11/19 Claire Stephens                       9.10 Research case law re K&E retention issue
                                                    (3.9); draft summary of same (2.8);
                                                    correspond with A. Wirtz re same (.6); office
                                                    conference with A. Wirtz re same (.9);
                                                    correspond with C. Koenig re same (.4);
                                                    correspond with G. Pesce re same (.5).
12/11/19 Alison Wirtz                          4.90 Correspond with C. Koenig, P. Robinson re
                                                    conflicts matters (.4); review, revise K&E
                                                    supplemental declaration (2.5); correspond
                                                    with K&E team re same (.5); correspond with
                                                    C. Stephens re retention issues research (.4);
                                                    review case law and documents re same (1.1).
12/12/19 Alison Wirtz                          0.80 Correspond with K&E team re supplemental
                                                    declaration (.3); correspond with C. Koenig re
                                                    Kirkland retention documents (.5).
12/15/19 Alison Wirtz                          0.20 Correspond with K&E team re supplemental
                                                    declaration and precedent re same.
12/17/19 Prentis Robinson                      2.90 Draft supplemental declaration (2.6);
                                                    correspond with G. Pesce, C. Koenig, and A.
                                                    Wirtz re same (.3).
12/17/19 Alison Wirtz                          2.60 Review and comment on Bennett
                                                    supplemental declaration (1.2); correspond
                                                    with K&E team re same (.6); revise same re
                                                    comments from K&E team (.5); coordinate
                                                    filing of same (.3).
12/18/19 Ryan Blaine Bennett, P.C.             0.80 Review and analyze correspondence with
                                                    U.S. Trustee re supplemental declaration.
12/18/19 Susan D. Golden                       0.30 Review comments from J. Sarkessian re K&E
                                                    retention disclosures and correspond with G.
                                                    Pesce re same.
12/19/19 Alison Wirtz                          2.10 Prepare and revise schedules for K&E
                                                    retention supplemental disclosure (.3);
                                                    correspond with K&E team re same (.2);
                                                    compile responses and materials for U.S.
                                                    Trustee (.4); revise supplemental declaration
                                                    re same (1.2).
12/20/19 Anthony Abate                         0.30 Search for and distribute precedent K&E
                                                    retention declarations.




                                                    4
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 53 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055750
Dura Automotive Systems, LLC                                    Matter Number:            45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
12/20/19 Susan D. Golden                       1.00 Correspond with C. Koenig and G. Pesce re
                                                    U.S. Trustee requests for supplemental
                                                    declaration in support of K&E retention.
12/20/19 Alison Wirtz                          2.10 Review and revise fee statement re U.S.
                                                    Trustee guidelines (.5); research re U.S.
                                                    Trustee guidelines (.3); conference and
                                                    correspond with G. Pesce re same (.2);
                                                    correspond with billing re same (.4); review
                                                    precedent K&E disclosures (.4); correspond
                                                    with K&E team re same (.3).
12/23/19 Susan D. Golden                       0.50 Correspond with C. Koenig re U.S. Trustee
                                                    comments to K&E retention application (.3);
                                                    correspond and telephone conference with G.
                                                    Pesce re same (.2).
12/23/19 Alison Wirtz                          0.10 Correspond with K&E team re fee statement
                                                    matters.
12/24/19 Susan D. Golden                       0.50 Correspond with G. Pesce re K&E declaration
                                                    in support of retention application.
12/24/19 Chris Koenig                          1.60 Review and revise K&E supplemental
                                                    retention documents (1.1); correspond with G.
                                                    Pesce, A. Wirtz and K&E team re same (.5).
12/24/19 Alison Wirtz                          0.70 Correspond with K&E team re K&E retention
                                                    matters and required disclosures.
12/27/19 Anthony Abate                         1.40 Draft and revise first monthly fee statement.
12/27/19 Susan D. Golden                       0.60 Correspond with C. Koenig re filing of K&E
                                                    fee statements (.2); telephone conference with
                                                    J. Sarkessian and G. Pesce re supplemental
                                                    declaration in support of retention application
                                                    (.4).
12/27/19 Alison Wirtz                          0.20 Correspond with K&E team re monthly fee
                                                    statement.
12/30/19 Anthony Abate                         0.80 Review and revise first monthly fee
                                                    statement.
12/30/19 Susan D. Golden                       0.60 Correspond with G. Pesce and C. Husnick re
                                                    revised Bennett declaration (.4); review
                                                    revised declaration (.2).




                                                    5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 54 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055750
Dura Automotive Systems, LLC                                    Matter Number:           45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
12/30/19 Chris Koenig                          2.40 Review and revise supplemental K&E
                                                    retention declaration (.5); correspond with G.
                                                    Pesce, A. Wirtz and K&E team re same (.4);
                                                    review and revise October monthly fee
                                                    statement (.4); correspond with G. Pesce, A.
                                                    Wirtz re same (.2); review and revise
                                                    November fee statement re confidentiality and
                                                    to ensure compliance with U.S. Trustee
                                                    guidelines (.9).
12/30/19 Claire Stephens                       3.60 Review, revise November K&E fee statement
                                                    re confidentiality and compliance with U.S.
                                                    Trustee guidelines.
12/30/19 Alison Wirtz                          2.70 Review and revise schedules and
                                                    Supplemental Bennett Declaration per
                                                    comments from G. Pesce, U.S. Trustee (1.1);
                                                    correspond with G. Pesce, C. Koenig re same
                                                    (.3); correspond and conference with K&E
                                                    team re monthly fee statement (.3); review
                                                    and comment on notice and fee statement (.4);
                                                    divide invoices and correspond with K&E
                                                    team re invoice review matters (.4);
                                                    conference with C. Koenig re same (.2).
12/31/19 Rachael Marie Bazinski                1.20 Review, revise fee statements re
                                                    confidentiality and compliance with U.S.
                                                    Trustee guidelines.
12/31/19 Ryan Blaine Bennett, P.C.             1.70 Analyze strategy and responses re
                                                    supplemental declaration and disclosures re
                                                    same (1.3); correspond with U.S. Trustee re
                                                    same (.4).
12/31/19 Chris Koenig                          2.90 Review and revise November invoice for
                                                    confidentiality and to ensure compliance with
                                                    U.S. Trustee guidelines.
12/31/19 Prentis Robinson                      1.80 Revise invoices re compliance with U.S.
                                                    Trustee guidelines (1.6); correspond with A.
                                                    Wirtz re same (.2).
12/31/19 Claire Stephens                       1.00 Review, revise November K&E fee statement
                                                    re confidentiality and compliance with U.S.
                                                    Trustee guidelines.
12/31/19 Matt Taylor                           2.50 Review and revise November fee statement
                                                    for U.S. Trustee guideline compliance and
                                                    privilege.




                                                    6
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 55 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055750
Dura Automotive Systems, LLC                                      Matter Number:          45214-18
K&E Fee, Employment/Application/Objection

Date     Name                                 Hours Description
12/31/19 Alison Wirtz                          4.50 Correspond with K&E team re U.S. Trustee
                                                    comments to supplemental declaration and
                                                    schedules (.2); review and revise fee
                                                    statement re U.S. Trustee guidelines,
                                                    confidentiality considerations (3.7);
                                                    correspond with K&E team re same (.6).

Total                                          74.00




                                                       7
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 56 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055749
                                                                                Client Matter: 45214-19

In the Matter of Non-Debtor Affiliates




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 35,823.00
Total legal services rendered                                                                                  $ 35,823.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 57 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055749
Dura Automotive Systems, LLC                                    Matter Number:          45214-19
Non-Debtor Affiliates




                                        Summary of Hours Billed

Name                                                          Hours        Rate            Amount
Ryan Blaine Bennett, P.C.                                       2.20   1,515.00            3,333.00
Sam Hare                                                        1.50     595.00              892.50
Partha Kar                                                      4.00   1,565.00            6,260.00
Chris Koenig                                                    0.80   1,045.00              836.00
Peter Madden                                                    2.20     920.00            2,024.00
Tom McCarthy                                                    0.30   1,090.00              327.00
Wolfgang Nardi                                                  2.00   1,040.00            2,080.00
Leo Plank                                                       3.50   1,175.00            4,112.50
Wolfram Prusko                                                 10.00     975.00            9,750.00
Julia Schichmann                                               12.80     485.00            6,208.00

TOTALS                                                         39.30                 $ 35,823.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 58 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055749
Dura Automotive Systems, LLC                                    Matter Number:           45214-19
Non-Debtor Affiliates



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Partha Kar                            0.70 Conference with K&E team re European
                                                    subsidiary issues (.4); review, analyze
                                                    German and UK law options (.3).
12/02/19 Wolfram Prusko                        0.50 Correspond with K&E team re issues relating
                                                    to re European affiliate entities.
12/03/19 Sam Hare                              1.00 Correspond with K&E team re issues relating
                                                    to European affiliate entities.
12/03/19 Tom McCarthy                          0.30 Correspond with K&E team re issues relating
                                                    to European affiliate entities.
12/03/19 Wolfram Prusko                        0.70 Correspond with K&E team re update on
                                                    European affiliate entities (.4); correspond
                                                    with same re analysis of Europe finance
                                                    documentation (.3).
12/03/19 Julia Schichmann                      3.50 Prepare draft correspondence to E. Herst re
                                                    purchase money security interests in Germany
                                                    (.3); review factoring agreements re change of
                                                    control provisions (3.2).
12/04/19 Partha Kar                            0.80 Correspond with K&E team re European
                                                    issues and solvency (.5); review materials re
                                                    German restructuring options (.3).
12/04/19 Peter Madden                          0.70 Attend telephone conference with K&E team
                                                    re European operations.
12/04/19 Wolfgang Nardi                        2.00 Attend European solvency telephone
                                                    conference with K&E team (.7); correspond
                                                    with W. Prusko re same (.3); review German
                                                    security for structural loan with DIP proceeds
                                                    (.8); correspond with K&E team re same (.2).
12/04/19 Leo Plank                             1.00 Conference with K&E team re European
                                                    solvency (.7); follow-up conference with
                                                    K&E team re same (.3).
12/04/19 Wolfram Prusko                        4.50 Prepare for and attend various telephone
                                                    conferences with working group re European
                                                    affiliate entities (1.2); correspond with
                                                    working group re same (.8); provide input re
                                                    asset auction in Germany (2.1); correspond
                                                    with K&E team re review of Europe financing
                                                    agreements (.4).




                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 59 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055749
Dura Automotive Systems, LLC                                    Matter Number:            45214-19
Non-Debtor Affiliates

Date     Name                                 Hours Description
12/04/19 Julia Schichmann                      5.00 Correspond with F. Ludwig re preparation of
                                                    documents for security transfer (.4); telephone
                                                    conference with P. Glozbach, M. Ray and
                                                    K&E team re Europe (.7); review and revise
                                                    draft re factoring documents (2.3); research re
                                                    language of change of control provision (1.6).
12/05/19 Sam Hare                              0.50 Conference with K. Henman re corporate
                                                    matters (.3); correspond with K. Henman re
                                                    same (.2).
12/05/19 Wolfram Prusko                        1.50 Review, analyze European finance
                                                    agreements.
12/05/19 Julia Schichmann                      3.50 Research change of control provisions (1.4);
                                                    discuss and instruct M. Karrer and F. Dreher
                                                    re change of control provision (.3); review
                                                    summary of documents re factoring
                                                    agreements (1.8).
12/06/19 Partha Kar                            0.50 Review revised comments on purchase
                                                    agreement re European issues.
12/09/19 Ryan Blaine Bennett, P.C.             2.20 Review and analyze strategy re European
                                                    entities (1.4); telephone conferences and
                                                    correspond with K&E team re same (.8).
12/09/19 Partha Kar                            0.70 Telephone conference with K&E team re
                                                    European solvency and cash issues.
12/09/19 Chris Koenig                          0.50 Telephone conference with R. Bennett, M.
                                                    Kilkenney, G. Pesce, K&E team re European
                                                    operational issues.
12/09/19 Peter Madden                          1.50 Telephone conference with K&E team re
                                                    European operational issues (.5); summarize
                                                    same for P. Kar (1.0).
12/09/19 Leo Plank                             1.50 Telephone conference with K&E team re
                                                    European solvency (.5); telephone
                                                    conferences with K&E team re same (1.0).
12/09/19 Wolfram Prusko                        2.00 Prepare for and attend telephone conference
                                                    with K&E team re European group (.5);
                                                    correspond with K&E team re same (1.5).
12/09/19 Julia Schichmann                      0.70 Conference with K&E team re Plettenberg
                                                    situation and solvency of European entities.
12/10/19 Julia Schichmann                      0.10 Review correspondence re asset purchase
                                                    agreement.
12/16/19 Partha Kar                            0.50 Correspond with K&E team re European
                                                    affiliate entities and issues re same.



                                                    4
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 60 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055749
Dura Automotive Systems, LLC                                      Matter Number:          45214-19
Non-Debtor Affiliates

Date     Name                                 Hours Description
12/20/19 Partha Kar                            0.80 Telephone conference with K&E team re
                                                    status of European subsidiaries and German
                                                    issues.
12/20/19 Leo Plank                             1.00 Telephone conference with K&E team re
                                                    European solvency (.8); correspond with
                                                    K&E team re same (.2).
12/20/19 Wolfram Prusko                        0.80 Prepare for and attend telephone conference
                                                    with K&E team re European situation.
12/23/19 Chris Koenig                          0.30 Telephone conference with Portage Point re
                                                    intercompany issues.

Total                                          39.30




                                                       5
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 61 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055748
                                                                                Client Matter: 45214-20

In the Matter of Non-K&E Fee / Employment / Objection




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 85,866.50
Total legal services rendered                                                                                  $ 85,866.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                   Case 19-12378-KBO     Doc 599-6       Filed 01/30/20   Page 62 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055748
Dura Automotive Systems, LLC                                    Matter Number:          45214-20
Non-K&E Fee / Employment / Objection




                                        Summary of Hours Billed

Name                                                          Hours      Rate           Amount
Susan D. Golden                                                 0.80 1,135.00             908.00
Chris Koenig                                                    0.30 1,045.00             313.50
Prentis Robinson                                                1.40 595.00               833.00
Claire Stephens                                                82.80 705.00            58,374.00
Alison Wirtz                                                   31.60 805.00            25,438.00

TOTALS                                                        116.90                 $ 85,866.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 63 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Chris Koenig                          0.30 Telephone conference with Company and
                                                    ordinary course professionals re ordinary
                                                    course professionals status.
12/02/19 Alison Wirtz                          0.80 Review Jefferies revised retention order and
                                                    declaration (.3); coordinate filing of same
                                                    (.3); correspond with Portage Point re
                                                    monthly fee statement (.2).
12/03/19 Claire Stephens                       1.10 Draft Grant Thornton retention application
                                                    (.6); research precedent re same (.5).
12/03/19 Alison Wirtz                          0.30 Correspond with K&E team, Portage Point re
                                                    retention matters.
12/03/19 Alison Wirtz                          0.20 Correspond with Grant Thornton and K&E
                                                    team re parties in interest list and related
                                                    retention matters.
12/04/19 Claire Stephens                       2.70 Draft correspondence to ordinary course
                                                    professionals re declaration of
                                                    disinterestedness (1.6); correspond with A.
                                                    Wirtz re same (.1); prepare declaration of
                                                    disinterestedness (.3); update press release
                                                    tracker re same (.7).
12/04/19 Alison Wirtz                          0.50 Correspond with U.S. Trustee re Portage
                                                    Point retention matters (.3); correspond with
                                                    K&E team re same (.2).
12/04/19 Alison Wirtz                          1.40 Correspond with C. Stephens re ordinary
                                                    course professionals tracking charts and
                                                    ordinary course professionals' declarations of
                                                    disinterestedness.
12/05/19 Claire Stephens                       2.90 Revise correspondence to ordinary course
                                                    professionals re declaration of
                                                    disinterestedness (1.6); correspond with
                                                    Portage Point re same (.5); revise declaration
                                                    of disinterestedness (.4); correspond with A.
                                                    Wirtz and C. Koenig re same (.4).
12/05/19 Alison Wirtz                          0.90 Correspond with K&E team re Grant
                                                    Thornton retention matters (.2); correspond
                                                    with K&E team and Company re ordinary
                                                    course professionals matters (.4); review
                                                    precedent ordinary course professionals
                                                    notices (.3).


                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 64 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/06/19 Claire Stephens                       4.60 Correspond with Portage Point re declaration
                                                    of disinterestedness (.7); correspond with
                                                    Company re same (.6); correspond with
                                                    ordinary course professionals re same (.3);
                                                    correspond with A. Wirtz and C. Koenig re
                                                    same (.3); draft and revise Grant Thornton
                                                    retention application (2.3); review and
                                                    analyze Company engagement letter and
                                                    statement of work re same (.4).
12/06/19 Alison Wirtz                          0.60 Correspond and conference with C. Stephens,
                                                    Company re ordinary course professionals
                                                    matters.
12/08/19 Claire Stephens                       0.50 Draft notice of additional ordinary course
                                                    professionals.
12/08/19 Alison Wirtz                          0.10 Correspond with C. Stephens re ordinary
                                                    course professionals notice.
12/08/19 Alison Wirtz                          0.70 Correspond with U.S. Trustee, K&E team and
                                                    Portage Point re Portage Point retention order
                                                    (.4); prepare filing version and correspond
                                                    with Bayard re same (.3).
12/09/19 Claire Stephens                       8.70 Draft and revise Grant Thornton retention
                                                    application (.8); conference with A. Wirtz re
                                                    same (.2); draft declaration re same (3.8);
                                                    review precedent re same (.9); draft order re
                                                    same (1.1); correspond with Company re
                                                    ordinary course professionals (.2); correspond
                                                    with ordinary course professionals re
                                                    declaration of disinterestedness (.5);
                                                    correspond with A. Wirtz and C. Koenig re
                                                    same (.7); draft summary of additional
                                                    ordinary course professionals (.5).
12/09/19 Alison Wirtz                          1.30 Correspond with Company, C. Koenig, C.
                                                    Stephens re distributing declarations of
                                                    disinterestedness to ordinary course
                                                    professionals (.3); conference with potential
                                                    ordinary course professionals re declaration of
                                                    disinterestedness (.4); review lists of
                                                    professionals and correspond with C.
                                                    Stephens re same (.6).




                                                    4
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 65 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/10/19 Claire Stephens                       4.70 Draft and revise Grant Thornton retention
                                                    application (1.6); correspond with A. Wirtz re
                                                    same (.1); correspond with Grant Thornton re
                                                    same (.1); correspond with A. Wirtz and C.
                                                    Koenig re same (.1); revise notice of
                                                    additional ordinary course professionals (.6);
                                                    correspond with Portage Point re ordinary
                                                    course professionals (.7); correspond with
                                                    ordinary course professionals re declaration of
                                                    disinterestedness (.4); review and analyze
                                                    Company documents re ordinary course
                                                    professionals engagements (.8); correspond
                                                    with A. Wirtz re same (.3).
12/10/19 Alison Wirtz                          1.00 Correspond with Portage Point re ordinary
                                                    course professionals matters (.3); correspond
                                                    with C. Koenig, C. Stephens re Grant
                                                    Thornton retention application matters (.3);
                                                    correspond with U.S. Trustee re Prime Clerk
                                                    retention matters and review precedent re
                                                    same (.4).
12/11/19 Prentis Robinson                      0.10 Conference with A. Wirtz re Prime Clerk
                                                    supplemental declaration.
12/11/19 Claire Stephens                       0.40 Correspond with Company re ordinary course
                                                    professionals information (.3); correspond
                                                    with A. Wirtz re same (.1).
12/11/19 Alison Wirtz                          3.20 Correspond with Prime Clerk and P.
                                                    Robinson re U.S. Trustee comments to Prime
                                                    Clerk retention order and application (.3);
                                                    review precedent supplemental declarations
                                                    (.5); review and comment on Portage Point
                                                    fee statement (1.8); correspond with M. Ray,
                                                    C. Witgren re revisions to monthly fee
                                                    statement (.3); conference with Portage Point,
                                                    C. Koenig re same (.3).
12/12/19 Prentis Robinson                      1.10 Revise proposed order re Prime Clerk
                                                    retention application (.4); draft supplemental
                                                    declaration re same (.7).
12/12/19 Claire Stephens                       0.60 Correspond with Company re ordinary course
                                                    professionals information (.1); telephone
                                                    conference with A. Wirtz re same (.1);
                                                    correspond with WTW re declaration of
                                                    disinterestedness (.4).




                                                    5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 66 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055748
Dura Automotive Systems, LLC                                    Matter Number:           45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/12/19 Alison Wirtz                          0.90 Review and comment on Prime Clerk
                                                    retention order and supplemental declaration
                                                    (.6); correspond with P. Robinson re same
                                                    (.2); correspond with C. Stephens re ordinary
                                                    course professionals matters (.1).
12/13/19 Claire Stephens                       3.90 Office conference with A. Wirtz re notice of
                                                    supplemental ordinary course professionals
                                                    list (.5); telephone conference with Portage
                                                    Point re same (.2); correspond with Portage
                                                    Point re same (.3); correspond with ordinary
                                                    course professionals re declaration of
                                                    disinterestedness (.4); revise notice of
                                                    supplemental ordinary course professionals
                                                    (1.8); revise Grant Thornton retention
                                                    application per updated engagement letter and
                                                    statement of work (.6); correspond with A.
                                                    Wirtz re same (.1).
12/13/19 Alison Wirtz                          3.50 Review and comment on Portage Point
                                                    monthly fee statement (.6); correspond with
                                                    Portage Point and Bayard re filing (.5);
                                                    correspond with Sidley re Jefferies retention
                                                    matters (.2); conference and correspond with
                                                    C. Stephens re ordinary course professionals
                                                    matters (2.2).
12/14/19 Alison Wirtz                          0.80 Review and comment on notice re
                                                    modification to ordinary course professionals
                                                    list (.6); correspond with C. Stephens re same
                                                    (.2).
12/15/19 Claire Stephens                       0.60 Revise notice of supplemental ordinary course
                                                    professionals list (.5); correspond with C.
                                                    Koenig re same (.1).
12/16/19 Alison Wirtz                          0.80 Review Grant Thornton engagement letter
                                                    and statements of work (.6); review draft
                                                    motion re same (.2).




                                                    6
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 67 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/17/19 Claire Stephens                       4.90 Correspond with ordinary course
                                                    professionals re declaration of
                                                    disinterestedness (1.3); telephone conference
                                                    with ordinary course professionals re same
                                                    (.1); correspond with A. Wirtz and C. Koenig
                                                    re same (.2); conference with Portage Point re
                                                    ordinary course professionals (.1); correspond
                                                    with M. Berger re same (.2); conference with
                                                    A. Wirtz re same (.3); correspond with
                                                    Company re same (.4); revise ordinary course
                                                    professionals Motion (.7); correspond with C.
                                                    Koenig re same (.1); revise Grant Thornton
                                                    retention application (1.1); conference with A.
                                                    Wirtz re same (.3); correspond with A. Wirtz
                                                    re same (.1).
12/17/19 Alison Wirtz                          3.30 Review and comment on Grant Thornton
                                                    retention application (2.6); review precedent
                                                    orders re same (.5); correspond with K&E
                                                    team, Grant Thornton re same (.2).
12/18/19 Claire Stephens                       6.20 Telephone conference with ordinary course
                                                    professionals re declaration of
                                                    disinterestedness (.1); correspond with
                                                    ordinary course professionals re same (.4);
                                                    revise ordinary course professionals’
                                                    declaration of disinterestedness (1.2);
                                                    correspond with C. Koenig re same (.1);
                                                    revise Grant Thornton retention application
                                                    (3.9); review correspondence from Grant
                                                    Thornton re same (.1); conference with A.
                                                    Wirtz re same (.4).




                                                    7
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 68 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/19/19 Claire Stephens                       7.40 Correspond with C. Koenig, A. Wirtz, and G.
                                                    Pesce re Vivacqua declaration of
                                                    disinterestedness (.5); correspond with
                                                    ordinary course professionals re same (.2);
                                                    correspond with local counsel re filing same
                                                    (.2); revise computer packages declaration of
                                                    disinterestedness (2.0); correspond with A.
                                                    Wirtz re same (.3); revise Laurent & Charras
                                                    declaration of disinterestedness (.9);
                                                    correspond with A. Wirtz re same (.2); office
                                                    conference with A. Wirtz re ordinary course
                                                    professionals’ declarations of
                                                    disinterestedness (.2); correspond with
                                                    ordinary course professionals re same (1.1);
                                                    correspond with Portage Point re same (.3);
                                                    revise notice of supplemental ordinary course
                                                    professionals list (.3); conference with A.
                                                    Wirtz re same (.2); correspond with C.
                                                    Koenig re same (.1); revise declaration of
                                                    disinterestedness Tracker (.7); correspond
                                                    with C. Koenig and A. Wirtz re same (.2).
12/20/19 Prentis Robinson                      0.20 Conference with A. Wirtz re Prime Clerk
                                                    retention application.
12/20/19 Claire Stephens                       8.70 Review and revise numerous declarations of
                                                    disinterestedness (3.7); correspond with
                                                    ordinary course professionals re same (1.8);
                                                    correspond with A. Wirtz re same (1.6);
                                                    conference with A. Wirtz re same (.5);
                                                    conference with ordinary course professionals
                                                    re retention and declaration of
                                                    disinterestedness (.3); conference with A.
                                                    Wirtz re same (.3); correspond with A. Wirtz
                                                    and C. Koenig re same (.5).
12/20/19 Alison Wirtz                          1.20 Correspond with R. Merriman (GT) re
                                                    engagement letter and statement of work (.2);
                                                    correspond with U.S. Trustee, Prime Clerk re
                                                    supplemental disclosures and retention
                                                    matters (.6); correspond with C. Koenig re
                                                    same (.2); correspond with P. Robinson re
                                                    same (.2).
12/21/19 Claire Stephens                       2.40 Correspond with A. Wirtz re ordinary course
                                                    professionals declarations of disinterestedness
                                                    (.5); research precedent re declaration of
                                                    disinterestedness (.4); revise declarations of
                                                    disinterestedness (1.5).


                                                    8
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 69 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055748
Dura Automotive Systems, LLC                                    Matter Number:            45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/21/19 Alison Wirtz                          1.60 Correspond with Grant Thornton re retention
                                                    matters (.1); correspond with Prime Clerk re
                                                    supplemental declaration (.2); review and
                                                    revise re same (.6); correspond with C.
                                                    Koenig re same (.2); correspond with C.
                                                    Koenig, C. Stephens re ordinary course
                                                    professionals matters (.3); review precedent re
                                                    same (.2).
12/22/19 Claire Stephens                       0.50 Correspond with Company re ordinary course
                                                    professionals declaration of disinterestedness
                                                    (.2); correspond with A. Wirtz re same (.3).
12/22/19 Alison Wirtz                          0.50 Review and comment on Bradley final fee
                                                    application.
12/23/19 Susan D. Golden                       0.50 Review ordinary course professionals
                                                    declarations (.3); correspond with A. Wirtz re
                                                    same (.2).
12/23/19 Claire Stephens                       7.20 Conference with A. Wirtz re ordinary course
                                                    professionals declarations of disinterestedness
                                                    (.2); correspond with A. Wirtz re same (1.4);
                                                    correspond with ordinary course professionals
                                                    re same (1.4); revise declarations of
                                                    disinterestedness (3.9); revise notice of
                                                    supplemental ordinary course professionals
                                                    (.3).
12/23/19 Alison Wirtz                          2.20 Correspond with C. Koenig re Bradley final
                                                    fee application (.2); correspond with C.
                                                    Koenig, U.S. Trustee re Prime Clerk retention
                                                    order (.4); correspond with S. Golden re
                                                    ordinary course professionals matters (.2);
                                                    review and comment on ordinary course
                                                    professionals declarations of disinterestedness
                                                    (1.1); correspond with C. Stephens re same
                                                    (.3).
12/24/19 Claire Stephens                       3.10 Correspond with C. Koenig re notice of
                                                    supplemental ordinary course professionals
                                                    and declarations of disinterestedness (.5);
                                                    revise declarations of disinterestedness (2.6).
12/26/19 Susan D. Golden                       0.30 Review and sign off on Prime Clerk retention
                                                    application per U.S. Trustee comments.
12/26/19 Claire Stephens                       0.70 Correspond with ordinary course
                                                    professionals re declarations of
                                                    disinterestedness.




                                                    9
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 70 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055748
Dura Automotive Systems, LLC                                    Matter Number:             45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/26/19 Alison Wirtz                          1.50 Correspond with K&E team and Prime Clerk
                                                    re retention order (.7); prepare filing version
                                                    of retention order and supplemental
                                                    declaration (.6); coordinate filing of same (.2).
12/27/19 Claire Stephens                       3.20 Correspond with A. Wirtz re ordinary course
                                                    professionals declarations of disinterestedness
                                                    (.5); correspond with C. Koenig re same (.6);
                                                    correspond with ordinary course professionals
                                                    re same (2.1).
12/27/19 Alison Wirtz                          0.90 Revise comments to Bradley final fee
                                                    application and correspond with B. Norton re
                                                    same (.4); correspond with M. Dallas (Dura)
                                                    re ordinary course professionals invoices (.3);
                                                    correspond with C. Stephens re ordinary
                                                    course professionals matters (.2).
12/28/19 Alison Wirtz                          2.10 Review and comment on Portage Point
                                                    monthly fee statement (1.2); review revised
                                                    fee statement (.1); draft notice of filing
                                                    monthly fee statement (.4); correspond with
                                                    C. Koenig re same (.2); coordinate filing of
                                                    same (.2).
12/29/19 Claire Stephens                       0.40 Revise declaration of disinterestedness (.2);
                                                    correspond with A. Wirtz re same (.2).
12/30/19 Claire Stephens                       3.90 Correspond with ordinary course
                                                    professionals re declarations of
                                                    disinterestedness (1.3); correspond with C.
                                                    Koenig and A. Wirtz re same (.1); correspond
                                                    with S. Golden and A. Yenamandra re
                                                    ordinary course professionals issue (.4);
                                                    correspond with A. Wirtz re same (.1);
                                                    correspond with local counsel re filing of
                                                    Declaration (.1); correspond with Company re
                                                    ordinary course professionals issue (.2);
                                                    review and revise declarations of
                                                    disinterestedness (1.7).
12/30/19 Alison Wirtz                          0.80 Correspond with C. Stephens re ordinary
                                                    course professionals matters (.4); review and
                                                    comment on declarations of disinterestedness
                                                    (.4).




                                                    10
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 71 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055748
Dura Automotive Systems, LLC                                    Matter Number:          45214-20
Non-K&E Fee / Employment / Objection

Date     Name                                 Hours Description
12/31/19 Claire Stephens                       3.50 Correspond with ordinary course
                                                    professionals re declarations of
                                                    disinterestedness (1.1); review and revise
                                                    declarations of disinterestedness (1.2);
                                                    correspond with local counsel re filing same
                                                    (.1); conference with OCP re ordinary course
                                                    professionals issues (.2); prepare for same
                                                    (.1); revise notice of supplemental ordinary
                                                    course professionals (.4); draft
                                                    correspondence to U.S. Trustee re same (.4).
12/31/19 Alison Wirtz                          0.50 Correspond with C. Stephens re ordinary
                                                    course professionals declarations of
                                                    disinterestedness and related matters (.1);
                                                    review declaration of disinterestedness re
                                                    same (.1); review ordinary course
                                                    professionals order per procedures (.3).

Total                                        116.90




                                                   11
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 72 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055747
                                                                                Client Matter: 45214-21

In the Matter of Non-Working Travel Time




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 23,204.00
Total legal services rendered                                                                                  $ 23,204.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 73 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055747
Dura Automotive Systems, LLC                                    Matter Number:          45214-21
Non-Working Travel Time




                                        Summary of Hours Billed

Name                                                          Hours     Rate               Amount
Rachael Marie Bazinski                                         2.40 920.00                 2,208.00
Fred Anthony Hilow                                             3.70 795.00                 2,941.50
Stephen L. Iacovo                                              4.40 995.00                 4,378.00
Chris Koenig                                                   5.00 1,045.00               5,225.00
Casey McGushin                                                 4.60 1,025.00               4,715.00
Claire Stephens                                                5.30 705.00                 3,736.50

TOTALS                                                         25.40                 $ 23,204.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 74 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055747
Dura Automotive Systems, LLC                                    Matter Number:           45214-21
Non-Working Travel Time



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Fred Anthony Hilow                    2.20 Travel from Chicago, IL, to Wilmington, DE,
                                                    re valued employee program hearing (billed at
                                                    half time).
12/02/19 Stephen L. Iacovo                     2.30 Travel from Chicago, IL to Wilmington, DE
                                                    re KERP hearing (billed at half time).
12/02/19 Chris Koenig                          1.50 Travel from Chicago, IL to Wilmington, DE
                                                    re KERP hearing (billed at half time).
12/02/19 Casey McGushin                        1.20 Travel from Chicago, IL to Wilmington, DE
                                                    re hearing on KERP (billed at half time).
12/03/19 Fred Anthony Hilow                    1.50 Travel from Wilmington, DE, to Chicago, IL
                                                    re valued employee program hearing (billed at
                                                    half time).
12/03/19 Stephen L. Iacovo                     2.10 Travel from Wilmington, DE to Chicago, IL
                                                    to return from KERP hearing (billed at half
                                                    time).
12/03/19 Chris Koenig                          0.80 Travel from Wilmington, DE to Chicago, IL
                                                    re KERP hearing (billed at half time).
12/03/19 Casey McGushin                        1.20 Travel from Philadelphia, PA to Chicago, IL
                                                    following KERP hearing (billed at half time).
12/03/19 Claire Stephens                       5.30 Travel from Chicago, IL to Wilmington, DE
                                                    re KERP hearing (2.3) (billed at half time);
                                                    travel from Wilmington, DE to Chicago, IL re
                                                    KERP hearing (3.0) (billed at half time).
12/19/19 Chris Koenig                          1.30 Travel from Chicago, IL to Wilmington, DE
                                                    re 341 meeting and discovery hearing (billed
                                                    at half time).
12/19/19 Casey McGushin                        1.00 Travel from Chicago, IL to Philadelphia, PA
                                                    to attend rule 2004 hearing (billed at half
                                                    time).
12/20/19 Rachael Marie Bazinski                2.40 Travel from New York, NY to Wilmington,
                                                    DE from New York, NY re 341 meeting (1.1)
                                                    (billed at half time); travel from Wilmington,
                                                    DE to New York, NY re same (1.3) (billed at
                                                    half time).
12/20/19 Chris Koenig                          1.40 Travel from Wilmington, DE to Chicago, IL
                                                    re 341 meeting and discovery hearing (billed
                                                    at half time).




                                                    3
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20   Page 75 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:        1010055747
Dura Automotive Systems, LLC                                      Matter Number:          45214-21
Non-Working Travel Time

Date     Name                                 Hours Description
12/20/19 Casey McGushin                        1.20 Travel from Wilmington, DE to Chicago, IL
                                                    following hearing on rule 2004 motion (billed
                                                    at half time).

Total                                          25.40




                                                       4
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 76 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055746
                                                                                Client Matter: 45214-22

In the Matter of Official Committee Issues and Meetings




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 241,259.50
Total legal services rendered                                                                                $ 241,259.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 77 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055746
Dura Automotive Systems, LLC                                    Matter Number:          45214-22
Official Committee Issues and Meetings




                                        Summary of Hours Billed

Name                                                          Hours        Rate         Amount
Ryan Blaine Bennett, P.C.                                      13.10   1,515.00        19,846.50
Ryan Besaw                                                      0.10     325.00            32.50
Megan Buenviaje                                                 0.50     380.00           190.00
Spencer Caldwell-McMillan                                       3.10     705.00         2,185.50
Uzo Dike                                                       29.50     400.00        11,800.00
Stephen C. Hackney, P.C.                                        7.00   1,465.00        10,255.00
Fred Anthony Hilow                                             86.20     795.00        68,529.00
Stephen L. Iacovo                                               2.60     995.00         2,587.00
Chris Koenig                                                   20.00   1,045.00        20,900.00
Christopher Marcus, P.C.                                        6.20   1,565.00         9,703.00
Casey McGushin                                                 65.10   1,025.00        66,727.50
Gregory F. Pesce                                               20.10   1,135.00        22,813.50
Jeremy Piniak                                                   0.20     380.00            76.00
Prentis Robinson                                                0.10     595.00            59.50
Alison Wirtz                                                    6.90     805.00         5,554.50

TOTALS                                                        260.70                $ 241,259.50




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 78 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Stephen C. Hackney, P.C.              1.50 Attend telephone conferences with C.
                                                    McGushin and G. Pesce re UCC discovery.
12/02/19 Stephen L. Iacovo                     0.20 Telephone conference with K&E team re
                                                    UCC first information requests.
12/02/19 Chris Koenig                          0.20 Telephone conference with G. Pesce, C.
                                                    McGushin, S. Iacovo and F. Hilow re
                                                    Committee document requests.
12/02/19 Casey McGushin                        0.90 Participate in telephone conference with K&E
                                                    team re document requests for UCC (.3);
                                                    review and analyze document requests from
                                                    UCC (.6).
12/02/19 Gregory F. Pesce                      1.20 Correspond with UCC re discovery (.6);
                                                    conferences with creditors re inquiries (.6).
12/03/19 Fred Anthony Hilow                    3.40 Review, analyze, comment on UCC's
                                                    document production request list (3.3);
                                                    correspond with C. McGushin re same (.1).
12/03/19 Gregory F. Pesce                      1.20 Correspond with UCC re discovery (.6);
                                                    conferences with creditors re inquiries (.6).
12/03/19 Prentis Robinson                      0.10 Conference with C. Koenig and R. Bazinski
                                                    re document production requests.
12/04/19 Fred Anthony Hilow                    0.80 Prepare for and attend telephone conference
                                                    with K&E team, Portage Point re UCC
                                                    diligence request list and document
                                                    production matters.
12/04/19 Stephen L. Iacovo                     0.80 Telephone conference with K&E team,
                                                    Portage Point, and Company re UCC
                                                    information request (.4); telephone conference
                                                    with K&E team re same (.4).
12/04/19 Chris Koenig                          0.90 Telephone conference with G. Pesce, K&E
                                                    team, Portage Point, Company re Committee
                                                    document request (.5); telephone conference
                                                    with G. Pesce, K&E team, and Committee re
                                                    Committee document request (.4).
12/04/19 Casey McGushin                        1.10 Participate in telephone conference with UCC
                                                    re outstanding discovery requests (.6);
                                                    analyze discovery requests and develop plan
                                                    for response (.5).
12/04/19 Gregory F. Pesce                      1.20 Correspond with UCC re discovery (.6);
                                                    conferences with creditors re inquiries (.6).

                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 79 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/05/19 Stephen L. Iacovo                     1.10 Telephone conference with K&E team and
                                                    Dentons re UCC information requests (.8);
                                                    telephone conference with K&E team re same
                                                    (.3).
12/05/19 Chris Koenig                          2.90 Review document requests to prepare for
                                                    telephone conference with Committee (.4);
                                                    telephone conference with C. McGushin, S.
                                                    Iacovo, F. Hilow, Committee re document
                                                    requests (.8); correspond with K&E team and
                                                    Company re document requests (.4);
                                                    telephone conference with G. Pesce, C.
                                                    McGushin, and K&E team re document
                                                    requests (.2); review and revise response to
                                                    same (1.1).
12/05/19 Casey McGushin                        2.10 Participate in conference with UCC counsel
                                                    re outstanding discovery requests (.5);
                                                    conference with K&E team re same (.3);
                                                    review and analyze discovery requests and
                                                    develop plan for responding (1.3).
12/05/19 Gregory F. Pesce                      1.20 Correspond with UCC re discovery (.6);
                                                    conferences with creditors re inquiries (.6).
12/05/19 Alison Wirtz                          2.60 Review UCC information requests and
                                                    responsive documents (2.2); correspond with
                                                    K&E team re same (.4).
12/06/19 Fred Anthony Hilow                    0.60 Prepare for and attend telephone conference
                                                    with K&E team, Portage Point re UCC's
                                                    diligence request list and document
                                                    production inquiry.
12/06/19 Chris Koenig                          0.50 Telephone conference with G. Pesce, C.
                                                    McGushin and Portage Point re Committee
                                                    requests (.3); review and revise response to
                                                    same (.2).
12/06/19 Gregory F. Pesce                      1.20 Correspond with UCC re discovery (.6);
                                                    conferences with creditors re inquiries (.6).
12/07/19 Casey McGushin                        1.20 Draft and revise plan re response to diligence
                                                    requests (.8); participate in telephone
                                                    conference with Portage Point re diligence
                                                    requests (.4).
12/07/19 Alison Wirtz                          0.20 Correspond with K&E team re information
                                                    requests.
12/08/19 Casey McGushin                        1.30 Draft and revise response to UCC re
                                                    document requests.



                                                    4
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 80 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/09/19 Stephen C. Hackney, P.C.              1.50 Attend telephone conferences with G. Pesce
                                                    and C. McGushin re discovery.
12/09/19 Fred Anthony Hilow                    7.10 Review, analyze UCC's diligence request list
                                                    (1.4); prepare for and attend telephone
                                                    conference with K&E team, Dentons re same
                                                    (.8); draft, review confidentiality agreement
                                                    and protective order re discovery process
                                                    (3.9); review, draft correspondence re same
                                                    (1.0).
12/09/19 Stephen L. Iacovo                     0.50 Telephone conference with K&E team and
                                                    Dentons re UCC information request.
12/09/19 Chris Koenig                          0.50 Telephone conference with Committee and C.
                                                    McGushin re document discovery requests.
12/09/19 Casey McGushin                        2.10 Participate in telephone conference with UCC
                                                    counsel re UCC discovery requests (.5);
                                                    revise search terms and custodians provided
                                                    by UCC (.4); draft and revise discovery plan
                                                    for response to UCC discovery requests (.8);
                                                    conference with R. Morgner re UCC
                                                    discovery requests (.2); conference with S.
                                                    Hackney re UCC discovery requests (.2).
12/10/19 Ryan Blaine Bennett, P.C.             1.50 Telephone conferences and correspond with
                                                    Portage Point re UCC requests (.6); analyze
                                                    strategy and approach re same (.9).
12/10/19 Stephen C. Hackney, P.C.              1.50 Telephone conference with C. McGushin re
                                                    discovery (.5); telephone conference with
                                                    K&E team re same (1.0).
12/10/19 Fred Anthony Hilow                    2.90 Review, analyze UCC's diligence request list
                                                    (.4); draft, review, revise confidentiality
                                                    agreement and protective order re discovery
                                                    process (2.1); review, draft correspondence re
                                                    same (.4).
12/10/19 Chris Koenig                          0.50 Telephone conference with R. Bennett, S.
                                                    Hackney. G. Pesce, C. McGushin re
                                                    Committee document request issues.
12/10/19 Casey McGushin                        1.90 Participate in telephone conference with K&E
                                                    team re response to UCC discovery requests
                                                    (.5); draft and revise responses to UCC
                                                    discovery requests (1.1); draft and revise
                                                    mark-up of UCC proposed search terms (.3).
12/11/19 Ryan Blaine Bennett, P.C.             2.10 Analyze strategy and approach re UCC
                                                    discovery and potential standing arguments.



                                                    5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 81 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/11/19 Megan Buenviaje                       0.50 Conference with U. Dike re UCC document
                                                    production.
12/11/19 Uzo Dike                              0.60 Correspond with C. Oppenheim and A. Abate
                                                    re Dura case status (.2); conference with C.
                                                    McGushin re document collection from K&E
                                                    team (.4).
12/11/19 Fred Anthony Hilow                    1.20 Prepare for and attend telephone conference
                                                    with K&E team, UCC's counsel re discovery
                                                    process, diligence request list (.4); review,
                                                    analyze diligence request list, proposed
                                                    responses to same (.8).
12/11/19 Chris Koenig                          0.50 Telephone conference with C. McGushin and
                                                    Committee counsel re Committee document
                                                    requests.
12/11/19 Casey McGushin                        3.80 Coordinate collection of K&E
                                                    correspondence by developing and revising
                                                    search parameters (.9); participate in
                                                    telephone conference with UCC counsel re
                                                    UCC discovery requests (.5); participate in
                                                    telephone conference with Company re UCC
                                                    discovery requests (.4); review and revise
                                                    draft protective order (.7); review and revise
                                                    responses to UCC discovery requests (1.3).
12/12/19 Uzo Dike                              1.20 Correspond with e-discovery vendor re
                                                    proposal for e-discovery services for
                                                    production of Company documents to UCC
                                                    (.4); review and analyze data in response to
                                                    UCC document requests (.3); review and
                                                    analyze draft protective order and UCC's First
                                                    Request for Production of Documents re
                                                    background on requested data (.5).
12/12/19 Stephen C. Hackney, P.C.              1.00 Telephone conference with C. McGushin and
                                                    G. Pesce re UCC discovery.
12/12/19 Fred Anthony Hilow                    1.60 Review, analyze UCC's diligence request list,
                                                    proposed responses (1.4); conference with C.
                                                    McGushin re document production process,
                                                    strategy re same (.2).
12/12/19 Casey McGushin                        2.10 Participate in telephone conference with
                                                    Company re UCC discovery (.3); review and
                                                    revise responses to UCC discovery (1.3);
                                                    conference with F. Hilow re responding to
                                                    discovery requests (.5).
12/13/19 Ryan Blaine Bennett, P.C.             0.90 Analyze strategy and tactics re committee
                                                    2004 motion, next steps re same.

                                                    6
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 82 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/13/19 Uzo Dike                              1.10 Prepare for and participate in telephone
                                                    conference with D. Raffle re retention of e-
                                                    discovery vendor, K&E document collection,
                                                    and Company document collection (.3);
                                                    correspond with e-discovery vendor re
                                                    statement of work (.2): review and analyze e-
                                                    discovery vendor's statement of work re e-
                                                    discovery services (.4); conference with C.
                                                    McGushin and F. Hilow re same (.2).
12/13/19 Fred Anthony Hilow                    2.10 Review, analyze first day pleadings, UCC's
                                                    rule 2004 motion (.7); draft document review
                                                    protocol re UCC's discovery request (1.4).
12/13/19 Chris Koenig                          1.90 Review Committee diligence requests (.6);
                                                    correspond with C. McGushin and Company
                                                    re same (.3); review Committee 2004 motion
                                                    (.6); correspond with K&E team and
                                                    independent managers re same (.4).
12/13/19 Christopher Marcus, P.C.              1.00 Telephone conference re UCC’s rule 2004
                                                    motion request and review same.
12/13/19 Casey McGushin                        1.90 Participate in conference with UCC re
                                                    document requests (.5); review and analyze
                                                    the UCC’s rule 2004 motion (.2); revise
                                                    summary re same (.2); review and analyze
                                                    proposed statement of work from e-discovery
                                                    vendor (.3); correspond with K&E team re
                                                    same (.4); review and analyze Company
                                                    board documents re requests for production
                                                    (.3).
12/14/19 Uzo Dike                              1.20 Research precedent K&E budget proposals re
                                                    e-discovery vendors (.2); analyze same re e-
                                                    discovery vendor statement of work (.5);
                                                    correspond with K&E team re e-discovery
                                                    vendor budgets (.2); correspond with C.
                                                    McGushin and G. Pesce re e-discovery
                                                    vendor pricing (.3).
12/14/19 Jeremy Piniak                         0.20 Review and analyze vendor proposals (.1);
                                                    correspond with U. Dike re same (.1).
12/15/19 Uzo Dike                              0.40 Conference with C. McGushin and e-
                                                    discovery vendor re cost estimate for
                                                    engagement (.1); review and analyze e-
                                                    discovery vendor budget (.3).




                                                    7
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 83 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/15/19 Fred Anthony Hilow                    2.20 Review, comment on draft confidentiality
                                                    agreement and protective order (1.2);
                                                    correspond with C. McGushin re same (.1);
                                                    draft, revise document production protocol
                                                    (.9).
12/15/19 Casey McGushin                        1.20 Review and revise draft of protective order
                                                    (.4); review and analyze the UCC’s rule 2004
                                                    motion (.5); coordinate modifications to
                                                    statement of work for e-discovery vendor and
                                                    collection and production of documents (.3).
12/16/19 Uzo Dike                              3.90 Correspond with e-discovery vendor re case
                                                    background (.1); revise statement of work
                                                    (.3); participate telephone conference with C.
                                                    McGushin and e-discovery vendor team re
                                                    document collection (.8); prepare for same
                                                    (.1); conference with K&E team re K&E
                                                    document collection and management options
                                                    (.7); review and analyze e-discovery vendor
                                                    statement of work re completeness (.7);
                                                    correspond with e-discovery vendor re same
                                                    (.3); review and analyze draft Confidentiality
                                                    Stipulation and Protective Order for
                                                    background and e-discovery issue (.9).
12/16/19 Stephen C. Hackney, P.C.              1.50 Telephone conferences with C. McGushin
                                                    and G. Pesce re discovery.
12/16/19 Fred Anthony Hilow                    8.70 Draft, review, revise confidentiality
                                                    agreement and protective order (3.6); prepare
                                                    for and attend telephone conference with
                                                    UCC's counsel re same (.8); correspond with
                                                    C. McGushin re same (.3); draft, review UCC
                                                    investigation document production protocol
                                                    (3.9); correspond with C. McGushin re same
                                                    (.1).
12/16/19 Chris Koenig                          2.00 Review and provide comments to Committee
                                                    discovery request (1.4); correspond with C.
                                                    McGushin re same (.2); telephone conference
                                                    with Company and C. McGushin re
                                                    correspondence collection process (.4).
12/16/19 Christopher Marcus, P.C.              1.20 Review and analyze the UCC’s rule 2004
                                                    motion.




                                                    8
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 84 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/16/19 Casey McGushin                        4.10 Draft and revise response to UCC’s rule 2004
                                                    motion (2.8); participate in telephone
                                                    conference with Company re document
                                                    collection (.5); participate in introductory
                                                    telephone conference with e-discovery vendor
                                                    (.4); correspond with K&E team and e-
                                                    discovery vendor re collection process (.4).
12/16/19 Gregory F. Pesce                      2.70 Review correspondence with UCC re
                                                    discovery matters (.3); prepare for UCC
                                                    hearing re discovery (2.4).
12/17/19 Ryan Blaine Bennett, P.C.             1.30 Analyze strategy and tactics re UCC 2004
                                                    motion, next steps re same.
12/17/19 Ryan Besaw                            0.10 Research and distribute precedent re
                                                    protective order.
12/17/19 Uzo Dike                              2.90 Participate in telephone conference with
                                                    Company, C. McGushin, F. Hilow and e-
                                                    discovery vendor re document collection (.2);
                                                    prepare for same (.6); conference with e-
                                                    discovery vendor team re discovery (.2); draft
                                                    and revise processing specifications for e-
                                                    discovery vendor (.7); conference with D.
                                                    Raffle re same (.2); correspond with e-
                                                    discovery vendor re statement of work (.5);
                                                    conference with C. McGushin re document
                                                    production matters (.5).
12/17/19 Fred Anthony Hilow                    4.10 Draft, review, revise confidentiality
                                                    agreement and protective order re discovery
                                                    process (2.1); correspond with UCC counsel
                                                    re same (.2); correspond with C. McGushin re
                                                    same (.3); prepare for and attend telephone
                                                    conference with C. McGushin, Bayard re
                                                    UCC discovery request, hearing preparation
                                                    (.4); prepare for and attend telephone
                                                    conference with K&E team re rule 2004
                                                    motion, response to same (.5); review,
                                                    analyze UCC diligence request list (.6).
12/17/19 Chris Koenig                          2.20 Telephone conference with C. Marcus, G.
                                                    Pesce, C. McGushin re Committee discovery
                                                    motion (.2); review and revise objection to
                                                    same (1.2); correspond with C. McGushin,
                                                    K&E team and Company re document
                                                    requests (.8).
12/17/19 Christopher Marcus, P.C.              1.50 Telephone conference with K&E team re
                                                    strategy re the UCC’s Rule 2004 motion (.4);
                                                    review the UCC’s Rule 2004 motion (1.1).

                                                    9
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 85 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055746
Dura Automotive Systems, LLC                                    Matter Number:             45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/17/19 Casey McGushin                        2.60 Draft and revise objection to UCC’s rule 2004
                                                    motion (1.2); conference with S. Hackney re
                                                    the UCC’s rule 2004 motion issues (.2);
                                                    conference with K&E team re same (.2);
                                                    conference with D, Brogan and J. Alberto re
                                                    same (.3); review and revise draft protective
                                                    order (.5); correspond with e-discovery
                                                    vendor re statement of work (.2).
12/17/19 Gregory F. Pesce                      2.70 Review correspondence with UCC re
                                                    discovery matters (.7); prepare for hearing re
                                                    UCC's rule 2004 motion (2.0).
12/18/19 Ryan Blaine Bennett, P.C.             1.80 Correspond and telephone conferences with
                                                    Zohar, Patriarch counsel re 2004 motion and
                                                    related discovery, including review and
                                                    analyze approach and timing implications re
                                                    same.
12/18/19 Spencer Caldwell-McMillan             0.50 Review relevant correspondence re discovery
                                                    requests (.1); telephone conference with K&E
                                                    team including C. Koenig re discovery
                                                    process (.3); review discovery materials (.1).
12/18/19 Uzo Dike                              5.20 Correspond with e-discovery vendor re
                                                    processing K&E document production (.6);
                                                    review and analyze K&E document
                                                    production data (.5); conference with C.
                                                    McGushin re same (.3); manage collection of
                                                    Company documents (.4); analyze and revise
                                                    e-discovery vendor's revised statement of
                                                    work (.5); conference with e-discovery
                                                    vendor re statement of work (.3); analyze
                                                    Company Board documents for completeness
                                                    re UCC document production (.3); review and
                                                    analyze K&E data in management program re
                                                    quality control (2.2); conference with C.
                                                    McGushin re same (.1).
12/18/19 Fred Anthony Hilow                    4.80 Draft, review, revise confidentiality
                                                    agreement, protective order (1.9); prepare for
                                                    and attend telephone conference with UCC
                                                    counsel re same (.7); correspond with K&E
                                                    team re same (.6); prepare for and attend
                                                    telephone conference with K&E team re
                                                    custodial interview process, discovery issues
                                                    (.5); review, analyze UCC diligence request
                                                    list, prepare talking points for hearing re same
                                                    (1.1).



                                                    10
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 86 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055746
Dura Automotive Systems, LLC                                    Matter Number:            45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/18/19 Chris Koenig                          1.80 Telephone conference with C. McGushin and
                                                    K&E team re discovery interviews (.3);
                                                    review and revise objection to Committee
                                                    discovery motion (1.1); correspond with G.
                                                    Pesce and C. McGushin re same (.4).
12/18/19 Christopher Marcus, P.C.              1.00 Telephone conferences with various parties re
                                                    strategy re the UCC’s Rule 2004 motion.
12/18/19 Casey McGushin                        5.10 Draft and revise response to the UCC’s rule
                                                    2004 motion (3.9); correspond with K&E
                                                    team re collection of documents from
                                                    Company (1.2).
12/18/19 Gregory F. Pesce                      2.70 Review correspondence with UCC re
                                                    discovery matters (.2); prepare for UCC
                                                    hearing re discovery (2.5).
12/18/19 Alison Wirtz                          0.90 Correspond with K&E team re discovery
                                                    interviews (.2); review responsive document
                                                    requests (.3); telephone conference with C.
                                                    McGushin, K&E team re interviews and next
                                                    steps (.4).
12/19/19 Spencer Caldwell-McMillan             0.60 Correspond with M. Dallas and F.
                                                    Washington re discovery telephone
                                                    conferences.
12/19/19 Uzo Dike                              2.50 Review and analyze Company Board
                                                    materials and sale documents for
                                                    completeness (.8); correspond with e-
                                                    discovery vendor re processing and
                                                    transmittal of same (.3); conference with C.
                                                    McGushin re K&E document production (.2);
                                                    correspond with e-discovery vendor re K&E
                                                    document production (.4); prepare for hearing
                                                    re UCC’s rule 2004 motion (.8).
12/19/19 Fred Anthony Hilow                    3.30 Review, revise confidentiality agreement and
                                                    protective order (1.1); correspond with UCC,
                                                    K&E, Zohar, Bardin Hill re same (.3); prepare
                                                    for and attend conference with C. McGushin
                                                    re discovery process and strategy (.7); review,
                                                    analyze certain materials re UCC diligence
                                                    request list (1.2).
12/19/19 Chris Koenig                          4.70 Review and revise objection to Committee
                                                    discovery motion (3.1); correspond with G.
                                                    Pesce and C. McGushin re same (.7);
                                                    correspond with Committee, G. Pesce and C.
                                                    McGushin re potential resolution to discovery
                                                    motion (.9).


                                                   11
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 87 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/19/19 Casey McGushin                        6.10 Conference with local counsel and UCC
                                                    counsel re resolution of the UCC’s rule 2004
                                                    motion (1.3); correspond with G. Pesce re the
                                                    UCC’s rule 2004 motion (.4); review and
                                                    revise response to the UCC’s rule 2004
                                                    motion (1.1); conference with F. Hilow re
                                                    document review process (.5); coordinate
                                                    production database with vendor and K&E
                                                    team (.3); conference with counsel for
                                                    Jefferies re document collection and
                                                    production (.3); conference with Portage
                                                    Point re same (.2); correspond with Company
                                                    re identification and collection of responsive
                                                    documents (.4); prepare for hearing re the
                                                    UCC’s rule 2004 motion (1.6).
12/19/19 Gregory F. Pesce                      3.50 Conference with Skadden re next steps (.4);
                                                    correspond with YCST re hearing follow up
                                                    (.4); review correspondence with UCC re
                                                    discovery matters (.3); prepare for UCC
                                                    hearing re discovery (2.4).
12/19/19 Alison Wirtz                          0.50 Correspond with K&E team, Company re
                                                    interviews re Committee document requests
                                                    (.3); review materials re same (.2).
12/20/19 Spencer Caldwell-McMillan             1.00 Telephone conference with F. Washington re
                                                    discovery requests (.4); correspond with C.
                                                    Koenig and K&E team re same (.6).
12/20/19 Uzo Dike                              2.60 Review and analyze summary reports of K&E
                                                    document production (1.3); prepare for and
                                                    participate in telephone conference with
                                                    Company, C. McGushin and e-discovery
                                                    vendor re document collection (.5); prepare
                                                    for hearing re UCC’s rule 2004 motion (.5);
                                                    correspond with e-discovery vendor re K&E
                                                    document production search terms (.3).
12/20/19 Fred Anthony Hilow                    3.70 Prepare for and attend telephone conference
                                                    with K&E team, Company re document
                                                    production process, UCC diligence request
                                                    list (1.7); review, analyze UCC's diligence
                                                    request list (.6); correspond with K&E team
                                                    re same (.3); review, analyze correspondence
                                                    with e-discovery vendor, K&E team,
                                                    Company, Jefferies, Portage Point re same
                                                    (1.1).
12/20/19 Chris Koenig                          0.90 Prepare for hearing re Committee 2004
                                                    motion.

                                                   12
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 88 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055746
Dura Automotive Systems, LLC                                    Matter Number:            45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/20/19 Christopher Marcus, P.C.              1.50 Telephone conference with K&E team re
                                                    UCC 2004 strategy (1.2); follow up
                                                    conference with K&E team re hearing (.3).
12/20/19 Casey McGushin                        1.00 Conference with K&E team re UCC’s rule
                                                    2004 motion (.3); conference with opposing
                                                    counsel re UCC’s rule 2004 motion (.3);
                                                    participate in telephone conference with
                                                    Company and e-discovery vendor re
                                                    collection of correspondence (.4).
12/20/19 Gregory F. Pesce                      1.10 Conference with Skadden re next steps (.4);
                                                    correspond with YCST re hearing follow up
                                                    (.4); review correspondence with UCC re
                                                    discovery matters (.3).
12/20/19 Alison Wirtz                          1.30 Correspond with L. Duronio and J. Zinser re
                                                    responsive documents (.3); correspond with
                                                    K&E team re same (.3); telephone conference
                                                    with J. Zinser and F. Hilow re responsive
                                                    documents (.5); review requests for materials
                                                    re same (.2).
12/21/19 Uzo Dike                              2.90 Review and analyze Jefferies and Company
                                                    Board documents re responsiveness (.8);
                                                    review same re quality check (.5); correspond
                                                    with e-discovery vendor re document
                                                    production specifications and statistics (.4);
                                                    correspond with counsel re Company
                                                    document production (.2); correspond with
                                                    counsel re same (.4); review and analyze
                                                    K&E document production re first level
                                                    searches (.5); correspond with C. McGushin
                                                    re same (.1).
12/21/19 Casey McGushin                        0.80 Conference with opposing counsel re
                                                    document collection issues (.4); participate in
                                                    telephone conference with independent
                                                    directors re document collection (.3); prepare
                                                    for same (.1).
12/21/19 Gregory F. Pesce                      0.30 Review correspondence with UCC re
                                                    discovery matters.
12/22/19 Uzo Dike                              1.10 Correspond with Young Conaway re
                                                    document production issues (.3); conference
                                                    with K&E team re same (.4); correspond with
                                                    Zohar and UCC counsel re document
                                                    production (.4).




                                                    13
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 89 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/22/19 Casey McGushin                        0.60 Correspond with e-discovery vendor and
                                                    K&E team re document production search
                                                    and processing.
12/23/19 Ryan Blaine Bennett, P.C.             1.20 Analyze strategy and next steps re 2004
                                                    motion, including correspondence with
                                                    independent managers re same.
12/23/19 Spencer Caldwell-McMillan             1.00 Telephone conference with M. Dallas re
                                                    discovery requests (.9); draft summary re
                                                    same (.1).
12/23/19 Uzo Dike                              3.00 Prepare K&E file transfer accounts re
                                                    document production to Dentons (.4); prepare
                                                    and transmit Company document production
                                                    to Dentons (.4); review and analyze J.
                                                    Frizzley document production re
                                                    completeness and search terms (1.8); review
                                                    and analyze search term report (.4).
12/23/19 Fred Anthony Hilow                    7.70 Prepare for and attend telephone conference
                                                    with Company, C. Koenig re UCC diligence
                                                    request list (.7); review, analyze UCC
                                                    diligence request list (2.6); review, analyze
                                                    batches of K&E correspondence re UCC
                                                    diligence request (3.9); correspond with C.
                                                    McGushin re same (.5).
12/23/19 Chris Koenig                          0.50 Telephone conference with Company and F.
                                                    Hilow re Committee discovery requests.
12/23/19 Casey McGushin                        7.40 Review documents re UCC's document
                                                    requests re challenge period and plan
                                                    objection (3.3); analyze same for
                                                    responsiveness and privilege (3.3); conference
                                                    with F. Hilow re document review process
                                                    (.4); conference with G. Pesce re privilege
                                                    issues (.4).
12/23/19 Alison Wirtz                          0.70 Correspond with K&E team re Company
                                                    personnel interviews re Committee document
                                                    request.
12/24/19 Fred Anthony Hilow                    3.10 Review, analyze UCC diligence request list
                                                    (1.0); review, analyze batches of K&E
                                                    correspondence re UCC diligence request list
                                                    (2.1).
12/24/19 Casey McGushin                        2.90 Review and analyze documents for
                                                    responsiveness and privilege in response to
                                                    UCC document requests.




                                                   14
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 90 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/26/19 Fred Anthony Hilow                    8.90 Draft, review correspondence re document
                                                    retrieval process from debtors re UCC's
                                                    diligence requests (2.5); correspond with
                                                    Jefferies re diligence request process,
                                                    dataroom (.2); review, analyze materials in
                                                    dataroom re same (2.2); review, revise
                                                    confidentiality agreement and protective order
                                                    (.4); correspond with K&E team, Zohar funds
                                                    re same (.3); review, analyze documents re
                                                    UCC's diligence request (2.3); prepare for and
                                                    attend telephone conference with UCC's
                                                    counsel, K&E team re discovery process and
                                                    next steps (1.0).
12/26/19 Casey McGushin                        6.20 Review and analyze meet and conference
                                                    letter from UCC re Debtors' document
                                                    production (.4); participate in telephone
                                                    conference with UCC counsel re ongoing
                                                    discovery and production issues (.8); review
                                                    and analyze Zohars’ revisions to protective
                                                    order (.4); conference with K&E team re
                                                    same (.2); coordinate issues related to
                                                    collection and processing of documents with
                                                    e-discovery vendor (.2); conference with S.
                                                    Hackney re discovery and privilege issues
                                                    (.3); review documents for responsiveness
                                                    and privilege in response to UCC document
                                                    requests (3.9).
12/26/19 Gregory F. Pesce                      0.80 Correspond re UCC 2004 request.
12/27/19 Ryan Blaine Bennett, P.C.             1.20 Analyze and attend to UCC timeline proposal
                                                    and potential settlement, including
                                                    correspondence with UCC counsel re same.
12/27/19 Fred Anthony Hilow                    5.20 Review, analyze materials in dataroom re
                                                    UCC's diligence requests (1.7); draft
                                                    summary correspondence re same (.2);
                                                    review, revise confidentiality agreement and
                                                    protective order (.7); correspond with K&E
                                                    team, Dentons, Young Conaway, Arnold &
                                                    Porter re same (.5); review, analyze
                                                    documents re UCC's diligence request (2.1).




                                                   15
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 91 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/27/19 Casey McGushin                        5.00 Review documents for responsiveness and
                                                    privilege in response to UCC document
                                                    requests (3.9); participate in telephone
                                                    conference with counsel for Patriarch re
                                                    production of Patriarch documents (.3);
                                                    conference with counsel for Jefferies re
                                                    production of Jefferies documents (.8).
12/27/19 Alison Wirtz                          0.70 Correspond with K&E team, PPP re insurance
                                                    documents (.2); prepare document request
                                                    summary (.5).
12/28/19 Uzo Dike                              0.90 Correspond with contract attorney agency re
                                                    document review (.5); conference with C.
                                                    McGushin re same (.2); review and analyze
                                                    cost estimate re same (.2).
12/29/19 Fred Anthony Hilow                    3.20 Review, analyze materials in dataroom re
                                                    UCC's diligence requests (.5); review, analyze
                                                    documents re UCC's diligence request (2.7).
12/30/19 Ryan Blaine Bennett, P.C.             1.40 Analyze strategy and tactics re discovery and
                                                    timeline (1.1); correspond with UCC counsel,
                                                    Company re same (.3).
12/30/19 Fred Anthony Hilow                    6.50 Correspond with K&E team re confidentiality
                                                    agreement and protective order (.2); review,
                                                    analyze materials in dataroom (1.3); draft
                                                    summary correspondence re same (1.5);
                                                    review, analyze UCC's diligence request list
                                                    (.5); correspond with K&E team, Jefferies re
                                                    same (.3); review, analyze documents re
                                                    UCC's discovery requests (2.7).
12/30/19 Casey McGushin                        1.60 Review documents for responsiveness and
                                                    privilege re the UCC’s rule 2004 discovery
                                                    requests (1.3); review and analyze subpoena
                                                    from Patriarch entities (.3).
12/30/19 Gregory F. Pesce                      0.30 Conference with O. Pinkas re status and next
                                                    steps of UCC matters.
12/31/19 Ryan Blaine Bennett, P.C.             1.70 Correspond with Company, Zohars and UCC
                                                    re stipulation, timeline, and next steps.
12/31/19 Fred Anthony Hilow                    5.10 Draft, revise letter in response to UCC's
                                                    diligence requests (2.1); correspond with C.
                                                    McGushin re same (.1); review, analyze
                                                    documents, materials in virtual data room
                                                    (1.3); review, analyze documents re UCC
                                                    diligence request production (1.6).




                                                   16
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 92 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055746
Dura Automotive Systems, LLC                                    Matter Number:           45214-22
Official Committee Issues and Meetings

Date     Name                                 Hours Description
12/31/19 Casey McGushin                        2.10 Participate in telephone conference with
                                                    Patriarch counsel re document search and
                                                    production (.6); conference with G. Pesce re
                                                    same (.1); coordinate search for responsive
                                                    documents with e-discovery vendor (.3);
                                                    review documents re responsiveness and
                                                    privilege (1.1).

Total                                        260.70




                                                   17
                     Case 19-12378-KBO              Doc 599-6        Filed 01/30/20         Page 93 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055745
                                                                                Client Matter: 45214-23

In the Matter of Plan, Disclosure Statement, Confirmation




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 111,854.00
Total legal services rendered                                                                                $ 111,854.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 94 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055745
Dura Automotive Systems, LLC                                    Matter Number:          45214-23
Plan, Disclosure Statement, Confirmation




                                        Summary of Hours Billed

Name                                                          Hours        Rate         Amount
Rachael Marie Bazinski                                         12.80     920.00        11,776.00
Ryan Blaine Bennett, P.C.                                       9.10   1,515.00        13,786.50
Spencer Caldwell-McMillan                                      18.70     705.00        13,183.50
Chris Koenig                                                   30.40   1,045.00        31,768.00
Christopher Marcus, P.C.                                        8.60   1,565.00        13,459.00
Gregory F. Pesce                                                9.00   1,135.00        10,215.00
Prentis Robinson                                                0.80     595.00           476.00
Claire Stephens                                                 9.20     705.00         6,486.00
Matt Taylor                                                    12.10     705.00         8,530.50
Alison Wirtz                                                    2.70     805.00         2,173.50

TOTALS                                                        113.40                $ 111,854.00




                                                    2
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 95 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055745
Dura Automotive Systems, LLC                                    Matter Number:          45214-23
Plan, Disclosure Statement, Confirmation



                                      Description of Legal Services

Date     Name                                 Hours Description
12/01/19 Rachael Marie Bazinski                6.40 Review, analyze comments to plan and
                                                    disclosure statement (.3); review and revise
                                                    same (2.2); correspond with K&E team re
                                                    same (.3); research and analyze case law re
                                                    creditor standing (3.1); summarize same (.5).
12/01/19 Ryan Blaine Bennett, P.C.             0.80 Analyze open issues and approach re releases.
12/01/19 Chris Koenig                          4.40 Telephone conference with G. Pesce, term
                                                    loan lenders re plan (.7); review and revise
                                                    plan (2.2); correspond with G. Pesce and R.
                                                    Bazinski re same (.6); review and revise
                                                    disclosure statement (.3); correspond with G.
                                                    Pesce and R. Bazinski re same (.6).
12/01/19 Christopher Marcus, P.C.              1.00 Review plan comments and telephone
                                                    conference with K&E team re same.
12/01/19 Claire Stephens                       1.10 Revise disclosure statement motion re
                                                    updated plan (.9); correspond with C. Koenig
                                                    and A. Wirtz re same (.2).
12/01/19 Alison Wirtz                          1.90 Review and comment on disclosure statement
                                                    motion (1.1); review precedent re same (.3);
                                                    correspond with C. Stephens re same (.2);
                                                    correspond with C. Koenig re same (.3).
12/02/19 Rachael Marie Bazinski                0.30 Correspond with M. Taylor re memorandum
                                                    re creditor standing.
12/02/19 Chris Koenig                          2.60 Review and revise plan (1.2); correspond with
                                                    G. Pesce re same (.4); review and revise
                                                    disclosure statement (.6); correspond with R.
                                                    Bazinski and M. Taylor re same (.4).
12/02/19 Gregory F. Pesce                      1.10 Review and revise plan materials.
12/02/19 Claire Stephens                       3.80 Revise disclosure statement motion per
                                                    revised plan.
12/02/19 Matt Taylor                           2.60 Review and revise disclosure statement to
                                                    conform to plan revisions (1.9); draft
                                                    memorandum re potential confirmation
                                                    objections (.7).
12/03/19 Rachael Marie Bazinski                1.40 Draft and revise PowerPoint re plan issues
                                                    list.




                                                    3
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 96 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055745
Dura Automotive Systems, LLC                                    Matter Number:           45214-23
Plan, Disclosure Statement, Confirmation

Date     Name                                 Hours Description
12/03/19 Chris Koenig                          2.80 Review and revise plan (.8); correspond with
                                                    G. Pesce re same (.2); review and revise plan
                                                    issues list (1.5); correspond with G. Pesce re
                                                    same (.3).
12/03/19 Gregory F. Pesce                      1.10 Review and revise materials.
12/03/19 Matt Taylor                           3.60 Research re standing of creditors to object to
                                                    a chapter 11 plan (2.0); draft memorandum re
                                                    same (1.6).
12/04/19 Rachael Marie Bazinski                3.60 Review and revise presentation re plan and
                                                    DIP financing (1.4); review and revise
                                                    memorandum re standing (1.9); review and
                                                    analyze case law re same (.3).
12/04/19 Chris Koenig                          2.40 Review and revise presentation re plan issues
                                                    list (1.3); correspond with G. Pesce, R.
                                                    Bazinski and A. Wirtz re same (.5); review
                                                    and revise plan (.6).
12/04/19 Gregory F. Pesce                      1.10 Review and revise materials.
12/05/19 Rachael Marie Bazinski                0.40 Review and analyze plan precedent re
                                                    releases (.3); correspond with M. Taylor re
                                                    same (.1).
12/05/19 Spencer Caldwell-McMillan             1.00 Telephone conference with C. Koenig re
                                                    current plan draft (.9); revise plan (.1).
12/05/19 Chris Koenig                          1.30 Office conference with K&E team re plan and
                                                    next steps (1); review and revise plan (.3).
12/05/19 Gregory F. Pesce                      1.10 Review and revise plan materials.
12/05/19 Matt Taylor                           2.50 Review and revise memorandum re creditor
                                                    standing to object to plan (2.2); correspond
                                                    with G. Pesce, K&E team re same (.3).
12/06/19 Gregory F. Pesce                      1.10 Review and revise plan materials.
12/09/19 Spencer Caldwell-McMillan             2.80 Research re exculpation (1.7); correspond
                                                    with C. Koenig and K&E team re same (.1);
                                                    revise research (.9); correspond with K&E
                                                    team re same (.1).
12/09/19 Chris Koenig                          1.80 Review and revise plan issues list (.7);
                                                    correspond with G. Pesce re same (.2); review
                                                    and revise plan (.9).
12/09/19 Christopher Marcus, P.C.              1.00 Review updated cash flow (.3); review Plan
                                                    comments (.7).
12/10/19 Spencer Caldwell-McMillan             3.20 Research re exculpation standard (3.1);
                                                    correspond with G. Pesce and team re same
                                                    (.1).
12/10/19 Chris Koenig                          0.70 Review and revise plan.

                                                    4
                 Case 19-12378-KBO       Doc 599-6          Filed 01/30/20     Page 97 of 157
Legal Services for the Period Ending December 31, 2019             Invoice Number:             1010055745
Dura Automotive Systems, LLC                                        Matter Number:               45214-23
Plan, Disclosure Statement, Confirmation

Date       Name                               Hours        Description
12/10/19   Christopher Marcus, P.C.            0.80        Review and analyze plan comments.
12/11/19   Spencer Caldwell-McMillan           3.30        Revise plan according to issues list.
12/11/19   Chris Koenig                        1.70        Review and revise plan issues list (.6);
                                                           correspond with G. Pesce re same (.4); review
                                                           and revise plan (.4); correspond with S.
                                                           Caldwell-McMillan re same (.3).
12/11/19 Matt Taylor                            0.40       Review and revise disclosure statement for
                                                           case administration updates.
12/12/19 Ryan Blaine Bennett, P.C.              1.80       Review and analyze Zohar plan issues,
                                                           strategy and approach re same.
12/12/19 Spencer Caldwell-McMillan              5.60       Review and analyze plan changes (.4)
                                                           telephone conference with K&E team re plan
                                                           (1.2); telephone conference with C. Koenig re
                                                           plan changes (.5); revise plan (2.1);
                                                           correspond with K&E team including M.
                                                           Taylor re plan changes (.2); revise plan (1.1);
                                                           correspond with C. Koenig re same (.1).
12/12/19 Chris Koenig                           4.80       Office conference with S. Caldwell-McMillan
                                                           and K&E team re plan edits (1.7); review and
                                                           revise plan (2.4); correspond with S.
                                                           Caldwell-McMillan re same (.7).
12/12/19 Christopher Marcus, P.C.               1.80       Review and analyze correspondence re plan
                                                           and review comments (1.2); telephone
                                                           conference with K&E team and Portage re
                                                           strategy (.6).
12/12/19 Gregory F. Pesce                       1.10       Conference and correspond with K&E team
                                                           re plan strategies.
12/12/19 Matt Taylor                            0.80       Review and revise disclosure statement for
                                                           plan updates.
12/13/19 Spencer Caldwell-McMillan              2.80       Revise plan for C. Koenig comments.
12/13/19 Chris Koenig                           4.10       Review and revise plan (2.1); correspond with
                                                           G. Pesce and K&E team re same (.5); review
                                                           and revise disclosure statement (1.2);
                                                           correspond with R. Bazinski and M. Taylor re
                                                           same (.3).
12/13/19 Christopher Marcus, P.C.               1.20       Review and analyze Plan update.
12/13/19 Gregory F. Pesce                       1.10       Review and revise chapter 11 plan materials.
12/13/19 Prentis Robinson                       0.80       Research re fraudulent transfers (.4);
                                                           telephone conference with C. Stephens re
                                                           same (.4).
12/13/19 Matt Taylor                            1.50       Review and revise disclosure statement for
                                                           plan updates.


                                                       5
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 98 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:        1010055745
Dura Automotive Systems, LLC                                    Matter Number:          45214-23
Plan, Disclosure Statement, Confirmation

Date     Name                                 Hours Description
12/14/19 Gregory F. Pesce                      0.20 Correspond with B. Lohan re chapter 11 plan
                                                    materials.
12/15/19 Gregory F. Pesce                      0.40 Correspond with B. Lohan re chapter 11 plan
                                                    materials.
12/16/19 Ryan Blaine Bennett, P.C.             1.60 Analyze structure and timing issues re plan.
12/16/19 Chris Koenig                          0.60 Review and revise plan.
12/16/19 Christopher Marcus, P.C.              1.80 Telephone conference with various parties re
                                                    plan (.5); review and analyze plan comments
                                                    re same (.8); telephone conference with
                                                    Skadden re strategy (.5).
12/17/19 Rachael Marie Bazinski                0.20 Review, analyze comments to disclosure
                                                    statement.
12/17/19 Ryan Blaine Bennett, P.C.             2.00 Analyze plan structure and release issues,
                                                    including review Zohar issues list and
                                                    committee timing implications re same.
12/17/19 Christopher Marcus, P.C.              1.00 Telephone conferences with K&E team re
                                                    plan and release.
12/19/19 Ryan Blaine Bennett, P.C.             2.90 Telephone conferences and correspond with
                                                    Jefferies, independent managers re case
                                                    timeline, strategy and next steps.
12/26/19 Gregory F. Pesce                      0.40 Review revised materials for plan of
                                                    reorganization.
12/27/19 Chris Koenig                          1.60 Review and revise plan (1.1); correspond with
                                                    G. Pesce re same (.5).
12/30/19 Chris Koenig                          1.60 Telephone conference with A. Wirtz and C.
                                                    Stephens re disclosure statement motion (.6);
                                                    review and revise plan and related documents
                                                    (.8); correspond with G. Pesce re same (.2).
12/30/19 Gregory F. Pesce                      0.30 Review and revise materials re chapter 11
                                                    plan.
12/30/19 Claire Stephens                       2.80 Revise disclosure statement motion re
                                                    updated plan (1.9); review updated plan (.3);
                                                    telephone conference with C. Koenig and A.
                                                    Wirtz re same (.6).
12/30/19 Alison Wirtz                          0.80 Conference with C. Koenig, C. Stephens re
                                                    plan and disclosure statement timelines (.6);
                                                    review revised sale and plan correspondence
                                                    re same (.1); correspond with Prime Clerk re
                                                    same (.1).
12/31/19 Rachael Marie Bazinski                0.50 Review, revise disclosure statement.
12/31/19 Claire Stephens                       1.50 Revise disclosure statement motion schedules
                                                    re revised plan.

                                                    6
                 Case 19-12378-KBO       Doc 599-6        Filed 01/30/20   Page 99 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:        1010055745
Dura Automotive Systems, LLC                                     Matter Number:          45214-23
Plan, Disclosure Statement, Confirmation

Date     Name                                 Hours Description
12/31/19 Matt Taylor                           0.70 Review and revise disclosure statement.

Total                                        113.40




                                                      7
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 100 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055744
                                                                                Client Matter: 45214-24

In the Matter of SOFAs and Schedules




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 85,131.00
Total legal services rendered                                                                                  $ 85,131.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 101 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055744
Dura Automotive Systems, LLC                                    Matter Number:           45214-24
SOFAs and Schedules




                                        Summary of Hours Billed

Name                                                           Hours      Rate          Amount
Rachael Marie Bazinski                                          61.30 920.00           56,396.00
Chris Koenig                                                    20.20 1,045.00         21,109.00
Prentis Robinson                                                 1.70 595.00            1,011.50
Claire Stephens                                                  5.50 705.00            3,877.50
Alison Wirtz                                                     3.40 805.00            2,737.00

TOTALS                                                          92.10                 $ 85,131.00




                                                     2
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 102 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055744
Dura Automotive Systems, LLC                                    Matter Number:            45214-24
SOFAs and Schedules



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Rachael Marie Bazinski                1.60 Review, analyze precedent, bankruptcy rules,
                                                    and official form re 2015.3 report (1.0);
                                                    telephone conferences and correspond with
                                                    K&E team re same (.4); telephone
                                                    conferences and correspond with Portage re
                                                    same (.2).
12/03/19 Rachael Marie Bazinski                8.70 Review and analyze official form and
                                                    bankruptcy rules re 2015.3 report (.3);
                                                    correspond with Portage re same (.4); review,
                                                    comment on SoFAs, SOALs (5.7); telephone
                                                    conferences and correspond with Portage and
                                                    Prime Clerk re same (1.1); draft and revise
                                                    global notes (1.2).
12/03/19 Prentis Robinson                      1.70 Draft 2015.3 report.
12/04/19 Rachael Marie Bazinski                4.70 Review and revise 2015.3 reports (3.5);
                                                    telephone conferences and correspond with
                                                    Portage re schedules, statements, 2015.3
                                                    reports (.5); review and analyze same (.7).
12/04/19 Rachael Marie Bazinski                1.00 Review, analyze SoFAs and SOALs (.6);
                                                    correspond with K&E team re same (.4).
12/05/19 Rachael Marie Bazinski                6.60 Review, analyze, comment on Sofa, SOALs
                                                    and 2015.3 report (4.6); telephone
                                                    conferences and correspond with Portage
                                                    Point re same (1.0); telephone conferences
                                                    and correspond with Prime Clerk re same and
                                                    bar date notices (1.0).
12/05/19 Chris Koenig                          4.20 Review and revise SoFAs and SOALs and
                                                    related global notes (3.6); correspond with G.
                                                    Pesce and R. Bazinski re same (.6).
12/06/19 Rachael Marie Bazinski                7.40 Telephone conferences and correspond with
                                                    working group re SoFAs and SOALs (1.9);
                                                    review and comment on same (2.0); review
                                                    and revise global notes (1.0); review and
                                                    comment on 2015.3 report (2.5).




                                                     3
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 103 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055744
Dura Automotive Systems, LLC                                    Matter Number:           45214-24
SOFAs and Schedules

Date     Name                                 Hours Description
12/09/19 Rachael Marie Bazinski                5.70 Review, analyze SoFAs and SOALs (1.4);
                                                    correspond with G. Pesce and C. Koenig re
                                                    same (1.0); telephone conferences and
                                                    correspond with Portage Point re same (1.1);
                                                    telephone conferences and correspond with
                                                    K&E team re UCC searches re same (.3);
                                                    review and analyze same (.5); review and
                                                    analyze precedent and official forms re
                                                    SoFAs and SOALs (1.1); correspond with
                                                    working group re litigation schedule (.3).
12/09/19 Chris Koenig                          2.00 Review and revise schedules and statements
                                                    (1.4); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.6).
12/10/19 Rachael Marie Bazinski                7.80 Correspond with K&E team re SoFAs and
                                                    SOALs (.3); correspond with Portage re same
                                                    (.3); review and revise global and general
                                                    notes (1.4); review, analyze precedent re same
                                                    (1.0); correspond with G. Pesce and C.
                                                    Koenig re same (.3); telephone conferences
                                                    with Portage re 2015.3 report (.5); review,
                                                    analyze, revise same (1.0); review, comment
                                                    on SoFAs, SOALs (3.0).
12/10/19 Chris Koenig                          3.30 Review and revise schedules and statements
                                                    (2.4); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.9).
12/10/19 Alison Wirtz                          3.40 Draft SoFA extension motion (2.8);
                                                    correspond with C. Koenig, G. Pesce re same
                                                    (.3); coordinate filing of same (.3).
12/11/19 Rachael Marie Bazinski                0.30 Correspond with Company re SoFAs,
                                                    SOALS.
12/11/19 Chris Koenig                          1.10 Review and revise SoFAs and schedules (.9);
                                                    correspond with G. Pesce and R. Bazinski re
                                                    same (.2).
12/12/19 Rachael Marie Bazinski                7.00 Review, analyze, comment on SoFAs,
                                                    SOALS (3.9); telephone conferences and
                                                    correspond with Prime Clerk, Portage Point,
                                                    C. Koenig re same (2.0); review and analyze
                                                    comments re same (1.0); correspond with
                                                    Company re SoFAs, SOALs (.1).
12/12/19 Chris Koenig                          2.50 Review and revise SoFAs and schedules
                                                    (1.6); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.9).




                                                     4
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 104 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055744
Dura Automotive Systems, LLC                                      Matter Number:           45214-24
SOFAs and Schedules

Date     Name                                 Hours Description
12/13/19 Rachael Marie Bazinski                3.20 Review, comment on SoFAs, SOALs (.5);
                                                    correspond with Prime Clerk re same (.5);
                                                    prepare for and participate in telephone
                                                    conference with C. Koenig, Portage, client re
                                                    same (.2); telephone conferences and
                                                    correspond with C. Koenig re same (1.1);
                                                    telephone conferences and correspond with
                                                    Portage re same (.4); review, revise global
                                                    notes (.2); correspond with C. Koenig and G.
                                                    Pesce re same (.1); review, analyze research
                                                    re claim classification (.2).
12/13/19 Chris Koenig                          3.50 Review and revise SoFAs and Schedules
                                                    (2.6); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.9).
12/13/19 Claire Stephens                       5.50 Research re equity (3.9); draft summary of
                                                    research (1.1); correspond with P. Robinson
                                                    re same (.4); correspond with R. Bazinski re
                                                    same (.1).
12/14/19 Rachael Marie Bazinski                1.80 Review and comment on SoFAs and SOALs
                                                    (1.6); correspond with Prime Clerk re same
                                                    (.2).
12/14/19 Chris Koenig                          1.80 Review and revise statements and schedules
                                                    (1.2); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.6).
12/15/19 Rachael Marie Bazinski                5.50 Review, comment on SoFAs, SOALs (3.1);
                                                    review filing versions re same (1.0); review,
                                                    comment on 2015.3 report (.3); telephone
                                                    conferences and correspond with Prime Clerk,
                                                    K&E team, Portage, Company (1.1).
12/15/19 Chris Koenig                          1.80 Review and revise schedules and statements
                                                    (1.3); correspond with G. Pesce, R. Bazinski,
                                                    Portage Point and Company re same (.5).

Total                                          92.10




                                                       5
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 105 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055743
                                                                                Client Matter: 45214-25

In the Matter of Taxes




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 15,297.00
Total legal services rendered                                                                                  $ 15,297.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 106 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055743
Dura Automotive Systems, LLC                                    Matter Number:           45214-25
Taxes




                                        Summary of Hours Billed

Name                                                           Hours     Rate           Amount
Rachael Marie Bazinski                                          0.30 920.00               276.00
Thad W. Davis, P.C.                                             8.80 1,295.00          11,396.00
Natalie Kannan                                                  5.80 625.00             3,625.00

TOTALS                                                          14.90                 $ 15,297.00




                                                     2
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 107 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055743
Dura Automotive Systems, LLC                                      Matter Number:           45214-25
Taxes



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Thad W. Davis, P.C.                   4.80 Telephone conference with Company re tax
                                                    treatment of asset sale scenario (1.1);
                                                    telephone conference with Skadden re same
                                                    (.3); review and revise disclosure statement re
                                                    same (2.9); telephone conference with G.
                                                    Pesce re same (.2); office conference with N.
                                                    Kannan re same (.3).
12/02/19 Natalie Kannan                        3.30 Telephone conference with T. Davis and S.
                                                    Houston re tax capital accounts (.3); research
                                                    tax status rules (1.8); review and analyze
                                                    disclosure statement (.9); telephone
                                                    conference with T. Davis and Skadden
                                                    counsel re tax consequences (.3).
12/04/19 Thad W. Davis, P.C.                   0.50 Review and revise asset purchase agreement.
12/04/19 Natalie Kannan                        1.00 Review and analyze asset purchase
                                                    agreement.
12/05/19 Thad W. Davis, P.C.                   1.40 Review client tax information (.7); research
                                                    same (.7).
12/05/19 Natalie Kannan                        1.20 Review and analyze asset purchase
                                                    agreement.
12/06/19 Thad W. Davis, P.C.                   0.50 Review and revise asset purchase agreement.
12/10/19 Thad W. Davis, P.C.                   0.20 Review and draft correspondence re
                                                    disclosure statement.
12/13/19 Thad W. Davis, P.C.                   0.80 Review and revise tax section of disclosure
                                                    statement.
12/16/19 Thad W. Davis, P.C.                   0.20 Review and revise tax section of disclosure
                                                    statement.
12/16/19 Natalie Kannan                        0.30 Review and analyze disclosure statement.
12/17/19 Rachael Marie Bazinski                0.10 Review correspondence re tax inquiries and
                                                    correspond with Portage re same.
12/17/19 Thad W. Davis, P.C.                   0.40 Review and revise tax section of disclosure
                                                    statement.
12/18/19 Rachael Marie Bazinski                0.20 Prepare for and participate in telephone
                                                    conference with IRS re tax inquiries.

Total                                          14.90




                                                       3
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 108 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055742
                                                                                Client Matter: 45214-26

In the Matter of U.S. Trustee Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 16,050.50
Total legal services rendered                                                                                  $ 16,050.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 109 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055742
Dura Automotive Systems, LLC                                    Matter Number:           45214-26
U.S. Trustee Issues




                                        Summary of Hours Billed

Name                                                           Hours     Rate           Amount
Rachael Marie Bazinski                                          4.90 920.00             4,508.00
Ryan Blaine Bennett, P.C.                                       1.20 1,515.00           1,818.00
Stephen L. Iacovo                                               0.40 995.00               398.00
Chris Koenig                                                    6.90 1,045.00           7,210.50
Christopher Marcus, P.C.                                        1.20 1,565.00           1,878.00
Prentis Robinson                                                0.40 595.00               238.00

TOTALS                                                          15.00                 $ 16,050.50




                                                     2
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 110 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055742
Dura Automotive Systems, LLC                                      Matter Number:           45214-26
U.S. Trustee Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/01/19 Stephen L. Iacovo                     0.10 Correspond with Skadden re equity
                                                    committee response letter to U.S. Trustee.
12/03/19 Ryan Blaine Bennett, P.C.             1.20 Analyze and attend to equity committee
                                                    request and response.
12/03/19 Stephen L. Iacovo                     0.30 Telephone conference with K&E team re
                                                    response letter to U.S. Trustee re equity
                                                    committee appointment.
12/03/19 Chris Koenig                          2.20 Review and revise response to letter
                                                    requesting appointment of equity committee
                                                    (1.5); correspond with C. Marcus, G. Pesce
                                                    and S. Iacovo re same (.7).
12/04/19 Chris Koenig                          1.20 Review and revise letter to U.S. Trustee re
                                                    equity committee (.9); correspond with G.
                                                    Pesce re same (.3).
12/04/19 Christopher Marcus, P.C.              1.20 Review Equity Committee letter (.6); review
                                                    and analyze correspondence re same (.6).
12/16/19 Rachael Marie Bazinski                0.30 Review, analyze precedent re monthly
                                                    operating reports (.2); correspond with
                                                    Portage re same (.1).
12/18/19 Rachael Marie Bazinski                0.30 Correspond with Portage and K&E team re
                                                    MOR (.2); review precedent re same (.1).
12/18/19 Prentis Robinson                      0.40 Research re monthly operating report.
12/20/19 Rachael Marie Bazinski                4.30 Prepare for 341 meeting (1.5); attend and
                                                    participate in 341 meeting (1.5); review,
                                                    revise MOR (.7); review, analyze precedent re
                                                    same (.1); correspond with C. Koenig re same
                                                    (.2); correspond with G. Pesce re same (.1);
                                                    telephone conference and correspond with
                                                    Portage Point re same (.2).
12/20/19 Chris Koenig                          3.50 Prepare for 341 meeting with Company and
                                                    R. Bazinski (1.7); attend 341 meeting (1.5);
                                                    correspond with G. Pesce re same (.3).

Total                                          15.00




                                                       3
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 111 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055741
                                                                                Client Matter: 45214-27

In the Matter of Use, Sale, or Lease of Property




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                      $ 190,020.50
Total legal services rendered                                                                                $ 190,020.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20     Page 112 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055741
Dura Automotive Systems, LLC                                    Matter Number:             45214-27
Use, Sale, or Lease of Property




                                        Summary of Hours Billed

Name                                                           Hours          Rate        Amount
Leah Elizabeth Barnes                                           37.10       920.00       34,132.00
Rachael Marie Bazinski                                          11.80       920.00       10,856.00
Ryan Blaine Bennett, P.C.                                       27.40     1,515.00       41,511.00
Luci Hague                                                       2.40       995.00        2,388.00
Tatum Ji                                                         3.60       995.00        3,582.00
Partha Kar                                                       0.80     1,565.00        1,252.00
Jonathan E. Kidwell                                              1.00     1,175.00        1,175.00
Chris Koenig                                                    32.50     1,045.00       33,962.50
R.D. Kohut                                                       1.20     1,120.00        1,344.00
Daniel Lewis                                                     0.50     1,195.00          597.50
Jake Lipnik                                                      4.80       595.00        2,856.00
Peter Madden                                                     0.90       920.00          828.00
Mario Mancuso, P.C.                                              0.30     1,595.00          478.50
Christopher Marcus, P.C.                                         9.60     1,565.00       15,024.00
Roberto S. Miceli                                                0.80     1,325.00        1,060.00
Gregory F. Pesce                                                 1.20     1,135.00        1,362.00
William Phalen                                                   1.90       705.00        1,339.50
Leo Plank                                                        1.00     1,175.00        1,175.00
Wolfram Prusko                                                   6.30       975.00        6,142.50
Mariska S. Richards                                             15.70     1,090.00       17,113.00
Jeffrey J. Seroogy                                               1.00       995.00          995.00
Claire Stephens                                                  1.70       705.00        1,198.50
Steve Toth                                                       6.90     1,235.00        8,521.50
Alison Wirtz                                                     1.40       805.00        1,127.00

TOTALS                                                         171.80                  $ 190,020.50




                                                     2
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 113 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055741
Dura Automotive Systems, LLC                                    Matter Number:            45214-27
Use, Sale, or Lease of Property



                                      Description of Legal Services

Date     Name                                 Hours Description
12/02/19 Leah Elizabeth Barnes                 1.50 Draft new stock purchase agreement.
12/02/19 Leah Elizabeth Barnes                 1.00 Review and analyze non-disclosure
                                                    agreements.
12/02/19 Christopher Marcus, P.C.              0.30 Telephone conference with Jefferies re sale.
12/03/19 Leah Elizabeth Barnes                 4.70 Draft asset purchase agreement (3.6); further
                                                    revise asset purchase agreement (1.1).
12/03/19 Chris Koenig                          2.20 Review and revise form asset purchase
                                                    agreement (1.8); correspond with G. Pesce
                                                    and K&E corporate team re same (.4).
12/03/19 Mariska S. Richards                   2.80 Review and revise draft asset purchase
                                                    agreement.
12/03/19 Steve Toth                            1.70 Analyze asset purchase agreement draft.
12/04/19 Leah Elizabeth Barnes                 6.00 Draft bid draft of asset purchase agreement
                                                    (2.9); revise same (3.1).
12/04/19 Partha Kar                            0.80 Review draft sale agreement.
12/04/19 Chris Koenig                          1.10 Review and revise form asset purchase
                                                    agreement (.8); correspond with G. Pesce and
                                                    K&E corporate team re same (.3).
12/04/19 R.D. Kohut                            0.10 Conference with M. Richards and T. Ji re deal
                                                    issues.
12/04/19 Jake Lipnik                           4.20 Comment on asset purchase agreement (3.9);
                                                    correspond with J. Seroogy re same (.3).
12/04/19 Peter Madden                          0.90 Review and analyze asset sale agreement.
12/04/19 Christopher Marcus, P.C.              0.50 Telephone conference with K&E team re sale
                                                    process.
12/04/19 Mariska S. Richards                   0.50 Review and revise bidder non-disclosure
                                                    agreements.
12/04/19 Steve Toth                            0.60 Respond to correspondence re asset purchase
                                                    agreement and discuss with M. Richards.
12/05/19 Leah Elizabeth Barnes                 1.20 Revise draft asset purchase agreement.
12/05/19 Tatum Ji                              2.60 Review and provide comments to purchase
                                                    agreement.
12/05/19 Jonathan E. Kidwell                   1.00 Review and provide environmental comments
                                                    to revised draft asset purchase agreement (.6);
                                                    send and review internal correspondence re
                                                    same (.3); telephone conference with K&E
                                                    team re same (.1).


                                                     3
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 114 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055741
Dura Automotive Systems, LLC                                    Matter Number:           45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/05/19 R.D. Kohut                            0.10 Telephone conference with M. Richards and
                                                    T. Ji re deal issues.
12/05/19 Jake Lipnik                           0.20 Revise asset purchase agreement (.1);
                                                    correspond with J. Seroogy re same (.1).
12/05/19 Christopher Marcus, P.C.              0.50 Telephone conference with various parties re
                                                    sale process.
12/05/19 Roberto S. Miceli                     0.80 Review and analyze proposed form of asset
                                                    purchase agreement.
12/05/19 Mariska S. Richards                   1.50 Review and revise bidder non-disclosure
                                                    agreements.
12/05/19 Jeffrey J. Seroogy                    0.50 Review and revise purchase agreement.
12/06/19 Leah Elizabeth Barnes                 2.00 Revise and circulate to Company a draft asset
                                                    purchase agreement.
12/06/19 Ryan Blaine Bennett, P.C.             0.90 Review and analyze draft asset purchase
                                                    agreement and sale timing issues.
12/06/19 Tatum Ji                              1.00 Telephone conference with R. Kohut re asset
                                                    purchase agreement (.2); revise asset purchase
                                                    agreement and provide comments to corporate
                                                    (.8).
12/06/19 Chris Koenig                          3.50 Telephone conference with transaction
                                                    committee, C. Marcus, G. Pesce, Jefferies,
                                                    Portage Point re sale process updates and next
                                                    steps (1.0); review and revise stalking horse
                                                    asset purchase agreement (2.1); correspond
                                                    with G. Pesce and K&E team re same (.2);
                                                    telephone conference with transaction
                                                    committee, K. Grady, K&E team re sale
                                                    process update (.2).
12/06/19 R.D. Kohut                            1.00 Review and revise asset purchase agreement
                                                    (.8); telephone conference with T. Ji re same
                                                    (.2).
12/06/19 Daniel Lewis                          0.50 Review and analyze purchase agreement.
12/06/19 Jake Lipnik                           0.40 Revise asset purchase agreement.
12/06/19 Christopher Marcus, P.C.              2.00 Telephone conference with K&E team re sale
                                                    update (.7); review and analyze
                                                    correspondence re sale process (.7); review
                                                    and analyze correspondence re ACA (.6).
12/06/19 Wolfram Prusko                        2.50 Review and comment draft asset purchase
                                                    agreement (2.1); correspond with K&E team
                                                    re same (.4).
12/06/19 Mariska S. Richards                   1.50 Review and revise draft bidder non-disclosure
                                                    agreements.


                                                     4
                 Case 19-12378-KBO       Doc 599-6         Filed 01/30/20     Page 115 of 157
Legal Services for the Period Ending December 31, 2019             Invoice Number:            1010055741
Dura Automotive Systems, LLC                                        Matter Number:              45214-27
Use, Sale, or Lease of Property

Date       Name                               Hours        Description
12/06/19   Jeffrey J. Seroogy                  0.50        Review and revise purchase agreement.
12/07/19   Leah Elizabeth Barnes               1.00        Review and revise non-disclosure agreements.
12/07/19   Leah Elizabeth Barnes               2.50        Revise asset purchase agreement.
12/07/19   Ryan Blaine Bennett, P.C.           0.70        Analyze next steps and deliverables re asset
                                                           purchase agreement.
12/08/19 Ryan Blaine Bennett, P.C.              0.80       Analyze draft asset purchase agreement and
                                                           next steps re same.
12/08/19 Christopher Marcus, P.C.               0.50       Telephone conference with Portage Point re
                                                           sale status.
12/09/19 Leah Elizabeth Barnes                  0.50       Review and revise non-disclosure agreements.
12/09/19 Leah Elizabeth Barnes                  1.80       Review and revise asset purchase agreement
                                                           in preparation for telephone conference with
                                                           Company.
12/09/19 Chris Koenig                           1.90       Telephone conference with Company, G.
                                                           Pesce and K&E team, Jefferies, Portage Point
                                                           re sale diligence requests (.5); review and
                                                           revise asset purchase agreement (1.2);
                                                           correspond with S. Toth and K&E team re
                                                           same (.2).
12/09/19 Christopher Marcus, P.C.               0.30       Review and analyze correspondence re asset
                                                           purchase agreement.
12/09/19 Wolfram Prusko                         0.50       Correspond re asset purchase agreement
                                                           disclosure.
12/09/19 Mariska S. Richards                    0.30       Review and revise bidder non-disclosure
                                                           agreements.
12/09/19 Steve Toth                             0.30       Analyze correspondence re asset purchase
                                                           agreement drafts and prepare response.
12/09/19 Alison Wirtz                           0.90       Diligence telephone conference with K&E
                                                           team and Jefferies re documents for sale (.4);
                                                           prepare annotated list and correspond with C.
                                                           Koenig re same (.5).
12/10/19 Leah Elizabeth Barnes                  1.00       Review and revise non-disclosure agreements.
12/10/19 Leah Elizabeth Barnes                  4.00       Review and revise asset purchase agreement
                                                           (3.0); telephone conference with K&E team
                                                           and office conference with M. Richards (1.0).
12/10/19 Leah Elizabeth Barnes                  1.50       Telephone conference with J. Riedy and P.
                                                           McIntyre re asset purchase agreement.
12/10/19 Ryan Blaine Bennett, P.C.              1.70       Analyze strategy and approach re asset
                                                           purchase agreement and sale process (.8);
                                                           telephone conferences with Jefferies re same
                                                           (.5); correspond with Jefferies re same (.4).


                                                       5
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 116 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055741
Dura Automotive Systems, LLC                                    Matter Number:           45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/10/19 Chris Koenig                          1.90 Telephone conference with G. Pesce and
                                                    K&E team re asset purchase agreement issues
                                                    (.3); telephone conference with Jefferies re
                                                    diligence requests (.1); provide documents re
                                                    diligence requests (.3); review and revise
                                                    asset purchase agreement (1.2).
12/10/19 Wolfram Prusko                        1.80 Correspond with various parties re asset
                                                    purchase agreement amendments and
                                                    disclosures
12/10/19 Mariska S. Richards                   5.30 Review and revise bidder non-disclosure
                                                    agreements (.8); review and revise auction
                                                    draft asset purchase agreement (4.5).
12/10/19 Steve Toth                            2.10 Analyze asset purchase agreement and related
                                                    correspondence and correspond with M.
                                                    Richards (.4); correspond with K&E team and
                                                    Company asset purchase agreement (1.2);
                                                    correspond with K&E team re asset purchase
                                                    agreement and analyze related
                                                    correspondence (.5).
12/10/19 Alison Wirtz                          0.30 Correspond with K&E team, Jefferies re
                                                    diligence materials for sale process.
12/11/19 Leah Elizabeth Barnes                 1.50 Prepare for and attend telephone conference
                                                    with K. Grady on asset purchase agreement.
12/11/19 Leah Elizabeth Barnes                 1.00 Review revised draft of non-disclosure
                                                    agreement (.3); negotiate non-disclosure
                                                    agreement (.7).
12/11/19 Chris Koenig                          1.70 Telephone conference with transaction
                                                    committee, C. Marcus, G. Pesce, Jefferies re
                                                    sale update (.6); review and revise asset
                                                    purchase agreement (.9); correspond with S.
                                                    Toth and K&E team re same (.2).
12/11/19 Christopher Marcus, P.C.              2.00 Telephone conference with independent
                                                    directors re update (1.0); telephone
                                                    conference with Jefferies re sale status (.5);
                                                    review and analyze correspondence re sales
                                                    process (.5).
12/11/19 Leo Plank                             1.00 Prepare for and attend telephone conference
                                                    re weekly sales process update.
12/11/19 Wolfram Prusko                        0.50 Prepare for and attend telephone conference
                                                    re weekly sales process update.
12/11/19 Mariska S. Richards                   2.70 Review and revise bidder non-disclosure
                                                    agreements (1.0); review and revise auction
                                                    draft asset purchase agreement (1.7).


                                                     6
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 117 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055741
Dura Automotive Systems, LLC                                    Matter Number:           45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/11/19 Steve Toth                            1.00 Participate in director update telephone
                                                    conference with K&E team and Jefferies (.5);
                                                    correspond with M. Richards and L. Barnes re
                                                    asset purchase agreement and analyze related
                                                    correspondence (.5).
12/12/19 Leah Elizabeth Barnes                 1.00 Telephone conference with counsel to bidder
                                                    re non-disclosure agreement (.7); correspond
                                                    with K&E team and Dura team re non-
                                                    disclosure agreement terms (.3).
12/12/19 Ryan Blaine Bennett, P.C.             2.40 Analyze sale process strategy and approach,
                                                    including asset purchase agreement
                                                    provisions re European entities.
12/12/19 Chris Koenig                          0.80 Review and revise asset purchase agreement
                                                    (.6); correspond with S. Toth and K&E team
                                                    re same (.2).
12/12/19 Wolfram Prusko                        1.00 Correspond re asset purchase agreement.
12/12/19 Alison Wirtz                          0.20 Correspond with Jefferies team re sale
                                                    diligence documents and revise materials re
                                                    same.
12/13/19 Ryan Blaine Bennett, P.C.             2.80 Telephone conferences and correspond with
                                                    Patriarch, customer counsel and Jefferies re
                                                    asset purchase agreement and sale process
                                                    issues, including review and analyze materials
                                                    re same.
12/13/19 Christopher Marcus, P.C.              1.40 Telephone conference with independent
                                                    managers re status (.5); telephone conference
                                                    with R. Meisler re sale status (.4); telephone
                                                    conference with Jefferies re business plan
                                                    (.5).
12/15/19 Ryan Blaine Bennett, P.C.             2.00 Review and analyze potential stalking horse
                                                    candidates and timing and process issues re
                                                    same, including telephone conferences and
                                                    correspondence with Jefferies, independent
                                                    managers re same.
12/16/19 Ryan Blaine Bennett, P.C.             2.20 Analyze strategy and approach re sale process
                                                    and timeline (1.1); correspond with Jefferies
                                                    re same (.6); telephone conferences with
                                                    Jefferies re same (.5).
12/17/19 Leah Elizabeth Barnes                 0.20 Review and comment on non-disclosure
                                                    agreement.




                                                     7
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 118 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:          1010055741
Dura Automotive Systems, LLC                                    Matter Number:            45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/17/19 Chris Koenig                          1.90 Review and revise asset purchase agreement
                                                    (1.0); correspond with G. Pesce, S. Toth and
                                                    Portage Point re same (.3); review and revise
                                                    amended sales timeline (.3); correspond with
                                                    G. Pesce and Jefferies re same (.3).
12/18/19 Leah Elizabeth Barnes                 0.20 Review and revise non-disclosure agreements.
12/18/19 Ryan Blaine Bennett, P.C.             4.50 Telephone conferences and correspond with
                                                    Jefferies re potential bidders, sale process
                                                    issues and next steps, including review and
                                                    analyze materials re same (3.1); telephone
                                                    conference and correspond with Jefferies,
                                                    independent managers re state of play, sale
                                                    process and next steps (1.4).
12/18/19 Luci Hague                            1.00 Review background materials for CFIUS
                                                    assessment (.8); correspond with M. Richards
                                                    and W. Phalen re same (.2).
12/18/19 Chris Koenig                          0.60 Telephone conference with G. Pesce,
                                                    Jefferies, Portage Point, and independent
                                                    directors re sales process.
12/18/19 Mario Mancuso, P.C.                   0.30 Review background materials re asset sale
                                                    and plan scenarios (.2); correspond with L.
                                                    Hague re CFIUS guidance (.1).
12/18/19 Christopher Marcus, P.C.              0.50 Telephone conference with various parties re
                                                    sale process.
12/18/19 Mariska S. Richards                   0.50 Analyze potential regulatory implications of
                                                    potential bidder with international trade team.
12/18/19 Steve Toth                            0.40 Analyze and correspond re asset purchase
                                                    agreement and diligence and bidder.
12/19/19 Leah Elizabeth Barnes                 0.30 Telephone conference with K&E team re
                                                    CFIUS for potential bidder.
12/19/19 Luci Hague                            0.50 Prepare for and participate in CFIUS
                                                    telephone conference with W. Phalen and M.
                                                    Richards.
12/19/19 Chris Koenig                          0.50 Telephone conference with G. Pesce,
                                                    Jefferies, Portage Point, DIP lenders re sale
                                                    update and next steps.
12/19/19 Christopher Marcus, P.C.              0.40 Telephone conference with Winston re bid
                                                    process.
12/19/19 Mariska S. Richards                   0.60 Analyze potential regulatory implications of
                                                    potential bidder with international trade team
                                                    (.3); revise bidder non-disclosure agreement
                                                    (.3).
12/20/19 Leah Elizabeth Barnes                 0.20 Review and revise disclosure agreement.

                                                     8
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 119 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055741
Dura Automotive Systems, LLC                                    Matter Number:           45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/20/19 Christopher Marcus, P.C.              1.20 Participate in independent director update
                                                    telephone conference re status (.5); telephone
                                                    conference with various parties re sale
                                                    process (.7).
12/20/19 William Phalen                        1.90 Analyze diligence materials and prepare
                                                    CFIUS assessment (1.5); participate in
                                                    telephone conference with K&E team (.4).
12/20/19 Steve Toth                            0.30 Correspond with K&E team re German sale
                                                    issues.
12/21/19 Rachael Marie Bazinski                2.40 Review, analyze precedent re asset sale orders
                                                    (.6); draft and revise same (1.8).
12/21/19 Chris Koenig                          0.90 Review and revise sale order (.5); correspond
                                                    with G. Pesce, R. Bazinski, Zohars re same
                                                    (.4).
12/21/19 Gregory F. Pesce                      0.80 Conference with C. Tullson re sale matters
                                                    (.4); correspond with YCST re sale order
                                                    issues (.4).
12/21/19 Claire Stephens                       1.70 Research precedent re Sale Order (1.6);
                                                    correspond with R. Bazinski re same (.1).
12/22/19 Rachael Marie Bazinski                0.60 Review, analyze precedent re asset sale orders
                                                    (.3); telephone conference and correspond
                                                    with C. Koenig re same (.3).
12/22/19 Chris Koenig                          2.10 Review and revise sale order (1.4);
                                                    correspond with R. Bazinski re same (.3);
                                                    telephone conference with Jefferies re sale
                                                    issues (.4).
12/23/19 Rachael Marie Bazinski                5.50 Review, analyze asset sale orders (1.3);
                                                    review, analyze bid procedures order and DIP
                                                    re same (.3); draft and revise same (3.7);
                                                    telephone conference with C. Koenig re same
                                                    (.2).
12/24/19 Ryan Blaine Bennett, P.C.             1.80 Analyze sale process timeline, including
                                                    committee inputs re same.
12/26/19 Chris Koenig                          1.90 Telephone conference with G. Pesce and
                                                    Skadden re sale issues (.5); review and revise
                                                    sale order (1.1); correspond with G. Pesce and
                                                    R. Bazinski re same (.3).
12/27/19 Rachael Marie Bazinski                2.30 Draft and revise sale order (1.8); review and
                                                    analyze bid procedures re same (.3);
                                                    telephone conference with C. Koenig re same
                                                    (.2).




                                                     9
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 120 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055741
Dura Automotive Systems, LLC                                    Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/27/19 Ryan Blaine Bennett, P.C.             2.80 Review and analyze asset purchase
                                                    agreement, sale timeline and timing issues
                                                    (2.3); correspond with Jefferies re same (.5).
12/27/19 Chris Koenig                          1.60 Review and revise sale order (1.3);
                                                    correspond with G. Pesce and R. Bazinski re
                                                    same (.3).
12/28/19 Ryan Blaine Bennett, P.C.             1.60 Analyze sale timeline, next steps (1.2);
                                                    correspondence with Company, Jefferies re
                                                    same (.4).
12/28/19 Luci Hague                            0.50 Correspond with K&E team re CFIUS issue
                                                    sale timeline impacts (.3); correspond with C.
                                                    Koenig re CFIUS telephone conference (.2).
12/28/19 Chris Koenig                          2.40 Review and revise sale timeline (1.1);
                                                    correspond with G. Pesce, Zohars, Bardin
                                                    Hill, Committee re same (.7); review and
                                                    revise sale order (.4); correspond with G.
                                                    Pesce and R. Bazinski re same (.2).
12/29/19 Luci Hague                            0.20 Correspond with C. Koenig and team re
                                                    CFIUS telephone conference.
12/29/19 Chris Koenig                          1.30 Review and revise stipulation re revised sale
                                                    timeline (.9); correspond with G. Pesce and
                                                    other parties to stipulation re same (.4).
12/30/19 Leah Elizabeth Barnes                 4.00 Draft disclosure schedules.
12/30/19 Rachael Marie Bazinski                1.00 Correspond with C. Koenig and G. Pesce re
                                                    asset sale order (.2); review, revise same (.6);
                                                    correspond with lenders re same (.2).
12/30/19 Ryan Blaine Bennett, P.C.             1.90 Analyze sale timing and process issues (1.2);
                                                    correspond with independent managers re
                                                    same (.7).
12/30/19 Chris Koenig                          3.90 Review and revise sale order (1.2);
                                                    correspond with G. Pesce and R. Bazinski re
                                                    same (.6); review and revise sale timeline
                                                    stipulation (1.1); correspond with G. Pesce
                                                    and stipulation parties re same (.5); telephone
                                                    conference with G. Pesce, K&E team and
                                                    Jefferies re sale issue (.5).
12/30/19 Steve Toth                            0.50 Discuss CFIUS and related issues with
                                                    Jefferies and K&E team.
12/31/19 Ryan Blaine Bennett, P.C.             1.30 Analyze status and timing re sale process.
12/31/19 Luci Hague                            0.20 Correspond with K&E team re CFIUS issues
                                                    and potential bidder parties.



                                                    10
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 121 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:           1010055741
Dura Automotive Systems, LLC                                    Matter Number:             45214-27
Use, Sale, or Lease of Property

Date     Name                                 Hours Description
12/31/19 Chris Koenig                          2.30 Review and revise stipulation re revised sale
                                                    timeline (.8); correspond with G. Pesce and
                                                    parties to stipulation re same (.9); review and
                                                    revise sale-related documents (.6).
12/31/19 Gregory F. Pesce                      0.40 Review non-disclosure agreement inquiry
                                                    from Jefferies.

Total                                        171.80




                                                    11
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 122 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055740
                                                                                Client Matter: 45214-28

In the Matter of Utilities




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                            $ 644.00
Total legal services rendered                                                                                      $ 644.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 123 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055740
Dura Automotive Systems, LLC                                    Matter Number:           45214-28
Utilities




                                        Summary of Hours Billed

Name                                                           Hours        Rate        Amount
Alison Wirtz                                                    0.80      805.00         644.00

TOTALS                                                           0.80                   $ 644.00




                                                     2
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 124 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055740
Dura Automotive Systems, LLC                                      Matter Number:           45214-28
Utilities



                                      Description of Legal Services

Date     Name                                 Hours Description
12/05/19 Alison Wirtz                          0.20 Correspond with Dura re adequate assurance
                                                    accounts.
12/06/19 Alison Wirtz                          0.60 Correspond with utilities providers re
                                                    adequate assurance (.4); correspond with
                                                    Dura, Portage Point re same (.2).

Total                                           0.80




                                                       3
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 125 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055739
                                                                                Client Matter: 45214-29

In the Matter of Vendor and Supplier Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                        $ 27,456.50
Total legal services rendered                                                                                  $ 27,456.50




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 126 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055739
Dura Automotive Systems, LLC                                    Matter Number:           45214-29
Vendor and Supplier Issues




                                        Summary of Hours Billed

Name                                                           Hours      Rate          Amount
Spencer Caldwell-McMillan                                        9.30 705.00            6,556.50
Chris Koenig                                                    20.00 1,045.00         20,900.00

TOTALS                                                          29.30                 $ 27,456.50




                                                     2
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 127 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055739
Dura Automotive Systems, LLC                                    Matter Number:           45214-29
Vendor and Supplier Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/04/19 Spencer Caldwell-McMillan             0.80 Telephone conferences with vendors related
                                                    to ongoing vendor issues.
12/04/19 Chris Koenig                          0.90 Correspond with Company and vendors re
                                                    critical vendor and shipping issues.
12/06/19 Chris Koenig                          1.60 Correspond with Company and vendors re
                                                    critical vendor status and shipping issues.
12/09/19 Spencer Caldwell-McMillan             0.40 Correspond with vendor's counsel re
                                                    telephone conference (.1); correspond with C.
                                                    Koenig and counsel re same (.3).
12/10/19 Spencer Caldwell-McMillan             1.00 Correspond with vendor re telephone
                                                    conference (.2); telephone conference with
                                                    vendor (.2); correspond with vendor and C.
                                                    Koenig re ordinary course of business
                                                    correspondence (.6).
12/10/19 Chris Koenig                          2.40 Correspond with Company and various
                                                    vendors re vendor shipment issues and critical
                                                    vendor issues (1.9); review contracts re same
                                                    (.5).
12/11/19 Spencer Caldwell-McMillan             0.50 Telephone conference with vendor's attorney
                                                    re critical vendor order (.1); review critical
                                                    vendor order (.4).
12/11/19 Chris Koenig                          0.90 Correspond with Company re trade vendor
                                                    matters (.3); correspond with various vendors
                                                    re trade vendor issues (.6).
12/12/19 Spencer Caldwell-McMillan             0.30 Review critical vendor order (.2); telephone
                                                    conference with vendor attorney re order (.1).
12/16/19 Chris Koenig                          1.80 Review and revise trade agreements (.6);
                                                    correspond with Company and vendors re
                                                    same (.3); correspond with Company and
                                                    vendors re shipping-related issues (.9).
12/17/19 Spencer Caldwell-McMillan             3.30 Correspond with C. Koenig re trade
                                                    agreement (.1) telephone conference with
                                                    same re same (.1); review trade agreement
                                                    (.3); revise trade agreement (2.7); correspond
                                                    with C. Koenig re same (.1).
12/17/19 Chris Koenig                          1.90 Review and revise trade agreements (.8);
                                                    correspond with Company and vendors re
                                                    same (.2); correspond with Company and
                                                    vendors re shipping-related issues (.9).


                                                     3
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 128 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055739
Dura Automotive Systems, LLC                                      Matter Number:           45214-29
Vendor and Supplier Issues

Date     Name                                 Hours Description
12/18/19 Chris Koenig                          4.60 Review and revise trade agreements (1.7);
                                                    correspond with Company and vendors re
                                                    same (1.8); correspond with Company and
                                                    vendors re shipping-related issues (1.1).
12/19/19 Spencer Caldwell-McMillan             3.00 Review trade agreement draft and vendor
                                                    order (.9); telephone conference with C.
                                                    Koenig re same (.1); revise trade agreement
                                                    (1.0); review correspondence with vendor
                                                    (.2); telephone conference with vendor (.1);
                                                    correspond with vendors re trade issues (.7).
12/19/19 Chris Koenig                          1.80 Review and revise trade agreements (.7);
                                                    correspond with Company and vendors re
                                                    same (.2); correspond with Company and
                                                    vendors re shipping-related issues (.9).
12/23/19 Chris Koenig                          3.40 Correspond and conference with Company
                                                    and various vendors re critical vendor issues
                                                    and next steps (2.3); review and revise critical
                                                    vendor agreements (.7); review and analyze
                                                    documents relating to vendors (.4).
12/26/19 Chris Koenig                          0.70 Correspond with Company re trade agreement
                                                    issues (.4); review and revise trade
                                                    agreements (.3).

Total                                          29.30




                                                       4
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 129 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055738
                                                                                Client Matter: 45214-30

In the Matter of Expenses


For expenses incurred through December 31, 2019
(see attached Description of Expenses for detail)                                                              $ 35,971.83
Total expenses incurred                                                                                        $ 35,971.83




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 130 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:       1010055738
Dura Automotive Systems, LLC                                      Matter Number:         45214-30
Expenses




                                         Description of Expenses

Description                                                                             Amount
Third Party Telephone Charges                                                             298.24
Standard Copies or Prints                                                                 756.20
Color Copies or Prints                                                                  3,215.30
Local Transportation                                                                      276.44
Travel Expense                                                                         11,526.17
Airfare                                                                                 7,917.27
Transportation to/from airport                                                          4,048.70
Travel Meals                                                                              380.61
Other Travel Expenses                                                                   3,600.26
Filing Fees                                                                                37.00
Other Court Costs and Fees                                                                 58.00
Computer Database Research                                                                962.45
Westlaw Research                                                                        2,361.36
LexisNexis Research                                                                       399.65
Overtime Meals - Attorney                                                                 134.08
Computer Database Research - Soft                                                           0.10

                                                         Total                        $ 35,971.83




                                                     2
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20   Page 131 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses




                                          Description of Expenses

Third Party Telephone Charges

Date          Description                                                                Amount
10/31/19      Intrado Enterprise Collaboration Inc - Telephone conferencing                 7.22
11/30/19      Intrado Enterprise Collaboration Inc - Teleconference(s) with                13.15
              Counsel, Company, co-Counsel, etc.
12/02/19      Chris Koenig - Chris Koenig, Internet, Internet on airplane                    12.99
              12/02/2019
12/03/19      Gregory F. Pesce - Gregory Pesce, Internet, Attend hearing.                    11.99
              12/03/2019
12/03/19      Chris Koenig - Chris Koenig, Internet, Internet on airplane while              11.99
              returning from hearing. 12/03/2019
12/03/19      Stephen L. Iacovo - Stephen Iacovo, Internet, Trip to Delaware to              11.99
              attend KERP Hearing. 12/03/2019
12/05/19      Gregory F. Pesce - Gregory Pesce, Internet, Attend client                      17.99
              meetings. 12/05/2019
12/10/19      Gregory F. Pesce - Gregory F. Pesce, Internet, Attend meetings.                18.99
              12/10/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Internet, Attend meetings.                18.99
              12/11/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Internet, Attend meetings.                18.99
              12/11/2019
12/20/19      Chris Koenig - Chris Koenig, Internet, Internet on airplane while              16.00
              traveling home from hearing 12/20/2019
12/30/19      COURTCALL LLC - Hearing on 12/20/19                                            30.00
12/31/19      Intrado Enterprise Collaboration Inc - Outside teleconference                   6.48
12/31/19      Intrado Enterprise Collaboration Inc - Conference Calls.                        2.04
12/31/19      Intrado Enterprise Collaboration Inc - Telephone conferences                   51.53
12/31/19      Intrado Enterprise Collaboration Inc - Teleconference.                          2.40
12/31/19      Intrado Enterprise Collaboration Inc - December teleconferences                14.64
12/31/19      Intrado Enterprise Collaboration Inc - Telephone conference calls              16.50
12/31/19      Intrado Enterprise Collaboration Inc - Conference Calls.                        6.59
12/31/19      Intrado Enterprise Collaboration Inc - Telephone conferences                    3.10
12/31/19      Intrado Enterprise Collaboration Inc - Telephone conference.                    0.84




                                                      3
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20      Page 132 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:            1010055738
Dura Automotive Systems, LLC                                     Matter Number:              45214-30
Expenses

12/31/19      Intrado Enterprise Collaboration Inc - Teleconference(s) with                       3.83
              Client, Company, co-Counsel, etc.
              Total                                                                             298.24




                                                      4
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20   Page 133 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses


Standard Copies or Prints

Date          Description                                                                Amount
11/26/19      Standard Copies or Prints                                                     5.80
11/26/19      Standard Copies or Prints                                                     2.40
12/02/19      Standard Copies or Prints                                                     1.80
12/02/19      Standard Copies or Prints                                                     6.20
12/02/19      Standard Copies or Prints                                                     6.30
12/02/19      Standard Copies or Prints                                                     1.00
12/02/19      Standard Copies or Prints                                                     1.40
12/02/19      Standard Copies or Prints                                                     2.30
12/02/19      Standard Copies or Prints                                                     2.10
12/02/19      Standard Copies or Prints                                                     6.60
12/03/19      Standard Copies or Prints                                                     0.50
12/03/19      Standard Copies or Prints                                                     0.20
12/03/19      Standard Copies or Prints                                                     4.00
12/04/19      Standard Copies or Prints                                                    49.00
12/04/19      Standard Copies or Prints                                                     2.50
12/04/19      Standard Copies or Prints                                                     0.80
12/04/19      Standard Copies or Prints                                                     5.70
12/04/19      Standard Copies or Prints                                                     0.20
12/04/19      Standard Copies or Prints                                                     1.60
12/04/19      Standard Copies or Prints                                                     9.60
12/04/19      Standard Copies or Prints                                                     3.40
12/04/19      Standard Copies or Prints                                                     0.60
12/04/19      Standard Copies or Prints                                                     6.10
12/04/19      Standard Copies or Prints                                                     0.10
12/04/19      Standard Copies or Prints                                                     3.10
12/04/19      Standard Copies or Prints                                                     8.10
12/05/19      Standard Copies or Prints                                                     0.90
12/05/19      Standard Copies or Prints                                                     1.00
12/05/19      Standard Copies or Prints                                                     0.10
12/05/19      Standard Copies or Prints                                                     3.90
12/05/19      Standard Copies or Prints                                                   169.70
12/05/19      Standard Copies or Prints                                                     6.10
12/05/19      Standard Copies or Prints                                                     9.10
12/05/19      Standard Copies or Prints                                                     6.40

                                                      5
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20   Page 134 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses

12/06/19      Standard Copies or Prints                                                       10.90
12/06/19      Standard Copies or Prints                                                        4.60
12/08/19      Standard Copies or Prints                                                       18.50
12/09/19      Standard Copies or Prints                                                        2.30
12/09/19      Standard Copies or Prints                                                        0.40
12/09/19      Standard Copies or Prints                                                        2.70
12/09/19      Standard Copies or Prints                                                        0.10
12/09/19      Standard Copies or Prints                                                        8.20
12/10/19      Standard Copies or Prints                                                        0.90
12/10/19      Standard Copies or Prints                                                      178.90
12/10/19      Standard Copies or Prints                                                        0.40
12/10/19      Standard Copies or Prints                                                        0.20
12/10/19      Standard Copies or Prints                                                       11.00
12/11/19      Standard Copies or Prints                                                        8.90
12/11/19      Standard Copies or Prints                                                        6.90
12/11/19      Standard Copies or Prints                                                        1.20
12/11/19      Standard Copies or Prints                                                       10.10
12/11/19      Standard Copies or Prints                                                        0.70
12/12/19      Standard Copies or Prints                                                        0.80
12/12/19      Standard Copies or Prints                                                        0.10
12/12/19      Standard Copies or Prints                                                        6.00
12/13/19      Standard Copies or Prints                                                       12.80
12/13/19      Standard Copies or Prints                                                        3.20
12/13/19      Standard Copies or Prints                                                        1.80
12/13/19      Standard Copies or Prints                                                        9.80
12/14/19      Standard Copies or Prints                                                        4.50
12/16/19      Standard Copies or Prints                                                       33.60
12/16/19      Standard Copies or Prints                                                        0.90
12/16/19      Standard Copies or Prints                                                        0.20
12/16/19      Standard Copies or Prints                                                        1.80
12/16/19      Standard Copies or Prints                                                        8.20
12/16/19      Standard Copies or Prints                                                        0.60
12/17/19      Standard Copies or Prints                                                        8.50
12/17/19      Standard Copies or Prints                                                        0.10
12/17/19      Standard Copies or Prints                                                        2.90
12/17/19      Standard Copies or Prints                                                        5.90
12/17/19      Standard Copies or Prints                                                        1.20

                                                      6
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20   Page 135 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses

12/18/19      Standard Copies or Prints                                                        3.10
12/18/19      Standard Copies or Prints                                                        0.90
12/18/19      Standard Copies or Prints                                                        1.80
12/18/19      Standard Copies or Prints                                                        5.10
12/18/19      Standard Copies or Prints                                                        0.50
12/18/19      Standard Copies or Prints                                                        6.70
12/19/19      Standard Copies or Prints                                                        3.20
12/19/19      Standard Copies or Prints                                                        0.60
12/19/19      Standard Copies or Prints                                                        1.10
12/19/19      Standard Copies or Prints                                                        0.10
12/20/19      Standard Copies or Prints                                                        2.50
12/20/19      Standard Copies or Prints                                                        4.10
12/23/19      Standard Copies or Prints                                                       13.30
12/23/19      Standard Copies or Prints                                                        1.00
12/23/19      Standard Copies or Prints                                                        0.20
12/30/19      Standard Copies or Prints                                                        9.60
12/30/19      Standard Copies or Prints                                                        3.20
12/30/19      Standard Copies or Prints                                                        0.20
12/30/19      Standard Copies or Prints                                                        0.60
              Total                                                                          756.20




                                                      7
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 136 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Color Copies or Prints

Date          Description                                                               Amount
11/26/19      Color Copies or Prints                                                       21.45
11/26/19      Color Copies or Prints                                                        6.60
12/02/19      Color Copies or Prints                                                        8.80
12/02/19      Color Copies or Prints                                                        1.65
12/03/19      Color Copies or Prints                                                        1.10
12/03/19      Color Copies or Prints                                                        3.30
12/04/19      Color Copies or Prints                                                       10.45
12/04/19      Color Copies or Prints                                                    1,622.50
12/04/19      Color Copies or Prints                                                       20.35
12/04/19      Color Copies or Prints                                                        1.10
12/04/19      Color Copies or Prints                                                        7.15
12/04/19      Color Copies or Prints                                                        5.50
12/04/19      Color Copies or Prints                                                        0.55
12/04/19      Color Copies or Prints                                                        3.30
12/04/19      Color Copies or Prints                                                       29.15
12/05/19      Color Copies or Prints                                                        2.20
12/05/19      Color Copies or Prints                                                       49.50
12/05/19      Color Copies or Prints                                                        1.10
12/05/19      Color Copies or Prints                                                       49.50
12/05/19      Color Copies or Prints                                                        1.65
12/05/19      Color Copies or Prints                                                        5.50
12/09/19      Color Copies or Prints                                                       34.65
12/09/19      Color Copies or Prints                                                        3.85
12/09/19      Color Copies or Prints                                                       15.40
12/10/19      Color Copies or Prints                                                       32.45
12/10/19      Color Copies or Prints                                                       13.20
12/11/19      Color Copies or Prints                                                       37.95
12/11/19      Color Copies or Prints                                                       30.80
12/11/19      Color Copies or Prints                                                       11.00
12/11/19      Color Copies or Prints                                                        4.95
12/12/19      Color Copies or Prints                                                       49.50
12/13/19      Color Copies or Prints                                                       26.95
12/13/19      Color Copies or Prints                                                        2.20
12/13/19      Color Copies or Prints                                                       12.10

                                                     8
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 137 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses

12/13/19      Color Copies or Prints                                                       36.30
12/16/19      Color Copies or Prints                                                       18.70
12/16/19      Color Copies or Prints                                                        8.25
12/16/19      Color Copies or Prints                                                        0.55
12/16/19      Color Copies or Prints                                                        3.30
12/17/19      Color Copies or Prints                                                        3.85
12/17/19      Color Copies or Prints                                                        3.30
12/17/19      Color Copies or Prints                                                        3.30
12/17/19      Color Copies or Prints                                                       12.65
12/17/19      Color Copies or Prints                                                       11.00
12/19/19      Color Copies or Prints                                                        6.60
12/19/19      Color Copies or Prints                                                       13.75
12/20/19      Color Copies or Prints                                                        3.30
12/23/19      Color Copies or Prints                                                        0.55
12/23/19      Color Copies or Prints                                                        8.25
12/27/19      Color Copies or Prints                                                      933.35
12/30/19      Color Copies or Prints                                                       20.90
              Total                                                                     3,215.30




                                                     9
                Case 19-12378-KBO        Doc 599-6        Filed 01/30/20   Page 138 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses


Local Transportation

Date          Description                                                                Amount
10/22/19      Ryan Blaine Bennett, P.C. - Ryan Bennett, Taxi, Restructuring                20.00
              10/22/2019
12/02/19      Gregory F. Pesce - Gregory Pesce, Taxi, Transportation from hotel               12.81
              to court to attend hearing. 12/02/2019
12/03/19      Chris Koenig - Chris Koenig, Taxi, Transportation from hotel to                 16.13
              court for hearing 12/03/2019
12/05/19      Gregory F. Pesce - Gregory Pesce, Taxi, Transportation from client              23.15
              meetings. 12/05/2019
12/06/19      Gregory F. Pesce - Gregory Pesce, Taxi, Attend client meetings.                 16.00
              12/06/2019
12/09/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Taxi,                          33.36
              transportation from office to home following overtime work
              12/09/2019
12/09/19      Wolfram Prusko - Wolfram Prusko, Taxi, transportation from                      27.48
              office to home following overtime work, 12/09/2019
12/10/19      Gregory F. Pesce - Gregory F. Pesce, Taxi, Attend meetings.                     10.55
              12/10/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Taxi, Attend meetings.                     11.75
              12/11/2019
12/12/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Taxi, travel                   20.00
              from office to home following overtime work, OT Cab Fare
              12/12/2019
12/16/19      Fred Anthony Hilow - Fred Anthony Hilow, Taxi, travel from                      18.90
              office to home following overtime work 12/16/2019
12/20/19      Rachael Marie Bazinski - Rachael Marie Bazinski - Rachael Marie                 32.75
              Bazinski, Taxi, Attend court hearing. Cab to NY Penn station
              12/20/2019
12/20/19      Chris Koenig - Chris Koenig, Taxi, Transportation from hotel to                 11.98
              court. 12/20/2019
12/20/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Taxi, Attend                    7.65
              court hearing. 12/20/2019
12/20/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Taxi, Attend                   13.93
              court hearing. 12/20/2019
              Total                                                                          276.44




                                                     10
                 Case 19-12378-KBO       Doc 599-6       Filed 01/30/20   Page 139 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Travel Expense

Date          Description                                                               Amount
11/15/19      BMO DINERS CLUB - Hilton Nashville Final Bill - Hotel Rooms               8,801.27
              & Catering: Conference Room on 10/17/2019: $684.38; Second
              Conference Room (w/ Beverages and Snacks) on 10/17/2019:
              $1,043.67; Lunch for 14 people on 10/17/2019: $881.48; Breakfast
              for 28 people on 10/18/2019: $823.99; Conference Room on
              10/18/2019: $684.38; Second Conference Room (w/ Beverages
              and Snacks) on 10/18/2019: $1,083.37; Hotel Rooms for
              10/16/2019 to 10/18/2019 for Casey McGushin and Fred Hilow:
              $900.00; Hotel Rooms for 10/17/2019 to 10/18/2019 for Rachael
              Bazinski, Marc Beilinson, Ryan Besaw, Spencer Caldwell-
              McMillan, Stephen Hackney, Chris Koenig, Carrie Oppenheim,
              Greg Pesce, Prentis Robinson, Claire Stephens, Matthew Taylor,
              and Alison Wirtz: $2,700.00
12/02/19      Stephen L. Iacovo - Stephen Iacovo, Lodging, Wilmington, DE                   240.90
              12/02/2019 to 12/03/2019, Trip to Delaware to attend KERP
              Hearing. 12/02/2019
12/03/19      Gregory F. Pesce - Gregory Pesce, Lodging, Wilmington, DE                     350.00
              12/02/2019 to 12/03/2019, Attend hearing. 12/03/2019
12/03/19      Fred Anthony Hilow - Fred Anthony Hilow, Lodging, Philadelphia                325.00
              12/02/2019 to 12/03/2019, Hearing 12/03/2019
12/03/19      Chris Koenig - Chris Koenig, Lodging, Wilmington, DE                          240.90
              12/02/2019 to 12/03/2019, Attend hearing in Wilmington, DE
              12/03/2019
12/03/19      Casey McGushin - Casey McGushin, Lodging, Wilmington,                         182.60
              Delaware 12/02/2019 to 12/03/2019, Hearing on Valued Employee
              Program 12/03/2019
12/06/19      Gregory F. Pesce - Gregory Pesce, Lodging, New York, NY                       525.00
              12/05/2019 to 12/06/2019, Attend client meetings. 12/06/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Lodging, New York, NY                    525.00
              12/10/2019 to 12/11/2019, Attend meetings. 12/11/2019
12/20/19      Chris Koenig - Chris Koenig, Lodging, Wilmington, DE                          185.90
              12/19/2019 to 12/20/2019, Attend hearing 12/20/2019
12/20/19      Casey McGushin - Casey McGushin, Lodging, Wilmington,                         149.60
              Delaware 12/19/2019 to 12/20/2019, Court Hearing 12/20/2019
              Total                                                                    11,526.17




                                                    11
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 140 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Airfare

Date          Description                                                               Amount
10/15/19      Stephen C. Hackney, P.C. - Stephen Hackney, Airfare (Economy),             742.00
              Nashville, TN 10/17/2019 to 10/18/2019, Hearing
12/01/19      Fred Anthony Hilow - Fred Anthony Hilow, Agency Fee, Hearing                   58.00
              12/01/2019
12/01/19      Fred Anthony Hilow - Fred Anthony Hilow, Airfare (Economy),                   708.08
              PHILADELPHIA, PA 12/02/2019 to 12/03/2019, Hearing
              12/01/2019
12/02/19      Claire Stephens - Claire Stephens, Agency Fee, Return from                     58.00
              hearing in Wilmington, DE 12/02/2019
12/02/19      Claire Stephens - Claire Stephens, Airfare (Economy), Chicago, IL             381.98
              12/03/2019 to 12/03/2019, Return from hearing in Wilmington, DE
              12/02/2019
12/02/19      Claire Stephens - Claire Stephens, Airfare, Philadelphia, PA                  332.52
              12/03/2019 to 12/03/2019, Attend hearing in Wilmington, DE
              12/02/2019
12/02/19      Gregory F. Pesce - Gregory F. Pesce, Airfare, Philadelphia, PA                (18.70)
              12/02/2019 to 12/02/2019, Attend hearing. 12/02/2019
12/02/19      Chris Koenig - Chris Koenig, Agency Fee, Attend hearing                        58.00
              12/02/2019
12/02/19      Chris Koenig - Chris Koenig, Airfare (Economy), Philadelphia, PA              935.14
              12/02/2019 to 12/03/2019, Attend hearing 12/02/2019
12/02/19      Stephen L. Iacovo - Stephen Iacovo, Agency Fee, Trip to Delaware               58.00
              to attend KERP Hearing. 12/02/2019
12/02/19      Stephen L. Iacovo - Stephen Iacovo, Airfare (Economy),                    1,177.78
              Philadelphia, PA 12/02/2019 to 12/03/2019, Trip to Delaware to
              attend KERP Hearing. 12/02/2019
12/03/19      Gregory F. Pesce - Gregory Pesce, Airfare (Economy), Chicago,                 512.30
              IL 12/03/2019 to 12/03/2019, Attend hearing. 12/03/2019
12/09/19      Gregory F. Pesce - Gregory F. Pesce, Airfare (Economy), New                   480.30
              York, NY 12/10/2019 to 12/10/2019, Attend meetings. 12/09/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Airfare (Economy), Chicago,              480.30
              IL 12/11/2019 to 12/11/2019, Attend meetings. 12/11/2019
12/17/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Agency Fee,                   58.00
              Attend court hearing. 12/17/2019
12/17/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Rail, DE                     317.00
              12/20/2019 to 12/20/2019, Attend court hearing. 12/17/2019
12/17/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Rail, DE                      21.00
              01/20/2020 to 01/20/2020, Attend court hearing. 12/17/2019


                                                    12
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 141 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses

12/18/19      Casey McGushin - Casey McGushin, Airfare (Economy),                           403.98
              Philadelphia, Pennsylvania 12/19/2019 to 12/19/2019, Court
              Hearing 12/18/2019
12/19/19      Chris Koenig - Chris Koenig, Airfare (Economy), Philadelphia, PA              333.60
              12/19/2019 to 12/19/2019, Travel from Chicago to Philadelphia re
              hearing in Wilmington, DE 12/19/2019
12/19/19      Chris Koenig - Chris Koenig, Agency Fee, Travel to/from                        58.00
              Philadelphia re hearing in Wilmington, DE 12/19/2019
12/19/19      Chris Koenig - Chris Koenig, Airfare (Economy), Chicago, IL                   332.52
              12/20/2019 to 12/20/2019, Travel from Philadelphia to Chicago re
              hearing in Wilmington, DE 12/19/2019
12/19/19      Rachael Marie Bazinski - Rachael Marie Bazinski, Rail, NY                     (23.00)
              01/20/2020 to 01/20/2020, Attend court hearing. Exchange ticket.
              This is a refund. 12/19/2019
12/19/19      Casey McGushin - Casey McGushin, Agency Fee, Court Hearing                     58.00
              12/19/2019
12/19/19      Casey McGushin - Casey McGushin, Airfare (Economy), Chicago,                  394.47
              Illinois 12/20/2019 to 12/20/2019, Court Hearing 12/19/2019
              Total                                                                     7,917.27




                                                   13
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 142 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Transportation to/from airport

Date          Description                                                               Amount
10/31/19      WINDY CITY LIMOUSINE - ALISON JENNIFER WIRTZ from                           77.25
              O’Hare to residence, Attend hearing 10/19/2019
10/31/19      WINDY CITY LIMOUSINE - ALISON JENNIFER WIRTZ from                              81.25
              847 to 10000 West O'Hare 10/18/2019
10/31/19      WINDY CITY LIMOUSINE - ALISON JENNIFER WIRTZ from                              81.25
              residence to O’Hare, attend hearing 10/17/2019
12/02/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       72.63
              Airport, Transportation from residence to ORD to Attend hearing.
              12/02/2019
12/02/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       86.84
              Airport, transportation from airport to hotel, Attend hearing.
              12/02/2019
12/02/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   71.41
              Transportation from office to ORD to attend hearing 12/02/2019
12/03/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       84.65
              Airport, Attend hearing. 12/03/2019
12/03/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       46.65
              Airport, transportation from ORD to residence, Attend hearing.
              12/03/2019
12/03/19      Claire Stephens - Claire Stephens, Transportation To/From                      39.79
              Airport, Transportation from PHL to Wilmington for court hearing
              12/03/2019
12/03/19      Claire Stephens - Claire Stephens, Transportation To/From                      25.03
              Airport, Transportation from home to Midway Airport 12/03/2019
12/03/19      Fred Anthony Hilow - Fred Anthony Hilow, Transportation                       101.04
              To/From Airport, Hearing 12/03/2019
12/03/19      Fred Anthony Hilow - Fred Anthony Hilow, Transportation                        54.60
              To/From Airport, Hearing 12/03/2019
12/03/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   50.28
              Transportation from ORD to home. 12/03/2019
12/03/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                  106.57
              Transportation from PHL to hotel in Wilmington, DE 12/03/2019
12/03/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                  102.71
              Transportation from court to PHL 12/03/2019
12/03/19      Claire Stephens - Claire Stephens, Transportation To/From                      39.89
              Airport, Transportation from O'Hare to home 12/03/2019
12/03/19      Claire Stephens - Claire Stephens, Transportation To/From                      54.91
              Airport, Transportation from Wilmington to PHL 12/03/2019


                                                    14
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 143 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses

12/03/19      Casey McGushin - Casey McGushin, Transportation To/From                        66.70
              Airport, trip from Wilmington to PHL airport, Hearing on Valued
              Employee Program 12/03/2019
12/05/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       91.87
              Airport, from LGA to hotel, Attend client meetings. 12/05/2019
12/05/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       30.49
              Airport, from residence to ORD, Attend client meetings.
              12/05/2019
12/06/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       58.80
              Airport, from ORD to residence, Attend client meetings.
              12/06/2019
12/06/19      Gregory F. Pesce - Gregory Pesce, Transportation To/From                       46.70
              Airport, from Midtown to LGA, Attend client meetings.
              12/06/2019
12/09/19      Crown Car & Limousines Inc - MCGUSHIN/CASEY JAMES                              89.70
              from residence to Chicago Midway International Airport
              12/02/2019
12/09/19      Crown Car & Limousines Inc - MCGUSHIN/CASEY JAMES                              93.70
              from Chicago Midway International Airport to
              Residence12/03/2019
12/10/19      Gregory F. Pesce - Gregory F. Pesce, Transportation To/From                    29.99
              Airport, from residence to ORD, Attend meetings. 12/10/2019
12/10/19      Gregory F. Pesce - Gregory F. Pesce, Transportation To/From                   118.16
              Airport, from LGA to hotel, Attend meetings. 12/10/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Transportation To/From                    60.30
              Airport, from ORD to residence, Attend meetings. 12/11/2019
12/11/19      Gregory F. Pesce - Gregory F. Pesce, Transportation To/From                    74.24
              Airport, from hotel to LGA, Attend meetings. 12/11/2019
12/15/19      SUNNY'S WORLDWIDE - MCGUSHIN CASEY JAMES                                      176.00
              12/03/2019, from PHL to Wilmington, DE hotel
12/19/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   49.32
              Transportation from home to ORD 12/19/2019
12/19/19      BOSTON COACH CORPORATION - CASEY JAMES                                        132.96
              MCGUSHIN pick up at Nashville Airport Nashville TN and drop
              off at NASHVILLE 201 8TH AVENUE SOUTH NASHVILLE
              TN 10/22/2019
12/19/19      BOSTON COACH CORPORATION - ALISON JENNIFER                                    132.96
              WIRTZ pick up at Nashville Airport Nashville TN and drop off at
              NASHVILLE 121 FOURTH AVENUE NASHVILLE TN
              10/17/2019
12/19/19      BOSTON COACH CORPORATION - CHRISTOPHER JAY                                    160.21
              MARCUS pick up at Residence and drop off at LaGuardia Airport
              New York NY 10/22/2019


                                                   15
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 144 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses

12/19/19      BOSTON COACH CORPORATION - RACHAEL MARIE                                      163.04
              BAZINSKI pick up at NASHVILLE 201 8th Avenue South
              NASHVILLE TN and drop off at Nashville Airport Nashville TN
              10/24/2019
12/19/19      BOSTON COACH CORPORATION - RYAN B BENNETT pick                                132.96
              up at Nashville Airport Nashville TN and drop off at NASHVILLE
              201 8TH AVE SOUTH NASHVILLE TN 10/22/2019
12/19/19      BOSTON COACH CORPORATION - STEPHEN C HACKNEY                                  132.96
              pick up at Nashville Airport Nashville TN and drop off at
              NASHVILLE 201 8TH AVE SOUTH NASHVILLE TN
              10/22/2019
12/19/19      BOSTON COACH CORPORATION - CHRISTOPHER JAY                                    132.96
              MARCUS pick up at Nashville Airport Nashville TN and drop off
              at NASHVILLE 201 8TH AVE SOUTH NASHVILLE TN
12/19/19      BOSTON COACH CORPORATION - STEPHEN C HACKNEY                                  121.79
              pick up at NASHVILLE 701 BROADWAY NASHVILLE TN and
              drop off at Nashville Airport Nashville TN 10/18/2019
12/19/19      BOSTON COACH CORPORATION - CHRISTOPHER JAY                                    172.74
              MARCUS pick up at LaGuardia Airport New York NY and drop
              off at Residence 10/31/2019
12/19/19      BOSTON COACH CORPORATION - STEPHEN C HACKNEY                                  132.96
              pick up at Nashville Airport Nashville TN and drop off at
              NASHVILLE 201 8TH AVE SOUTH NASHVILLE TN
              10/17/2019
12/19/19      BOSTON COACH CORPORATION - CASEY JAMES                                        126.90
              MCGUSHIN pick up at Philadelphia Airport Philadelphia PA and
              drop off at WILMINGTON 1300 NORTH MARKET ST
              WILMINGTON DE 11/18/2019
12/20/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   94.20
              Transportation from court to PHL 12/20/2019
12/20/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   49.93
              Transportation from ORD to home 12/20/2019
12/20/19      Chris Koenig - Chris Koenig, Transportation To/From Airport,                   92.16
              Transportation from PHL to hotel in Wilmington, DE 12/20/2019
12/20/19      Casey McGushin - Casey McGushin, Transportation To/From                        67.26
              Airport, from local counsel’s office to PHL, Court Hearing
              12/20/2019
12/20/19      Casey McGushin - Casey McGushin, Transportation To/From                        39.99
              Airport, from PHL to hotel in Wilmington, DE, Court Hearing
              12/20/2019
              Total                                                                     4,048.70




                                                   16
                 Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 145 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses


Travel Meals

Date           Description                                                               Amount
12/02/19       Casey McGushin - Casey McGushin, Travel Meals, Dinner,                      37.48
               Chicago, IL, Hearing on Valued Employee Program Casey
               McGushin 12/02/2019
12/03/19       Gregory F. Pesce - Gregory Pesce, Travel Meals, Philadelphia, PA,              29.57
               Lunch, Attend hearing. Gregory Pesce 12/03/2019
12/03/19       Gregory F. Pesce - Gregory Pesce, Hotel - Travel Meals,                        25.00
               Breakfast, Wilmington, DE, Attend hearing. Gregory Pesce
               12/03/2019
12/03/19       Claire Stephens - Claire Stephens, Travel Meals, Chicago, IL                    3.67
               Breakfast at airport. Claire Stephens 12/03/2019
12/03/19       Claire Stephens - Claire Stephens, Travel Meals, Philadelphia, PA               8.48
               Lunch at airport. Claire Stephens 12/03/2019
12/03/19       Claire Stephens - Claire Stephens, Travel Meals, Philadelphia, PA              10.93
               Breakfast at airport. Claire Stephens 12/03/2019
12/03/19       Fred Anthony Hilow - Fred Anthony Hilow, Travel Meals, Dinner,                 13.72
               Philadelphia Hearing Fred Anthony Hilow 12/03/2019
12/03/19       Fred Anthony Hilow - Fred Anthony Hilow, Travel Meals, Lunch,                   7.51
               Philadelphia Hearing Fred Anthony Hilow 12/03/2019
12/03/19       Fred Anthony Hilow - Fred Anthony Hilow, Hotel - Travel Meals,                 63.60
               Philadelphia Hearing Fred Anthony Hilow 12/03/2019
12/03/19       Chris Koenig - Chris Koenig, Travel Meals, Philadelphia, PA                    63.38
               Lunch in airport Chris Koenig, Stephen Iacovo 12/03/2019
12/03/19       Claire Stephens - Claire Stephens, Travel Meals, Philadelphia, PA              12.03
               Lunch at airport. Claire Stephens 12/03/2019
12/03/19       Casey McGushin - Casey McGushin, Travel Meals, Lunch,                           9.53
               Philadelphia, PA, Hearing on Valued Employee Program Casey
               McGushin 12/03/2019
12/11/19       Gregory F. Pesce - Gregory F. Pesce, Travel Meals, Breakfast,                  35.00
               Flushing, NY Attend meetings. Gregory F. Pesce 12/11/2019
12/20/19       Rachael Marie Bazinski - Rachael Marie Bazinski, Travel Meals,                 17.07
               Lunch, DE Attend court hearing. Rachael Marie Bazinski
               12/20/2019
12/20/19       Casey McGushin - Casey McGushin, Travel Meals, Lunch,                          43.64
               Philadelphia, Pennsylvania Court Hearing Casey McGushin
               12/20/2019
               Total                                                                         380.61




                                                     17
                Case 19-12378-KBO         Doc 599-6       Filed 01/30/20   Page 146 of 157
Legal Services for the Period Ending December 31, 2019          Invoice Number:         1010055738
Dura Automotive Systems, LLC                                     Matter Number:           45214-30
Expenses


Other Travel Expenses

Date          Description                                                                Amount
11/19/19      Gesellschaft für Beteiligung GmbH - conference at Grandhotel               1,163.26
              Hessischer Hof 12.11.2019
11/19/19      Gesellschaft für Beteiligung GmbH - conference at Grandhotel               1,405.21
              Hessischer Hof 14.11.2019
11/19/19      Gesellschaft für Beteiligung GmbH - conference at Grandhotel                   957.60
              Hessischer Hof 13.11.2019
12/02/19      Stephen L. Iacovo - Stephen Iacovo, Mileage, Chicago, IL 18.75                  10.88
              miles Trip to Delaware to attend KERP Hearing. 12/02/2019
12/03/19      Stephen L. Iacovo - Stephen Iacovo, Mileage, Chicago, IL 17.77                  10.31
              miles Trip to Delaware to attend KERP Hearing. 12/03/2019
12/03/19      Stephen L. Iacovo - Stephen Iacovo, Parking, Chicago, IL Trip to                40.00
              Delaware to attend KERP Hearing. 12/03/2019
12/21/19      Uzo Dike - Uzo Dike, Parking, Chicago, IL Parking of personal                   13.00
              vehicle used in overtime transportation to/from office 12/21/2019
              Total                                                                      3,600.26




                                                     18
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 147 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Filing Fees

Date          Description                                                               Amount
12/20/19      Ryan Besaw - Ryan Besaw, Filing Fees, Restructuring 12/20/2019              37.00
              Total                                                                       37.00




                                                   19
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 148 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Other Court Costs and Fees

Date          Description                                                               Amount
12/03/19      COURTCALL LLC - Court Call.                                                 58.00
              Total                                                                       58.00




                                                   20
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 149 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Computer Database Research

Date          Description                                                               Amount
11/12/19      SERVICESTELLE DES REGISTERPORTALS- AG HA -                                  31.45
              Commercial register excerpts October 2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                80.00
              Usage on11/30/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage on11/6/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               140.00
              Usage on11/1/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                33.00
              Usage on11/13/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                 5.00
              Usage on11/19/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               101.00
              Usage on11/10/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                29.00
              Usage on11/4/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                45.00
              Usage on11/1/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage on11/19/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                60.00
              Usage on11/6/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                               181.00
              Usage on11/11/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                40.00
              Usage on11/20/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                52.00
              Usage on11/5/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                60.00
              Usage on11/11/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                45.00
              Usage on11/13/2019
12/13/19      RESTRUCTURING CONCEPTS LLC - Chapter 11 Dockets                                20.00
              Usage on11/18/2019
              Total                                                                         962.45




                                                   21
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 150 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Westlaw Research

Date          Description                                                               Amount
10/17/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                    16.54
              WESTLAW, Research Charges, Caldwell-McMillan, Spencer,
              10/17/2019
10/17/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      136.78
              WESTLAW, Research Charges, Stephens, Claire, 10/17/2019
10/20/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       16.54
              WESTLAW, Research Charges, Bazinski, Rachael, 10/20/2019
10/20/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       82.71
              WESTLAW, Research Charges, Caldwell-McMillan, Spencer,
              10/20/2019
10/21/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       92.19
              WESTLAW, Research Charges, Stephens, Claire, 10/21/2019
10/23/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       90.81
              WESTLAW, Research Charges, Caldwell-McMillan, Spencer,
              10/23/2019
10/23/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       16.56
              WESTLAW, Research Charges, Taylor, Matthew, 10/23/2019
10/23/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      140.79
              WESTLAW, Research Charges, Robinson, Prentis, 10/23/2019
10/24/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       44.94
              WESTLAW, Research Charges, Wirtz, Alison, 10/24/2019
10/26/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       16.54
              WESTLAW, Research Charges, Bazinski, Rachael, 10/26/2019
10/26/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      132.34
              WESTLAW, Research Charges, Robinson, Prentis, 10/26/2019
10/26/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      531.59
              WESTLAW, Research Charges, Stephens, Claire, 10/26/2019
10/26/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       85.03
              WESTLAW, Research Charges, Caldwell-McMillan, Spencer,
              10/26/2019
10/27/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      363.08
              WESTLAW, Research Charges, Stephens, Claire, 10/27/2019
10/27/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       16.54
              WESTLAW, Research Charges, Robinson, Prentis, 10/27/2019
10/28/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      476.81
              WESTLAW, Research Charges, Stephens, Claire, 10/28/2019
10/30/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                       66.17
              WESTLAW, Research Charges, Caldwell-McMillan, Spencer,
              10/30/2019

                                                   22
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 151 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses

11/04/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      17.70
              WESTLAW Research Charges for, 11/4/2019
11/07/19      THOMSON REUTERS - WEST PUBLISHING CORP -                                      17.70
              WESTLAW Research Charges for, 11/7/2019
              Total                                                                     2,361.36




                                                   23
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 152 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


LexisNexis Research

Date          Description                                                               Amount
10/23/19      LEXISNEXIS - LexisNexis Research on 10/23/2019                             288.97
10/27/19      LEXISNEXIS - LexisNexis Research on 10/27/2019                              55.34
10/28/19      LEXISNEXIS - LexisNexis Research on 10/28/2019                              55.34
              Total                                                                      399.65




                                                   24
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 153 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Overtime Meals - Attorney

Date          Description                                                               Amount
10/27/19      SEAMLESS NORTH AMERICA LLC - Robinson Prentis -                             20.00
              10/21/2019
12/01/19      SEAMLESS NORTH AMERICA LLC - Robinson Prentis -                                20.00
              11/25/2019
12/01/19      SEAMLESS NORTH AMERICA LLC - Robinson Prentis -                                20.00
              11/26/2019
12/04/19      Claire Stephens - Claire Stephens, Overtime Meals - Attorney,                  20.00
              Chicago, IL Overtime meal in office Claire Stephens 12/04/2019
12/05/19      Claire Stephens - Claire Stephens, Overtime Meals - Attorney,                  20.00
              Chicago, IL Overtime meal in office Claire Stephens 12/05/2019
12/16/19      Fred Anthony Hilow - Fred Anthony Hilow, Overtime Meals -                      20.00
              Attorney, Chicago overtime meal Fred Anthony Hilow 12/16/2019
12/20/19      Claire Stephens - Claire Stephens, Overtime Meals - Attorney,                  14.08
              Chicago, IL Overtime meal in office Claire Stephens 12/20/2019
              Total                                                                         134.08




                                                   25
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 154 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055738
Dura Automotive Systems, LLC                                    Matter Number:           45214-30
Expenses


Computer Database Research - Soft

Date          Description                                                               Amount
11/01/19      PACER Usage for 11/2019                                                     0.10
              Total                                                                       0.10

TOTAL EXPENSES                                                                        $ 35,971.83




                                                   26
                    Case 19-12378-KBO              Doc 599-6         Filed 01/30/20        Page 155 of 157



                                                          300 North LaSalle
                                                          Chicago, IL 60654

                                                           FEIN XX-XXXXXXX




January 30, 2020

Dura Automotive Systems, LLC
1780 Pond Run
Auburn Hills, MI 48326

Attn: Lynn Tilton

                                                                              Invoice Number: 1010055737
                                                                                Client Matter: 45214-31

In the Matter of Zohar Bankruptcy Issues




For legal services rendered through December 31, 2019
(see attached Description of Legal Services for detail)                                                         $ 7,001.00
Total legal services rendered                                                                                   $ 7,001.00




  Beijing Boston Dallas Hong Kong Houston London Los Angeles Munich New York Palo Alto Paris San Francisco Shanghai Washington, D.C.
                Case 19-12378-KBO        Doc 599-6       Filed 01/30/20   Page 156 of 157
Legal Services for the Period Ending December 31, 2019         Invoice Number:         1010055737
Dura Automotive Systems, LLC                                    Matter Number:           45214-31
Zohar Bankruptcy Issues




                                        Summary of Hours Billed

Name                                                           Hours     Rate           Amount
Ryan Blaine Bennett, P.C.                                       0.90 1,515.00           1,363.50
Chris Koenig                                                    4.20 1,045.00           4,389.00
Gregory F. Pesce                                                1.10 1,135.00           1,248.50

TOTALS                                                           6.20                  $ 7,001.00




                                                     2
                Case 19-12378-KBO        Doc 599-6         Filed 01/30/20   Page 157 of 157
Legal Services for the Period Ending December 31, 2019           Invoice Number:         1010055737
Dura Automotive Systems, LLC                                      Matter Number:           45214-31
Zohar Bankruptcy Issues



                                      Description of Legal Services

Date     Name                                 Hours Description
12/23/19 Ryan Blaine Bennett, P.C.             0.90 Analyze status of Zohar case and implications
                                                    of monetization process.
12/23/19 Chris Koenig                          3.90 Review Zohar motion re sales timeline (.9);
                                                    correspond with G. Pesce re same (.3); review
                                                    and revise objection re same (2.7).
12/23/19 Gregory F. Pesce                      1.10 Conference with J. Barry (.3); correspond
                                                    with clients re creditor inquiries and filing by
                                                    Zohars (.8).
12/26/19 Chris Koenig                          0.30 Review withdrawal of Zohar motion as to
                                                    Dura (.1); correspond with G. Pesce and
                                                    independent managers re same (.2).

Total                                           6.20




                                                       3
